CREDIT AGREEMENT

CREDIT AGREEMENT dated as of October 5, 2001 among ALPHARMA OPERATING
CORPORATION, a Delaware corporation (the "Company"), ALPHARMA USPD INC., a
Maryland corporation ("Alpharma USPD"), ALPHARMA INC., a Delaware corporation
("Holdings"), the other Subsidiaries of the Company as shall become party hereto
as provided hereunder (collectively with Alpharma USPD, the "Subsidiary
Borrowers", the Subsidiary Borrowers and the Company, individually, a "Borrower"
and collectively, the "Borrowers"), THE BANKS, FINANCIAL INSTITUTIONS AND OTHER
LENDERS LISTED ON THE SIGNATURE PAGES HEREOF under the caption "Initial Lenders"
(the "Initial Lenders") and the other banks, financial institutions and lenders
from time to time party hereto, BANK OF AMERICA, N.A. ("Bank of America") as the
initial issuer of Letters of Credit (as hereinafter defined) hereunder (the
"Initial Issuing Bank") and BANK OF AMERICA, as the provider of the Swing Line
Facility (as hereinafter defined) hereunder (the "Swing Line Bank"), FLEET
NATIONAL BANK ("Fleet"), as Syndication Agent (the "Syndication Agent"), DEN
NORSKE BANK ("DnB") and UNION BANK OF NORWAY ("UBN"), as Co-Documentation Agents
(the "Co-Documentation Agents"), BANC OF AMERICA SECURITIES LLC ("BAS"), as the
lead arranger and book manager (the "Lead Arranger") for the Facilities (as
hereinafter defined) hereunder, and BANK OF AMERICA, as the administrative and
collateral agent (together with any successor thereto appointed pursuant to
Article VII, the "Administrative Agent") for the Lender Parties (as hereinafter
defined).

PRELIMINARY STATEMENTS:

(1) Oral Pharmaceuticals Acquisition Corp. ("PartnerCo"), a newly formed
Delaware corporation and direct wholly-owned Subsidiary of the Company, was
organized to acquire control of all of the assets relating to the Oral
Pharmaceuticals Business (as hereinafter defined) of F.H. Faulding & Co Limited,
a corporation organized under the laws of Australia (hereinafter referred to as
"Target"; and such acquired business hereinafter referred to as the "Acquired
Business") as part of a transaction in which Mayne Nickless Limited, a publicly
traded Australian corporation (hereinafter referred to as "BidCo Parent") formed
Mayne Nickless Health Logistics Pty Limited, a direct wholly-owned Australian
Subsidiary (hereinafter referred to as "BidCo") which made an offer to acquire
through a tender offer all of the shares of Target's capital stock (such
acquisition of 100% of Target's capital stock being herein referred to as the
"Acquisition").

(2) Prior to the date of this Agreement, all of the shares of capital stock of
each direct Subsidiary of Holdings has been reorganized (the "Reorganization")
such that the Company owns directly or indirectly all of the shares of capital
stock of the Subsidiaries of Holdings (other than the Company).

(3) On or prior to the date of this Agreement, A.L. Industrier AS ("ALI"), the
parent company of Holdings has surrendered approximately $67,850,000 in
aggregate principal amount of Holding's 5.75% senior convertible subordinated
debentures due 2005 held by it in exchange for approximately 2,372,897 shares of
Class B common stock of Holdings (hereinafter referred to as the "ALI
Subordinated Note Exchange").

(4) Upon the Offers being declared unconditional in all respects and free from
the conditions specified in the Offer Terms and upon BidCo becoming the owner of
100% of Target's outstanding capital stock, BidCo Parent shall reorganize the
assets of Target such that BidCo's sole asset is the Acquired Business.

(5) The Company and Holdings have each requested the Lender Parties lend the
Borrowers up to $900,000,000: (i) to fund the Parent Loan and to provide the
Tender Offer L/C in connection in each case with the acquisition of the Acquired
Business by the Company; (ii) to pay fees and expenses incurred in connection
with the Transaction; (iii) to refinance certain Existing Debt of Holdings and
its Subsidiaries; and (iv) to provide ongoing working capital and for other
general corporate purposes of the Company and its Subsidiaries. The Lender
Parties have indicated their willingness to lend such amounts on the terms and
conditions of this Agreement.

NOW, THEREFORE,

in consideration of the premises and of the mutual covenants and agreements
contained herein, the parties hereto hereby agree as follows:





DEFINITIONS AND ACCOUNTING TERMS

Certain Defined Terms

. As used in this Agreement (including the Preliminary Statements), the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and the plural forms of the terms defined):

"Advance" means a Term Advance, a Revolving Credit Advance, a Swing Line Advance
or a Letter of Credit Advance, as the context may require.

"Administrative Agent" has the meaning specified in the recital of parties to
this Agreement.

"Administrative Agent's Account" means the account of the Administrative Agent
maintained by the Administrative Agent with Bank of America at its office at 101
North Tryon Street, 15th Floor, NC1-001-15-04, Charlotte, North Carolina 28255,
ABA No. 053-000-196, Account No. 13662122506, Reference: ALPHARMA,
Attention:  Corporate Credit Services, or such other account maintained by the
Administrative Agent and designated by the Administrative Agent as such in a
written notice to the Borrowers and each of the Lender Parties.

"Affiliate" means, with respect to any Person, any other Person that, directly
or indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term "control" (including the terms "controlling," "controlled
by" and "under common control with") of a Person means the possession, direct or
indirect, of the power to vote 10% or more of the Voting Interests of such
Person or to direct or cause the direction of the management and policies of
such Person, whether through the ownership of Voting Interests, by contract or
otherwise.

"Agents" means, collectively, the Administrative Agent, the Lead Arranger, the
Syndication Agent, the Co-Documentation Agents and each co-agent or sub-agent
appointed by the Administrative Agent from time to time pursuant to
Section 7.01(b).

"Agreement Value" means, with respect to each Hedge Agreement on any date of
determination, an amount equal to:

(a) in the case of any Hedge Agreement documented pursuant to the ISDA Master
Agreement, the amount, if any, that would be payable by any of the Loan Parties
or any of their Subsidiaries to its counterparty to such Hedge Agreement, as if
(A) such Hedge Agreement was being terminated early on such date of
determination, (B) such Loan Party or such Subsidiary, as the case may be, was
the sole Affected Party (as defined in the applicable Master Agreement) and (C)
the Administrative Agent was the sole party determining such payment amount
(with the Administrative Agent making such determination pursuant to the
provisions of the form of Master Agreement); or

(b) in the case of a Hedge Agreement traded on an exchange, the mark-to-market
value of such Hedge Agreement, which will be the unrealized loss on such Hedge
Agreement to the Loan Party or the Subsidiary of a Loan Party party to such
Hedge Agreement (determined by the Administrative Agent based on the settlement
price of such Hedge Agreement on such date); or

(c) in all other cases, the mark-to-market value of such Hedge Agreement, which
will be the unrealized loss on such Hedge Agreement to the Loan Party or the
Subsidiary of a Loan Party party to such Hedge Agreement (determined by the
Administrative Agent based on the amount, if any, by which (i) the present value
of the future cash flows to be paid by such Loan Party or such Subsidiary of a
Loan Party, as the case may be, exceeds (ii) the present value of the future
cash flows to be received by such Loan Party or such Subsidiary of a Loan Party
pursuant to such Hedge Agreement).

"ALI" has the meaning specified in the recital of parties to this Agreement.

"Applicable Lending Office" means (a) with respect to the Issuing Bank and the
Swing Line Bank, the Issuing Bank's or the Swing Line Bank's Base Rate Lending
Office for all purposes of this Agreement and (b) and with respect to each other
Lender Party, such Lender Party's Base Rate Lending Office in the case of a Base
Rate Advance and such Lender Party's Eurodollar Lending Office in the case of a
Eurodollar Rate Advance.

"Applicable Margin" means (a) with respect to Eurodollar Rate Advances which are
drawn under the Term B Facility, a rate equal to 3.25% per annum and (b) with
respect to Eurodollar Rate Advances which are drawn under the Term A Facility or
under the Revolving Credit Facility, at any time prior to the six month
anniversary of the Closing Date, a rate per annum equal to the percentage set
forth below opposite Performance Level I or Performance Level II, as applicable
(it being understood that the applicable percentage during such period will in
no case be less than that set forth below opposite Performance Level II) and at
any time and from time to time thereafter a rate per annum equal to the
percentage set forth below opposite the applicable Performance Level at such
time and (c) with respect to Base Rate Advances which are drawn under any
Facility, a rate per annum equal to the Applicable Margin for Eurodollar Rate
Advances (as determined in accordance with this definition) less 1.00%.

Performance Level

Eurodollar Rate Advances

I

3.00%

II

2.75%

III

2.50%

IV

2.25%

V

1.75%

VI

1.25%

 

For purposes of clause (b) of the immediately preceding sentence, the Applicable
Margin for each Eurodollar Rate Advance shall be determined by reference to the
Performance Level in effect on the first day of each Interest Period for such
Advance.

"Applicable Percentage Fee" means, with respect to the Commitment Fee, at any
time prior to the six month anniversary of the Closing Date, a rate per annum
equal to the percentage set forth below opposite Performance Level II and at any
time and from time to time thereafter a rate per annum equal to the percentage
set forth below opposite the applicable Performance Level at such time.

Performance Level

Commitment Fee

I

0.50%

II

0.50%

III

0.50%

IV

0.375%

V

0.375%

VI

0.30%

"Approved Fund" means, with respect to any Lender, any fund that invests in
syndicated bank loans and is advised or managed by such Lender, by the same
investment advisor as such Lender or by an Affiliate of such Lender or
investment advisor.

"Asset Disposition" has the meaning specified in Section 2.06(b)(ii).

"Asset Transfer" means the acquisition by PartnerCo of either (a) the Acquired
Business from BidCo or a Subsidiary of BidCo or (b) the shares of stock of BidCo
or a Subsidiary of BidCo (in either case, whose assets and liabilities at that
time will consist solely of the Acquired Business).

"Assignment and Acceptance" means an assignment and acceptance entered into by a
Lender Party and an Eligible Assignee, and accepted by the Administrative Agent
and, if applicable, the Borrowers, in accordance with Section 8.07 and in
substantially the form of Exhibit C hereto.

"Australian Security Agreement" has the meaning specified in Section
3.01(a)(xxi).

"Available Amount" of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing).

"Bank of America" has the meaning specified in the recital of parties to this
Agreement.

"BAS" has the meaning specified in the recital of parties to this Agreement.

"Barbados Stock Pledge" has the meaning specified in Section 3.01(a)(xxiii).

"Base Rate" means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its "prime rate." Such rate is a rate set by Bank of America based upon
various factors including Bank of America's costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate.

Any change in the Base Rate resulting from a change in the prime rate
established by Bank of America shall become effective on the Business Day on
which such change in the prime rate is announced by Bank of America.

"Base Rate Advance" means an Advance that bears interest as provided in
Section 2.07(a)(i).

"Base Rate Lending Office" means, with respect to each of the Lender Parties,
the office of such Lender Party specified as its "Base Rate Lending Office"
opposite its name on Schedule I hereto or in the Assignment and Acceptance
pursuant to which it became a Lender Party, as the case may be, or such other
office of such Lender Party as such Lender Party may from time to time specify
to the Borrowers and the Administrative Agent for such purpose.

"Bermuda Security Agreement" has the meaning specified in Section 3.01(a)(xxii).

"Borrower" and "Borrowers" have the meaning specified in the recital of parties
to this Agreement.

"Borrowing" means a Term Borrowing, a Revolving Credit Borrowing or a Swing Line
Borrowing, as the context may require.

"Bridge Advance" means any advance under the Bridge Facility by any lender party
to the Bridge Facility.

"Bridge Facility" means (i) a subordinated bridge loan facility in form and
substance reasonably acceptable to the Administrative Agent and Initial Issuing
Bank and entered into by the Company and certain financial institutions and
institutional lenders named therein, (ii) a backstop letter of credit issued by
a financial institution reasonably acceptable to the Administrative Agent and
Initial Issuing Bank for the account of the Company in favor of the Initial
Issuing Bank, (iii) cash collateral or other credit support in an amount and
form acceptable to the Administrative Agent and the Initial Issuing Bank, (iv) a
purchase by way of assignment of all or a portion of the Initial Issuing Bank's
rights and obligations under the Tender Offer L/C or (v) a written commitment by
BAS or its Affiliates to provide subordinated capital to the Company with a cash
interest rate not in excess of 12% per annum, with a term of not less than 8
years, and with financial and other operating covenants less restrictive by a
factor of 10% than those contained in this Agreement, and with no additional or
more restrictive defaults, required prepayment, required redemption or other
similar terms more restrictive on, or less favorable to, Holdings than those
contained in this Agreement; in each case pursuant to which the proceeds of such
financial arrangement will be used solely to reimburse the Initial Issuing Bank
for any drawing made by the beneficiary under the Tender Offer L/C.

"Business Day" means a day of the year on which banks are not required or
authorized by law to close in New York, New York and, if the applicable Business
Day relates to any Eurodollar Rate Advances, on which dealings are carried on in
U.S. dollar deposits in the London interbank market.

"Capital Assets" means, with respect to any Person, all equipment, fixed assets
and real property or improvements of such Person, or replacements or
substitutions therefor or additions thereto, that, in accordance with GAAP, have
been or should be reflected as additions to property, plant or equipment on the
balance sheet of such Person or such equipment, fixed assets or real property
that has a useful life of more than one year.

"Capital Expenditures" means, with respect to any Person for any period, (a) all
expenditures made directly or indirectly by such Person during such period for
Capital Assets (whether paid in cash or other consideration or accrued as a
liability and including, without limitation, all expenditures for maintenance
and repairs which are required, in accordance with GAAP, to be capitalized on
the books of such Person, in each case, for such period) and (b) solely to the
extent not otherwise included in clause (a) of this definition, (i) the
aggregate principal amount of all Debt (including, without limitation,
Obligations in respect of Capitalized Leases) assumed or incurred during such
period in connection with any such expenditures for Capital Assets and (ii) the
aggregate amount of any expenditures made in respect of purchases of intangible
assets (including, without limitation, the purchase of product registration
files) during such period (it being understood that capital expenditures made in
respect of the PST Project are "Capital Expenditures").

"Capitalized Lease" means any lease with respect to which the lessee is required
to recognize concurrently the acquisition of property or an asset and the
incurrence of a liability in respect of such acquisition in accordance with
GAAP.

"Cash Distributions" means, with respect to any Person for any period, all
dividends and other distributions on any of the outstanding Equity Interests in
such Person plus any payments made or other distributions on any of the Existing
Notes, the Exchange Notes or the Debt Securities, all purchases, redemptions,
retirements, defeasances or other acquisitions of any of the outstanding Equity
Interests in such Person and all returns of capital to the stockholders,
partners or members (or the equivalent persons) of such Person, in each case to
the extent paid in cash by or on behalf of such Person during such period.

"Cash Equivalents" means any of the following types of Investments, to the
extent owned by any Borrower or any of its Subsidiaries free and clear of all
Liens (other than Liens created under the Collateral Documents):

(a) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;

(b) time deposits with, or insured certificates of deposit or bankers'
acceptances of, any commercial bank that (i) (A) is a Lender Party or (B) is
organized under the laws of the United States of America, any state thereof or
the District of Columbia or is the principal banking subsidiary of a bank
holding company organized under the laws of the United States of America, any
state thereof or the District of Columbia, and is a member of the Federal
Reserve System, (ii) issues (or the parent of which issues) commercial paper
rated as described in clause (c) of this definition and (iii) has combined
capital and surplus of at least $1,000,000,000, in each case with maturities of
not more than 90 days from the date of acquisition thereof;

(c) commercial paper in an aggregate amount of no more than $5,000,000 per
issuer outstanding at any time issued by any Person organized under the laws of
any state of the United States of America and rated at least "Prime-1" (or the
then equivalent grade) by Moody's or at least "A-1" (or the then equivalent
grade) by S&P, in each case with maturities of not more than 180 days from the
date of acquisition thereof;

(d) repurchase obligations with a term of not more than seven (7) days for the
underlying securities of the type described in clauses (a) and (b) above entered
into with any financial institution meeting the qualifications specified in
clause (c) above; and

(e) Investments, classified in accordance with GAAP as Current Assets of any
Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, as amended, which are
administered by financial institutions that have the highest rating obtainable
from either Moody's or S&P, and the portfolios of which are limited solely to
Investments of the character, quality and maturity described in clauses (a),
(b), (c) and (d) of this definition.

"CERCLA" means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended from time to time.

"CERCLIS" means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

"Change of Control" means the occurrence of any of the following:

(a) at any time after ALI and the EWS Parties cease to beneficially own (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) shares of common
stock of Holdings with a combined voting power sufficient to elect a majority of
the board of directors of Holdings, the acquisition by any person, entity or
"group" within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act
(excluding, for this purpose, Holdings or any of its Subsidiaries, or any
employee benefit plan of Holdings or any of its Subsidiaries which acquires
beneficial ownership of Voting Interests of Holdings) of beneficial ownership of
shares of common stock of Holdings representing 20% or more of the combined
voting power of all voting interests of Holdings; or

(b) persons who, as of the Closing Date, constitute the Board of Directors of
Holdings (the "Incumbent Board") cease for any reason to constitute at least a
majority of the Board of Directors of Holdings, provided that any person
becoming a director of Holdings subsequent to the Closing Date whose election,
or nomination for election by Holdings' stockholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be considered as though such person were a member of the Incumbent Board; or

(c) any person, entity or group (within the meaning of the Exchange Act as
aforesaid) shall have acquired by contract or otherwise, or shall have entered
into a contract or binding arrangement that, upon consummation, will result in
its or their acquisition of the power to exercise, directly or indirectly, a
controlling influence over the power to direct or cause the direction of the
management or policies of Holdings; or

(d) Holdings shall cease to own 100% of the Equity Interests in the Company; or

(e) any EWS Party (as defined below), or any other Person controlled by any EWS
Party, shall create, incur, assume or suffer to exist any Lien on the Equity
Interests in Holdings owned by it (other than Liens on the Equity Interests in
Holdings that any EWS Party or other Person would otherwise be able to sell,
transfer or otherwise dispose of without such sale, transfer or other
disposition constituting a Change of Control);

provided

, however, that for the purpose of clauses (a) through (d) above, the terms
"person," "entity" and "group" shall not be deemed to include (x) ALI, (y) the
stockholders of ALI in the case of a distribution of shares of capital stock of
Holdings beneficially owned by ALI to the stockholders of ALI, unless a Change
of Control of ALI has occurred or occurs concurrently with such a distribution,
or in a series of related transactions of which such distribution is a part
(determined without regard to the exclusion for stockholders of ALI provided for
in this clause (y) of this proviso), provided that the exclusion for
stockholders of ALI provided for in this clause (y) shall not apply to any
subsequent acquisition of shares of common stock of Holdings by any such person
(other than any of the persons described in clause (z) below) or (z) E.W.
Sissener, his spouse, any heir or descendant of Mr. Sissener or the spouse of
any such heir or descendant or the estate of Mr. Sissener (each, an "EWS
Party"), or any trust or other similar arrangement for the benefit of any EWS
Party or any corporation or other person or entity controlled by one or more EWS
Parties, or any group controlled by one or more EWS Parties. For purposes of the
above sentence, (i) a "liquidation" or "dissolution" shall not be deemed to
include any transfer of Holdings property solely to any of the persons described
in clauses (x), (y) and (z) of the proviso in such sentence and (ii) a "Change
of Control of ALI" shall be determined in accordance with this definition of
"Change of Control" (without regard to clauses (x) and (y) in the proviso of the
preceding sentence), with each reference to Holdings in such definition being
deemed to refer to ALI.



"Clean-Down Period" means a period of 30 consecutive days commencing 15 days
prior to the closing of any purchase or other acquisition of the property and
assets comprising a division or business unit, or all or a substantial part of
the business of, or all of the Equity Interests in, or all or substantially all
of the property and assets of, any Person, for, in any case, total cash and
non-cash consideration of at least $25,000,000 (it being understood that all
indemnities, earnouts and other similar contingent purchase price payment
obligations to, and the aggregate amounts paid or to be paid under noncompete,
consulting and other affiliated agreements with, the sellers thereof, all
write-downs of property and assets and reserves for liabilities with respect
thereto and all assumptions of Debt in connection with such purchases or other
acquisitions count towards such $25,000,000 amount).

"Closing Date" means the first date on which all of the conditions precedent to
the Initial Extension of Credit set forth in Article III are satisfied, which
date shall occur on or prior to November 1, 2001.

"Collateral" means all of the "Collateral" referred to in the Collateral
Documents and all of the other property and assets that are or are intended
under the terms of the Collateral Documents to be subject to Liens in favor of
the Administrative Agent for the benefit of the Secured Parties.

"Collateral Account" has the meaning specified in the recitals of the Security
Agreement (which shall be an interest bearing account).

"Collateral Documents" means, collectively, the Security Agreement, the
Intellectual Property Security Agreement, the Mortgages, the Australian Security
Agreement, the Bermuda Security Agreement, the Barbados Stock Pledge, the
Collateral Pledge Agreement, each of the mortgages, collateral assignments,
Security Agreement Supplements, IP Security Agreement Supplements, security
agreements, pledge agreements or other similar agreements delivered to the
Administrative Agent and the Lender Parties pursuant to Section 5.01(j), and
each of the other agreements, instruments or documents that creates or purports
to create a Lien in favor of the Administrative Agent for the benefit of the
Secured Parties.

"Collateral Pledge Agreement" means a collateral pledge and security agreement
in form and substance reasonably satisfactory to the Administrative Agent and
the Initial Issuing Bank, and entered into by the Company, the Initial Issuing
Bank and the holders of the Debt Securities (or their representative), pursuant
to which the proceeds of the issuance and sale of the Debt Securities are held
(i) for the benefit of the holders of the Debt Securities, on a first priority
basis, subject to release to such holders upon the occurrence of any redemption
under the Debt Securities resulting from the failure of the Asset Transfer to
occur by a specified date and (ii) as cash collateral for the Initial Issuing
Bank, on a second priority basis, subject to release to the Initial Issuing Bank
upon a drawing under the Tender Offer L/C.

"Commitment" means a Term Commitment, a Revolving Credit Commitment, a Letter of
Credit Commitment, as the context may require.

"Commitment Fee" has the meaning specified in Section 2.08(a).

"Compliance Certificate" means a compliance certificate substantially in the
form of Exhibit K.

"Confidential Information" means information that is furnished to the
Administrative Agent or any Lender Party by or on behalf of Holdings or any of
its Subsidiaries on a confidential basis, but does not include any such
information that (a) is or becomes generally available to the public other than
as a result of a breach by the Administrative Agent or such Lender Party of its
obligations hereunder or (b) is or becomes available to the Administrative Agent
or any such Lender Party from a source other than Holdings or any of its
Subsidiaries that is not, to the best knowledge of the Administrative Agent or
such Lender Party, acting in violation of a confidentiality agreement with
Holdings or any of its Subsidiaries.

"Consolidated" refers to the consolidation of accounts in accordance with GAAP.

"Consolidated EBITDA" means, with respect to any Person for any period, (a) the
Consolidated Net Income of such Person and its Subsidiaries for such period;
plus (b) provision for taxes based on income or profits of such Person and its
Subsidiaries for such period, to the extent that such provision for taxes was
deducted in computing such Consolidated Net Income; plus (c) Consolidated
Interest Expense of such Person and its Subsidiaries for such period, whether or
not paid or accrued and whether or not capitalized (including, without
limitation, amortization of debt issuance costs and original issue discount,
non-cash interest payments, the interest component of any deferred payment
obligations, the interest component of all payments associated with Capitalized
Leases, imputed interest with respect to sale leaseback transactions,
commissions, discounts and other fees and charges incurred in respect of letter
of credit or bankers' acceptance financings, and net of the effect of all
payments made or received pursuant to Hedge Agreements) to the extent that any
such expense was deducted in computing such Consolidated Net Income; plus (d)
depreciation, amortization (including amortization or impairment of goodwill and
other intangibles but excluding amortization of prepaid cash expenses that were
paid in a prior period) and other non-cash expenses (excluding any such non-cash
expense to the extent that it represents an accrual of or reserve for cash
expenses in any future period or amortization of a prepaid cash expense that was
paid in a prior period) of such Person and its Subsidiaries for such period to
the extent that such depreciation, amortization and other non-cash expenses were
deducted in computing such Consolidated Net Income; plus (e) all non-cash
extraordinary or nonrecurring charges decreasing such Consolidated Net Income
for such period; plus (f) all cash extraordinary or nonrecurring charges up to a
maximum aggregate amount of $12,000,000 incurred during the twelve-month period
after the Closing Date decreasing such Consolidated Net Income for such period;
plus (g) all non-cash expenses and charges of Holdings or any of its
Subsidiaries related to the Acquisition and the entering into by the Loan
Parties of the Loan Documents; plus (h) all cash expenses and charges up to a
maximum aggregate amount of $12,000,000 of Holdings or any of its Subsidiaries
related to the Acquisition and the entering into by the Loan Parties of the Loan
Documents; plus (i) all non-cash non capitalized transaction costs and charges
incurred in connection with consummated acquisitions (other than the
Acquisition) or divestitures occurring after the Closing Date to the extent such
costs and charges are incurred within 6 months prior to or after the
consummation of any such transaction; plus (j) all cash non capitalized
transaction costs and charges up to a maximum aggregate amount of $2,000,000
incurred in any Fiscal Year in connection with consummated acquisitions (other
than the Acquisition) or divestitures occurring after the Closing Date to the
extent such costs and charges are incurred within 6 months prior to or after the
consummation of any such transaction; minus (k) non-cash items increasing such
Consolidated Net Income for such period, other than the accrual of revenue
consistent with past practice, in each case, on a consolidated basis and
determined in accordance with GAAP (to the extent applicable) for such period;
it being understood that "Consolidated EBITDA" shall, for purposes of
calculating compliance with the financial ratios in Sections 5.04(a) and (b), be
(1) increased for any Measurement Period in which the purchase or other
acquisition of all of the Equity Interests in, or all or substantially all of
the property and assets of, any Person, has occurred, by the Consolidated EBITDA
of the Person or assets being acquired using the historical financial statements
(including audited financial statements, to the extent available) for such
Person and (2) decreased for any Measurement Period in which the sale, transfer
or other disposition of all of the Equity Interests in, or all or substantially
all of the property and assets of, any Person, has occurred, by, in each case,
the Consolidated EBITDA of the Person or assets being acquired or sold, as
applicable, using the historical financial statements (including audited
financial statements, to the extent available) for such Person, and all such
adjustments to the Consolidated EBITDA of Holdings and its Subsidiaries as
specified in the foregoing clauses (1) and (2) shall be accompanied by a
certification of a Responsible Officer of Holdings stating that such adjustments
have been prepared in accordance with generally accepted accounting principles
(where applicable).

"Consolidated Interest Expense" means, with respect to any Person for any
period, the gross interest expense accrued on all Debt of such Person and its
Subsidiaries during such period, determined on a Consolidated basis and in
accordance with GAAP for such period, including, without limitation, (a) in the
case of Holdings and its Subsidiaries, (i) interest expense accrued in respect
of Debt resulting from the Advances and (ii) all fees paid or payable pursuant
to Section 2.08(a) and (b) the interest component of all Obligations in respect
of Capitalized Leases, (c) commissions, discounts and other fees and charges
paid or payable in connection with letters of credit (including, without
limitation, the Letters of Credit), (d) all amortization of original issue
discount in respect of all Debt of such Person and its Subsidiaries and (e) the
net payment, if any, paid or payable in connection with Hedge Agreements less
the net credit, if any, received in connection with Hedge Agreements.

"Consolidated Net Income" means, for any period, the net income (or net loss) of
any Person and its Subsidiaries for such period, determined on a Consolidated
basis and in accordance with GAAP but excluding for each such period (without
duplication):

(a) the net income (or loss) of any other Person accrued prior to the date on
which it became a Subsidiary of such Person or was merged into or consolidated
with such Person or any of its Subsidiaries or all or substantially all of the
property and assets of such other Person were acquired by such Person or any of
its Subsidiaries;

(b) the net income (or loss) of any other Person in which a Person other than
such Person or any of its Subsidiaries owns or otherwise holds an Equity
Interest, except to the extent such income (or loss) shall have been received in
the form of Cash Distributions actually paid to such Person or any of its
Subsidiaries by such other Person during such period; and

(c) the net income of any Subsidiary of such Person to the extent that the
declaration or payment of any dividends or other distributions or intercompany
loans or advances of such income by such Subsidiary is not permitted to be made
or paid (whether by contract or otherwise) during such period.

"Constitutive Documents" means, with respect to any Person, the certificate of
incorporation or registration (including, if applicable, certificate of change
of name), articles of incorporation or association, memorandum of association,
charter, bylaws, certificate of limited partnership, partnership agreement,
trust agreement, joint venture agreement, certificate of formation, articles of
organization, limited liability company operating or members agreement, joint
venture agreement or one or more similar agreements, instruments or documents
constituting the organization or formation of such Person.

"Contingent Obligation" means, with respect to any Person, any Obligation or
arrangement of such Person to guarantee or intended to guarantee any Debt,
leases, dividends or other obligations ("primary obligations") of any other
Person (the "primary obligor") in any manner, whether directly or indirectly,
including, without limitation, (a) the direct or indirect guarantee, endorsement
(other than for collection or deposit in the ordinary course of business),
co-making, discounting with recourse or sale with recourse by such Person of the
Obligation of a primary obligor, (b) the Obligation to make take-or-pay or
similar payments, if required, regardless of nonperformance by any other party
or parties to an agreement (excluding any such arrangements entered into in the
ordinary course of business consistent with prior practice) or (c) any
Obligation of such Person, whether or not contingent, (i) to purchase any such
primary obligation or any property constituting direct or indirect security
therefor, (ii) to advance or supply funds (A) for the purchase or payment of any
such primary obligation or (B) to maintain Revolving Credit or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, assets, securities or services
primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor to make payment of such primary obligation
or (iv) otherwise to assure or hold harmless the holder of such primary
obligation against loss in respect thereof. The amount of any Contingent
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Contingent Obligation
is made (or, if less, the maximum amount of such primary obligation for which
such Person may be liable pursuant to the terms of the instrument evidencing
such Contingent Obligation) or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder), as determined by such Person in good faith.

"Conversion", "Convert" and "Converted" each refer to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.09 or 2.10.

"Conversion Date" means either (1) October 1, 2004, if more than $10,000,000
principal amount of the October Convertible Notes (or any notes which replace,
refinance or refund the October Convertible Notes, but retain an identical
maturity date as the October Convertible Notes) are still outstanding as of such
date or (ii) December 1, 2005, if more than $10,000,000 principal amount of the
December Convertible Notes (or any notes which replace, refinance or refund the
December Convertible Notes, but retain an identical maturity date as the
December Convertible Notes) are still outstanding as of such date.

"Current Assets" means, with respect to any Person, all assets of such Person
that, in accordance with GAAP, would be classified as current assets on the
balance sheet of a company conducting a business the same as or similar to that
of such Person, after deducting appropriate and adequate reserves therefrom in
each case in which a reserve is proper in accordance with GAAP.

"Debt" means, with respect to any Person (without duplication for purposes of
calculating financial ratios), (a) all indebtedness of such Person for borrowed
money, (b) all Obligations of such Person for the deferred purchase price of
property or services (other than trade payables incurred in the ordinary course
of such Person's business and (i) not past due for more than 60 days after the
date on which each such trade payable or account payable was created or (ii) if
past due for more than 60 days after the date on which each such trade payable
or account payable was created, which are being contested in good faith by
appropriate procedures and as to which adequate reserves are being maintained in
accordance with generally accepted accounting principles), (c) all Obligations
of such Person evidenced by notes, bonds, debentures or other similar
instruments upon which interest payments are customarily made, (d) all
Obligations of such Person created or arising under any conditional sale or
other title retention agreement with respect to property acquired by such Person
(even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property, and other than standard and ordinary title retention provisions in
supply contracts in respect of goods acquired in the ordinary course of
business), (e) all Obligations of such Person as lessee under Capitalized
Leases, (f) all Obligations, contingent or otherwise, of such Person under
acceptance, letter of credit or similar facilities, (g) all Obligations of such
Person to purchase, redeem, retire, defease or otherwise make any payment in
respect of any Equity Interests in such Person or any other Person or any
warrants, rights or options to acquire such Equity Interests, valued, in the
case of Redeemable Preferred Interests, at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends, (h) all
Obligations of such Person in respect of Hedge Agreements, take-or-pay
agreements or other similar arrangements, valued, in the case of Hedge
Agreements, at the Agreement Value thereof, (i) all Off-Balance Sheet
Obligations of such Person, if such Obligations would give rise to a claim
against such Person in a proceeding referred to in Section 6.01(f); (j) all
Contingent Obligations, and (k) all indebtedness and other payment Obligations
referred to in clauses (a) through (j) above of another Person secured by (or
for which the holder of such indebtedness or other payment Obligations has an
existing right, contingent or otherwise, to be secured by) any Lien on property
(including, without limitation, accounts and contract rights) owned by such
Person, even though such Person has not assumed or become liable for the payment
of such indebtedness or other payment Obligations, provided (i) that if the
instrument evidencing the creation of such Lien limits the aggregate secured
liabilities to a stated maximum amount, the Debt of such Person for the purpose
of this subclause (k) shall be equal to such stated maximum amount and (ii) the
amount of any contingent liability under any indemnity obligation existing under
any document or agreement evidencing such Debt shall, to the extent such
contingent liability is unrelated to the underlying financial obligations of
such Person in respect of such Debt, be excluded from the definition of "Debt"
until such time as when such contingent liability matures or is or should be
reported as 'debt' for the purposes of generally accepted accounting principles.

"Debt Securities" means the issuance, in one or more tranches, pursuant to and
in accordance with the terms of the commitment letter specified in clause (v) of
the definition of "Bridge Facility", of no more than an aggregate principal
amount of $300,000,000 of senior subordinated notes by the Company outstanding
at any time in a registered public offering or, in a private placement,
including a private placement for resale, pursuant to Rule 144A under the
Exchange Act (and the issuance of senior subordinated notes in a registered
exchange offer in exchange for such initially issued senior subordinated notes).

"December Convertible Notes" means the 3% convertible senior subordinated notes
of Holdings due 2006.

"Default" means any Event of Default or any event that would constitute an Event
of Default upon the giving of notice or the lapse of time or both.

"Default Interest" has the meaning specified in Section 2.07(b).

"Defaulted Advance" means, with respect to any Lender Party at any time, the
portion of any Advance required to be made by such Lender Party to (i) any
Borrower pursuant to Section 2.01 or 2.02 at or prior to such time that has not
been made by such Lender Party or by the Administrative Agent for the account of
such Lender Party pursuant to Section 2.02(e) as of such time or (ii) any
Issuing Bank pursuant to Section 2.03(c) at or prior to such time as specified
therein. In the event that a portion of a Defaulted Advance shall be deemed made
pursuant to Section 2.15(a), the remaining portion of such Defaulted Advance
shall be considered a Defaulted Advance originally required to be made pursuant
to Section 2.01 on the same date as the Defaulted Advance so deemed made in
part.

"Defaulted Amount" means, with respect to any Lender Party at any time, any
amount required to be paid by such Lender Party to the Administrative Agent or
any other Lender Party hereunder or under any other Loan Document at or prior to
such time that has not been so paid as of such time, including, without
limitation, any amount required to be paid by such Lender Party to (a) the Swing
Line Bank pursuant to Section 2.02(b) to purchase a portion of a Swing Line
Advance made by the Swing Line Bank, (b) any Issuing Bank pursuant to
Section 2.03(c) to purchase a portion of a Letter of Credit Advance made by such
Issuing Bank, (c) the Administrative Agent pursuant to Section 2.02(e) to
reimburse the Administrative Agent for the amount of any Advance made by the
Administrative Agent for the account of such Lender Party, (d) any other Lender
Party pursuant to Section 2.13 to purchase any participation in Advances owing
to such other Lender Party and (e) the Administrative Agent or any Issuing Bank
pursuant to Section 7.05 to reimburse the Administrative Agent or such Issuing
Bank for such Lender Party's ratable share of any amount required to be paid by
the Lender Parties to the Administrative Agent or such Issuing Bank as provided
therein. In the event that a portion of a Defaulted Amount shall be deemed paid
pursuant to Section 2.15(b), the remaining portion of such Defaulted Amount
shall be considered a Defaulted Amount originally required to be paid hereunder
or under any other Loan Document on the same date as the Defaulted Amount so
deemed paid in part.

"Defaulting Lender" means, at any time, any Lender Party that, at such time,
(a) owes a Defaulted Advance or a Defaulted Amount or (b) shall take any action
or be the subject of any action or proceeding of a type described in
Section 6.01(f) (as if the references to Loan Parties and its Subsidiaries in
such Section were references to such Lender Party).

"Designated Capital Markets Transaction" means the incurrence or issuance by (a)
Holdings of any Debt in the nature of a replacement, refunding or refinancing of
the Existing Notes on substantially identical terms or (b) any Loan Party or any
of its Subsidiaries of any Debt with Specified Parameters; provided that such
Designated Capital Markets Transaction must be approved by the Administrative
Agent (or Required Lenders, as applicable) in accordance with Section 7.01(d).

"Disclosed Litigation" has the meaning specified in Section 3.01(d).

"Eligible Assignee" means with respect to any Facility (a) a Lender; (b) an
Affiliate or an Approved Fund of a Lender; or (c) any other Person approved by
the Administrative Agent and, so long as no Event of Default has occurred and is
continuing at the time the related assignment is effected pursuant to Section
8.07, Holdings (in either case such approval not to be unreasonably withheld or
delayed); provided, however, that neither any Loan Party nor any Affiliate of a
Loan Party shall qualify as an Eligible Assignee under this definition.

"Environmental Action" means any suit, demand, demand letter, claim, notice of
noncompliance or violation, notice of liability or potential liability,
investigation, consent order or consent agreement relating in any way to any
violation of or liability under any Environmental Law, any Environmental Permit
or Hazardous Material or arising from alleged Hazardous Material related injury
or threat to health, safety or the environment, including, without limitation,
(a) by any Governmental Authority for enforcement, cleanup, removal, response,
remedial or other actions or damages and (b) by any Governmental Authority or
any other Person for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.

"Environmental Law" means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, writ, judgment, injunction, decree or
legally binding judicial or agency interpretation, policy or guidance relating
to pollution or protection of the environment, health, safety or natural
resources, including, without limitation, those relating to the use, handling,
transportation, treatment, storage, disposal, release or discharge of Hazardous
Materials.

"Environmental Permit" means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

"Equity Interests" means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including, without limitation, partnership, member or
trust interests therein), whether voting or nonvoting, and whether or not such
shares, warrants, options, rights or other interests are outstanding on any date
of determination.

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and the rulings issued
thereunder.

"ERISA Affiliate" means any Person that for purposes of Title IV of ERISA is a
member of the controlled group of any Loan Party, or under common control with
any Loan Party, within the meaning of Section 414(b), (c), (m) or (o) of the
Internal Revenue Code.

"ERISA Event" means (A) (a) (i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC or
(ii) the requirements of paragraph (1) of Section 4043(b) of ERISA (without
regard to paragraph (2) of such Section) are met with respect to a contributing
sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and an event
described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA
could reasonably be expected to occur with respect to such Plan within the
following 30 days; (b) the application for a minimum funding waiver with respect
to a Plan; (c) the provision by the administrator of any Plan of a notice of
intent to terminate such Plan pursuant to Section 4041(a)(2) of ERISA (including
any such notice with respect to a plan amendment referred to in Section 4041(e)
of ERISA); (d) the cessation of operations at a facility of any Loan Party or
any ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA;
(e) the partial or complete withdrawal by any Loan Party or any ERISA Affiliate
from a Multiple Employer Plan during a plan year pursuant to Section 4063 of
ERISA for which it was a substantial employer, as defined in Section 4001(a)(2)
of ERISA; (f) the conditions for imposition of a lien under Section 302(f) of
ERISA shall have been met with respect to any Plan; (g) the adoption of an
amendment to a Plan requiring the provision of security to such Plan pursuant to
Section 307 of ERISA; or (h) the institution by the PBGC of proceedings to
terminate a Plan pursuant to Section 4042 of ERISA, or the occurrence of any
event or condition described in Section 4042 of ERISA, that constitutes grounds
for the termination of, or the appointment of a trustee to administer, such Plan
and (B) which event results in a liability to a Loan Party in excess of
$5,000,000.

"Escrow Agreement" means that certain escrow agreement dated July 12, 2001 made
by and among Mayne Nickless Limited, Holdings and The Chase Manhattan Bank, as
amended.

"Eurocurrency Liabilities" has the meaning specified in Regulation D of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.

"Eurodollar Lending Office" means, with respect to each of the Lenders, the
office of such Lender specified as its "Eurodollar Lending Office" opposite its
name on Schedule I hereto or in the Assignment and Acceptance pursuant to which
it became a Lender, as the case may be (or, if no such office is specified, its
Base Rate Lending Office), or such other office of such Lender as such Lender
may from time to time specify to the Borrowers and the Administrative Agent for
such purpose.

"Eurodollar Rate" means, for any Interest Period for all Eurodollar Rate
Advances comprising part of the same Borrowing:

(a) the rate per annum equal to the rate determined by the Administrative Agent
to be the offered rate that appears on the page of the Telerate screen (or any
successor thereto) that displays an average British Bankers Association Interest
Settlement Rate for deposits in Dollars (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period, determined as
of approximately 11:00 a.m. (London time) two Business Days prior to the first
day of such Interest Period; or

(b) if the rate referenced in the preceding subsection (a) does not appear on
such page or service or such page or service shall cease to be available, the
rate per annum equal to the rate determined by the Administrative Agent to be
the offered rate on such other page or other service that displays an average
British Bankers Association Interest Settlement Rate for deposits in Dollars
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period, determined as of approximately 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period; or

(c) if the rates referenced in the preceding subsections (a) and (b) are not
available, the rate per annum determined by the Administrative Agent as the rate
of interest (rounded upward to the next 1/100th of 1%) at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America's London Branch to major banks in the
offshore Dollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the first day of such Interest Period.

"Eurodollar Rate Advance" means an Advance that bears interest as provided in
Section 2.07(a)(ii).

"Eurodollar Rate Reserve Percentage" for any Interest Period for all Eurodollar
Rate Advances comprising part of the same Borrowing means the reserve percentage
applicable at any time under regulations issued from time to time by the Board
of Governors of the Federal Reserve System (or any successor) for determining
the maximum reserve requirement (including, without limitation, any emergency,
supplemental or other marginal reserve requirement) for a member bank of the
Federal Reserve System in New York City with respect to liabilities or assets
consisting of or including Eurocurrency Liabilities (or with respect to any
other category of liabilities that includes deposits by reference to which the
interest rate on Eurodollar Rate Advances is determined) having a term equal to
such Interest Period.

"Events of Default" has the meaning specified in Section 6.01.

"Excess Cash Flow" for any Fiscal Year means, in each case determined on a
consolidated basis in accordance with GAAP and as reported in Holdings' Annual
Report on Form 10-K, as filed with the Securities and Exchange Commission, (a)
net cash provided by operating activities; (b) minus the amount of Capital
Expenditures made in cash permitted under this Agreement made or deemed made
during such period; (c) minus amounts expended for the purchase or other
acquisition of property and assets during such period (to the extent otherwise
permitted to be expended under this Agreement); (d) minus the amount of Cash
Distributions permitted under this Agreement paid in cash during such period;
(e) minus the amount of "payment for debt issuance costs" as reported in
Holdings' Annual Report on Form 10-K, as filed with the Securities and Exchange
Commission, during such period; (f) minus (without duplication) Required
Principal Payments; (g) minus any voluntary prepayments of any of the Term
Advances during such period; and (h) minus any proceeds from "key-man" life
insurance or business interruption insurance which are used to prepay any of the
Term Advances, to the extent added in calculating pre-tax income; in each case
without duplication.

"Exchange Act" means the Securities Exchange Act of 1934, as amended from time
to time, and the regulations promulgated and the rulings issued thereunder.

"Exchange Notes" means any notes issued to certain lenders under the Bridge
Facility in exchange for certain notes evidencing the Bridge Advances that have
been converted into rollover loans in accordance with the Bridge Facility.

"Existing Debt" means Debt of each Loan Party and its Subsidiaries outstanding
immediately before the occurrence of the Closing Date.

"Existing Letters of Credit" means the following letters of credit, in each case
outstanding as of the Closing Date: (i) letter of credit #3703630, issued by
Bank of America on June 28, 2001 in favor of Wells Fargo Minnesota in the amount
of $3,050,342.46 for the account of Holdings and (ii) letter of credit
#90001290, issued by Fleet National Bank on June 28, 2001 in favor of Almar
Limited Partnership in the amount of $174,273.74 for the account of Holdings.

"Existing Notes" means any or all (as the context requires) of the October
Convertible Notes or the December Convertible Notes.

"Extraordinary Receipt" means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including, without
limitation non-ordinary course tax refunds, pension plan reversions, proceeds of
insurance (other than proceeds of business interruption insurance to the extent
such proceeds constitute compensation for lost earnings), condemnation awards
(and payments in lieu thereof), indemnity payments and any purchase price
adjustments received in respect of Asset Dispositions; provided, however, that
an Extraordinary Receipt shall not include (a) cash receipts received from
proceeds of insurance, condemnation awards (or payments in lieu thereof) or
indemnity payments to the extent that such proceeds, awards or payments (A) in
respect of loss or damage to equipment, fixed assets or real property are
applied (or in respect of which expenditures were previously incurred) to
replace or repair the equipment, fixed assets or real property in respect of
which such proceeds were received in accordance with the terms of the Loan
Documents, so long as (i) such application is made within six months after the
occurrence of such damage or loss or (ii) in respect of any replacement or
repair for which an expenditure of less than $5,000,000 is made, a binding
contract in respect of application of such proceeds is entered into within such
six month period and the application thereof is made reasonably soon thereafter
or (B) are received by any Person in respect of any third party claim against
such Person and applied to pay (or to reimburse such Person for its prior
payment of) such claim and the costs and expenses of such Person with respect
thereto or (b) purchase price adjustments received in respect of asset purchases
which are applied within 180 days of receipt to purchase assets in replacement
of those for which such purchase price adjustment was received.

"Facility" means the Term A Facility, the Term B Facility, the Revolving Credit
Facility, the Swing Line Facility or the Letter of Credit Facility, as the
context may require.

"Federal Funds Rate" means, for any day, the rate per annum (rounded upward to
the nearest 1/100 of 1%) equal to the weighted average of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers on such day, as published by the Federal Reserve Bank
on the Business Day next succeeding such day; provided that (a) if such day is
not a Business Day, the Federal Funds Rate for such day shall be such rate on
such transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.

"Fiscal Quarter" means, with respect to Holdings or any of its Subsidiaries, the
period commencing January 1 in any Fiscal Year and ending on the next succeeding
March 31, the period commencing April 1 in any Fiscal Year and ending on the
next succeeding June 30, the period commencing July 1 in any Fiscal Year and
ending on the next succeeding September 30 or the period commencing October 1 in
any Fiscal Year and ending on the next succeeding December 31, as the context
may require, or, if any such Subsidiary was not in existence on the first day of
any such period, the period commencing on the date on which such Subsidiary is
incorporated, organized, formed or otherwise created and ending on the last day
of such period.

"Fiscal Year" means, with respect to Holdings or any of its Subsidiaries, the
period commencing on January 1 in any calendar year and ending on the next
succeeding December 31 or, if any such Subsidiary was not in existence on
January 1 in any calendar year, the period commencing on the date on which such
Subsidiary is incorporated, organized, formed or otherwise created and ending on
the next succeeding December 31.

"Fixed Charge Coverage Ratio" means, at any date of determination, the ratio
of (a) (i) Consolidated EBITDA of Holdings and its Subsidiaries, plus (ii)
rentals payable during such period under leases of real or personal, or mixed,
property by Holdings and its Subsidiaries to (b) the sum of (i) Consolidated
Interest Expense of Holdings and its Subsidiaries, (ii) the aggregate principal
amount (or the equivalent in respect of Off-Balance Sheet Obligations) of all
Required Principal Payments of Holdings and its Subsidiaries, (iii) the
aggregate amount of all Cash Distributions made by or on behalf of Holdings,
(iv) rentals payable during such period under leases of real or personal, or
mixed, property, and (v) all taxes paid in cash, in each case, for the most
recently completed Measurement Period.

"Fully Paid" means, with respect to the Payment Obligations as of any date,
that, on or before such date, (a) the principal of (or, as applicable, stated or
face amount of) and interest accrued to such date on all outstanding loans,
reimbursement obligations in respect of letters of credit and other credit
extensions shall have been paid in full in cash, (b) all commitments to lend,
issue any letter of credit or other credit extension shall have been terminated
in full, (c) all outstanding letters of credit shall have been (i) terminated or
(ii) cash collateralized by an amount sufficient in the reasonable judgment of
the Administrative Agent to secure any claims thereunder or (iii) supported by
one or more letters of credit or other instruments on terms and conditions, and
with one or more financial institutions, reasonably satisfactory to the
Administrative Agent and (d) all fees, expenses and other amounts then due and
payable which constitute Payment Obligations shall have been paid in full in
cash; provided, however, that on such date none of the Agents or any Lender
Party shall have made any other claims in respect of Payment Obligations against
any Loan Party under any provision of any of the Loan Documents that has not
been cash collateralized by an amount sufficient in the reasonable judgment of
the Administrative Agent and any such Lender Party to secure such claim.

"Funded Debt" of any Person means Debt in respect of the Advances, in the case
of a Borrower, and all other Debt of such Person that by its terms matures more
than one year after the date of its creation or matures within one year from
such date but is renewable or extendible, at the option of such Person, to a
date more than one year after such date or arises under a revolving credit or
similar agreement that obligates the lender or lenders to extend credit during a
period of more than one year after such date, and including all Off-Balance
Sheet Obligations of such Person.

"GAAP" has the meaning specified in Section 1.03.

"Governmental Authority" means any nation or government, any state, province,
city, municipal entity or other political subdivision thereof, and any
governmental, executive, legislative, judicial, administrative or regulatory
agency, department, authority, instrumentality, commission, board or similar
body, whether federal, state, provincial, territorial, local or foreign.

"Governmental Authorization" means any authorization, approval, consent,
franchise, license, covenant, order, ruling, permit, certification, exemption,
notice, declaration or similar right, undertaking or other action of, to or by,
or any filing, qualification or registration with, any Governmental Authority.

"Guarantee Supplement" has the meaning specified in Section 8(b) of the
Guaranties.

"Guaranteed Obligations" has the meaning specified in Section 1 of the
Guaranties, as the context may require.

"Guarantor" means any person who is party to a Guaranty.

"Guaranty" means either the Parent Guaranty or the Subsidiary Guaranty (as the
context requires).

"Hazardous Materials" means (a) petroleum or petroleum products, by-products or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.

"Hedge Agreements" means, collectively, interest rate swap, cap or collar
agreements, interest rate future or option contracts, currency swap agreements,
currency future or option contracts and other similar agreements.

"Hedge Bank" means any Person that is a Lender Party or an Affiliate of a Lender
Party, in its capacity as a party to a Secured Hedge Agreement.

"Holdings" has the meaning specified in the recital of parties to this
Agreement.

"Immaterial Subsidiary" means, as of any date of determination, any direct or
indirect Subsidiary of Holdings that on a consolidated basis with its
Subsidiaries (i) has assets with an aggregate fair market value of less than
$25,000 and (ii) had revenues of less than $25,000 during the latest 12 month
period.

"Included Foreign Jurisdictions" means Denmark, Norway, the United Kingdom,
Germany, France, Sweden, Australia, the Netherlands, Belgium and Luxembourg.

"Indemnified Party" has the meaning specified in Section 8.04(b).

"Information Memorandum" means the information memorandum dated August, 2001
used by the Lead Arranger in connection with the syndication of the Commitments.

"Initial Extension of Credit" means, collectively, the initial Borrowings under
one or more of the Facilities, and/or the initial issuances of one or more
Letters of Credit, made on the Closing Date.

"Initial Issuing Bank" has the meaning specified in the recital of parties to
this Agreement.

"Initial Lenders" has the meaning specified in the recital of parties to this
Agreement.

"Insufficiency" means, with respect to any Plan, the amount, if any, of its
unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.

"Intellectual Property Security Agreement" has the meaning specified in
Section 3.01(a)(v).

"Interest Coverage Ratio" means, for any period, the ratio of (a) Consolidated
EBITDA of Holdings and its Subsidiaries at any date of determination to
(b) Consolidated Interest Expense of Holdings and its Subsidiaries, in each case
for the most recently completed Measurement Period.

"Interest Period" means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance, and ending on the last day of the period selected by a
Borrower pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of the period selected by that Borrower pursuant to
the provisions below. The duration of each such Interest Period shall be one,
two, three or six months (or such other longer period as each affected Lender
may reasonably approve), as such Borrower may, upon notice received by the
Administrative Agent not later than 11:00 A.M. (New York time) on the third
Business Day prior to the first day of such Interest Period, select; provided,
however, that:

(a) a Borrower may not select any Interest Period with respect to any Eurodollar
Rate Advance under a Facility that ends after any principal repayment
installment date for such Facility unless, after giving effect to such
selection, the aggregate principal amount of Base Rate Advances and of
Eurodollar Rate Advances having Interest Periods that end on or prior to such
principal repayment installment date for such Facility shall be at least equal
to the aggregate principal amount of Advances under such Facility due and
payable on or prior to such date;

(b) Interest Periods commencing on the same date for Eurodollar Rate Advances
comprising part of the same Borrowing shall be of the same duration;

(c) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day; provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the immediately preceding Business Day; and

(d) whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month.

"Internal Revenue Code" means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and the rulings issued thereunder.

"Investment" means, with respect to any Person, any loan or advance to such
Person, any purchase or other acquisition of Equity Interests in or Debt of, or
the property and assets comprising a division or business unit or all or a
substantial part of the business of, such Person, any capital contribution to
such Person or any other investment in such Person, including, without
limitation, any acquisition by way of a merger or consolidation (or similar
transaction) and any arrangement pursuant to which the investor incurs Debt of
the types referred to in clause (j) or (k) of the definition of "Debt" set forth
in this Section 1.01 in respect of such Person.

"IP Security Agreement Supplement" has the meaning specified in Section 14(g) of
the Security Agreement.

"ISDA Master Agreement" means the Master Agreement (Multicurrency-Cross Border)
published by the International Swap and Derivatives Association, Inc., as in
effect from time to time.

"Issuing Bank" means the Initial Issuing Bank, any issuing bank in respect of
the Existing Letters of Credit and each other Person to which the Letter of
Credit Commitment hereunder has been assigned pursuant to Section 8.07, in each
case for so long as the Initial Issuing Bank or such other Person, as the case
may be, shall be a party to this Agreement in such capacity.

"L/C Cash Collateral Account" has the meaning specified in the Preliminary
Statements to the Security Agreement (which account shall be an interest-bearing
account).

"L/C Related Documents" has the meaning specified in Section 2.03(c)(ii)(A).

"Lead Arranger" has the meaning specified in the recital of parties to this
Agreement.

"Lender Party" means any Lender, the Issuing Bank or the Swing Line Bank.

"Lenders" means, collectively, the Initial Lenders and each Person that becomes
a Lender pursuant to Section 8.07 for so long as such Initial Lender or Person,
as the case may be, shall be a party to this Agreement.

"Letter of Credit Advance" means an advance made by the Issuing Bank or any
Lender pursuant to Section 2.03(c).

"Letter of Credit Agreement" has the meaning specified in Section 2.03(a).

"Letter of Credit Commitment" means either or both (as the context requires) the
Tender Offer L/C Commitment or an Operational Letter of Credit Commitment.

"Letter of Credit Facility" means, at any time, an amount equal to the lesser of
(a) the amount of the Issuing Bank's Letter of Credit Commitment at such time
and (b) the aggregate of the Tender Offer L/C Commitment and the Operational
Letter of Credit Commitment, in each case, as such amount may be reduced at or
prior to such time pursuant to this Agreement.

"Letters of Credit" has the meaning specified in Section 2.01(d)(i) and shall
include the Tender Offer L/C.

"Lien" means, with respect to any Person, (a) any mortgage, lien (statutory or
other), pledge, hypothecation, security interest, charge or other preferential
arrangement or encumbrance of any kind (including, without limitation, any
agreement to give any of the foregoing), (b) any sale of accounts receivable or
chattel paper, or any assignment, deposit arrangement or lease intended as, or
having the effect of, security, (c) any easement, right of way or other
encumbrance on title to real property or (d) any other interest or title of any
vendor, lessor, lender or other secured party to or of such Person under any
conditional sale or other title retention agreement or any Capitalized Lease or
upon or with respect to any property or asset of such Person (including, in the
case of Equity Interests, voting trust agreements and other similar
arrangements).

"Loan Documents" means, collectively, (a) for purposes of this Agreement and the
Notes and any amendment, supplement or other modification hereof or thereof and
for all other purposes other than for purposes of the Guaranties and the
Collateral Documents, (i) this Agreement, (ii) the Notes, (iii) the Guaranties,
(iv) the Collateral Documents and (v) each Letter of Credit Agreement and (b)
for purposes of the Guaranties and the Collateral Documents, (i) this Agreement,
(ii) the Notes, (iii) each Guaranty, (iv) the Collateral Documents, (v) each
Letter of Credit Agreement and (vi) each Secured Hedge Agreement, in each case
as amended, supplemented or otherwise modified hereafter from time to time in
accordance with the terms thereof and section 8.01.

"Loan Parties" means, collectively, each Borrower, Holdings and each of the
Subsidiaries of Holdings party to the Subsidiary Guaranty or any of the
Collateral Documents (other than any such Subsidiary which is not a U.S.
Subsidiary and is party to any Collateral Document only for the purpose of
acknowledging the terms thereof).

"Management Agreement" means the management agreement dated July 12, 2001 made
by and among Mayne Nickless Limited and Holdings, as amended.

"Margin Stock" has the meaning specified in Regulation U of the Board of
Governors of the Federal Reserve System, as in effect from time to time.

"Material Adverse Change" means any material adverse change in the business,
condition (financial or otherwise), operations, performance, properties or
prospects of Holdings and its Subsidiaries, taken as a whole.

"Material Adverse Effect" means a material adverse effect on (a) the business,
assets, condition (financial or otherwise) liabilities (actual and contingent),
operations, properties or prospects of Holdings and its Subsidiaries, taken as a
whole, (b) the ability of any Loan Party to perform its respective Obligations
under any Loan Document or Related Document to which it is a party or (c) the
rights and remedies of the Administrative Agent or any Lender Party under any
Loan Document or any Related Document.

"Measurement Period" means, at any date of determination, the most recently
completed four consecutive Fiscal Quarters of Holdings ending on or prior to
such date; it being understood that if less than four consecutive Fiscal
Quarters of Holdings have been completed since the Closing Date, "Measurement
Period" shall mean, at any date of determination, the most recently completed
four consecutive Fiscal Quarters of Holdings ending on or prior to such date,
with financial calculations made for such period giving pro forma effect to the
Asset Transfer as though it had occurred at the beginning of such four Fiscal
Quarter period, and using for such period audited financial statements for the
Acquired Business to the extent available, and otherwise using unaudited
financial statements prepared in each case in accordance with GAAP.

"Moody's" means Moody's Investors Service, Inc.

"Mortgage Policies" has the meaning specified in Section 3.01(a)(iv)(B).

"Mortgages" has the meaning specified in Section 3.01(a)(iv).

"Multiemployer Plan" means a multiemployer plan (as defined in
Section 4001(a)(3) of ERISA) to which any Loan Party or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

"Multiple Employer Plan" means a single employer plan (as defined in
Section 4001(a)(15) of ERISA) that (a) is maintained for employees of any Loan
Party or any ERISA Affiliate and at least one Person other than the Loan Parties
and the ERISA Affiliates or (b) was so maintained and in respect of which any
Loan Party or any ERISA Affiliate could reasonably be expected to have liability
under Section 4064 or 4069 of ERISA in the event such plan has been or were to
be terminated.

"Net Cash Proceeds" means, with respect to any Asset Disposition, or the
incurrence or issuance of any Debt, or the sale or issuance of any Equity
Interests (including, without limitation, any capital contribution) in any
Person, or any Extraordinary Receipt received by or paid to or for the account
of any Person, as the case may be, the aggregate amount of cash received from
time to time (whether as initial consideration or through payment or disposition
of deferred consideration) by or on behalf of such Person for its own account in
connection with any such transaction, after deducting therefrom only (without
duplication):

(a) reasonable and customary brokerage commissions, underwriting fees and
discounts, legal fees, finder's fees and other similar fees, costs and
commissions;

(b) the amount of taxes payable in connection with or as a result of such
transaction;

(c) in the case of any sale, lease, transfer or other disposition of any
property or asset, the outstanding principal amount of, the premium or penalty,
if any, on, and any accrued and unpaid interest on, any Debt (other than the
Debt outstanding under the Loan Documents) that is secured by a Lien on the
property and assets subject to such sale, lease, transfer or other disposition
and is required to be repaid under the terms thereof as a result of such sale,
lease, transfer or other disposition; and

(d) in the case of any sale, lease, transfer or other disposition of any
property or asset, the amount required to be reserved, in accordance with
generally accepted accounting principles as in effect on the date on which the
Net Cash Proceeds from such sale, lease, transfer or other disposition are
determined, and so reserved, against liabilities under indemnification
obligations, liabilities related to environmental matters or other similar
contingent liabilities associated with the property and assets subject to such
sale, lease, transfer or other disposition that are required to be so provided
for under the terms of the documentation for such sale, lease, transfer or other
disposition;

in each case to the extent, but only to the extent, that the amounts so deducted
are properly attributable to such transaction or to the property or asset that
is the subject thereof and are actually paid at the time of receipt of such cash
to a Person that is not an Affiliate of such Person or any Loan Party or of any
Affiliate of any Loan Party or, in the case of clauses (b) and (d) of this
definition, so long as such Person is not otherwise indemnified therefor, are
reserved for in accordance with generally accepted accounting principles at the
time of receipt of such cash based upon such Person's reasonable estimate of
such taxes or contingent liabilities, as the case may be; provided, however,
that if, at the time such taxes or such contingent liabilities are actually paid
or otherwise satisfied, the amount of the reserve therefor exceeds the amount
paid or otherwise satisfied, then an amount equal to the amount of such excess
reserve shall constitute "Net Cash Proceeds" for the purposes of Section
2.06(b)(ii)(D), and provided further that the proceeds of any Asset Disposition
made for an amount less than $100,000 shall not constitute Net Cash Proceeds.

"Note" means a Term Note or a Revolving Credit Note, as the context may require.

"Notes Indenture" means the indenture pursuant to which the Debt Securities are
issued and governed.

"Notice of Borrowing" has the meaning specified in Section 2.02(a).

"Notice of Conversion" has the meaning specified in Section 2.09(a).

"Notice of Issuance" has the meaning specified in Section 2.03(a).

"Notice of Renewal" has the meaning specified in Section 2.01(d)(ii).

"Notice of Swing Line Borrowing" has the meaning specified in Section 2.02(b).

"Notice of Termination" has the meaning specified in Section 2.01(d)(ii).

"NPL" means the National Priorities List under CERCLA.

"Obligation" means, with respect to any Person, any payment, performance or
other obligation of such Person of any kind, including, without limitation, any
liability of such Person on any claim, whether or not the right of any creditor
to payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured or unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding referred to in Section 6.01(f).
Without limiting the generality of the foregoing, the Obligations of the Loan
Parties under the Loan Documents include (a) the obligation to pay Payment
Obligations and (b) the obligation of any Loan Party to reimburse any amount in
respect of any of the foregoing that any Lender Party, in its sole discretion,
may elect to pay or advance on behalf of such Loan Party.

"October Convertible Notes" means the 5.75% convertible subordinated notes of
Holdings due 2005.

"OECD" means the Organization for Economic Cooperation and Development.

"Off-Balance Sheet Obligations" means, with respect to any Person, all
Obligations of such Person under any synthetic lease, tax retention operating
lease, off-balance sheet loan or similar off-balance sheet financing classified
as debt for borrowed money for tax purposes but not for accounting purposes in
accordance with GAAP.

"Offers" means the offers made by BidCo to acquire all of the capital stock (and
options related thereto) of Target, as specified in the Put and Call Option
Agreement.

"Open Year" means, with respect to any Person, any year for which United States
federal (or other non-U.S. federal jurisdiction, as applicable) income tax
returns have been filed by or on behalf of such Person and for which the
expiration of the applicable statute of limitations for assessment or collection
has not occurred (whether by reason of extension or otherwise).

"Operational Letter of Credit Commitment" means, (i) with respect to the Initial
Issuing Bank at any time, the amount set forth opposite the Initial Issuing
Bank's name on Schedule I hereto under the caption "Operational Letter of Credit
Commitment" or, if the Initial Issuing Bank has entered into one or more
Assignments and Acceptances, the amount set forth for the Issuing Bank in the
Register maintained by the Administrative Agent pursuant to Section 8.07(d) as
the Issuing Bank's "Operational Letter of Credit Commitment" and (ii)
$25,000,000 in the aggregate; in each case as such amount may be reduced at or
prior to such time pursuant to this Agreement.

"Oral Pharmaceuticals Business" means the business of research, development,
manufacturing, sales and marketing of generic and proprietary oral
pharmaceuticals in the United States and China, as specified in the Put and Call
Option Agreement.

"Other Taxes" has the meaning specified in Section 2.12(b).

"Parent Guaranty" has the meaning specified in Section 3.01(a)(iii).

"Parent Loan" means a loan in a maximum amount of $400,000,000 from Holdings to
BidCo Parent, in accordance with the terms specified in the Put and Call Option
Agreement for the purposes of funding in part the Acquisition.

"PartnerCo" has the meaning specified in the recital of parties to this
Agreement.

"Payment Obligations" shall mean all principal, interest, fees, reimbursement
obligations, letter of credit commissions, charges, expenses, attorneys' fees
and expenses, indemnities and any other amounts payable by the Loan Parties
under and in accordance with the Loan Documents.

"PBGC" means the Pension Benefit Guaranty Corporation or any successor thereto.

"Performance Level" means Performance Level I, Performance Level II, Performance
Level III, Performance Level IV, Performance Level V or Performance Level VI, as
the context may require. For purposes of determining the Performance Level at
any date of determination:

(a) not more than one decrease in the Performance Level (thereby resulting in a
decrease in the Applicable Margin) shall occur in any three-month period; and

(b) no change in the Performance Level shall be effective until 3 Business Days
after the date on which the Administrative Agent receives the Required Financial
Information reflecting such change; provided, however, that, if Holdings has not
submitted to the Administrative Agent all of the Required Financial Information
within 3 Business Days after the date on which such information is otherwise
required under Section 5.03(b) or 5.03(c) and Section 5.03(d), as the case may
be, the Performance Level shall be deemed to be at Performance Level I for so
long as such information has not been submitted.

"Performance Level I" means, at any date of determination, that Holdings and its
Subsidiaries shall have maintained a Total Leverage Ratio of greater than
4.75:1.0 for the most recently completed Measurement Period prior to such date.

"Performance Level II" means, at any date of determination, that Holdings and
its Subsidiaries shall have maintained a Total Leverage Ratio of greater than
4.00:1.0 but equal to or less than 4.75:1.0 for the most recently completed
Measurement Period prior to such date.

"Performance Level III" means, at any date of determination, that Holdings and
its Subsidiaries shall have maintained a Total Leverage Ratio of greater than
3.25:1.0 but equal to or less than 4.00:1.0 for the most recently completed
Measurement Period prior to such date.

"Performance Level IV" means, at any date of determination, that Holdings and
its Subsidiaries shall have maintained a Total Leverage Ratio of greater than
2.50:1.0 but equal to or less than 3.25:1.0 for the most recently completed
Measurement Period prior to such date.

"Performance Level V" means, at any date of determination, that Holdings and its
Subsidiaries shall have maintained a Total Leverage Ratio of greater than
2.00:1.0 but equal to or less than 2.50:1.0 for the most recently completed
Measurement Period prior to such date.

"Performance Level VI" means, at any date of determination, that Holdings and
its Subsidiaries shall have maintained a Total Leverage Ratio of equal to or
less than 2.00:1.0 for the most recently completed Measurement Period prior to
such date.

"Permitted Liens" means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced:
(a) Liens for taxes, assessments and governmental charges or levies to the
extent not required to be paid under Section 5.01(b); (b) Liens imposed by law,
such as materialmen's, mechanics', carriers', workmen's and repairmen's Liens
and other similar Liens arising in the ordinary course of business securing
obligations (other than Debt for borrowed money) (i) that are not overdue for a
period of more than 60 days or (ii) the amount, applicability or validity of
which are being contested in good faith and by appropriate proceedings
diligently conducted and with respect to which the relevant Loan Party or any of
its Subsidiaries, as the case may be, has established reserves in accordance
with generally accepted accounting principles as in effect at such time;
(c) pledges or deposits to secure obligations under workers' compensation laws
or similar legislation (other than in respect of employee benefit plans subject
to ERISA) or to secure public or statutory obligations; (d) Liens securing the
performance of, or payment in respect of, bids, tenders, government contracts
(other than for the repayment of borrowed money), surety and appeal bonds and
other obligations of a similar nature incurred in the ordinary course of
business; (e) any interest or title of a lessor or sublessor and any restriction
or encumbrance to which the interest or title of such lessor or sublessor may be
subject that is incurred in the ordinary course of business and, either
individually or when aggregated with all other Permitted Liens in effect on any
date of determination, could not be reasonably expected to have a Material
Adverse Effect; (f) Liens in favor of customs and revenue authorities arising as
a matter of law or pursuant to a bond to secure payment of customs duties in
connection with the importation of goods; (g) Liens arising out of judgments or
awards that do not constitute an Event of Default under Section 6.01(g) or
6.01(h) and in respect of which Holdings or any of its Subsidiaries subject
thereto shall be prosecuting an appeal or proceedings for review in good faith
and, pending such appeal or proceedings, shall have secured within 30 days after
the entry thereof a subsisting stay of execution and shall be maintaining
reserves, in accordance with generally accepted accounting principles as in
effect at such time, with respect to any such judgment or award; (h) easements,
rights of way, zoning restrictions and other encumbrances on title to real
property that were not incurred in connection with and do not secure Debt and do
not, either individually or in the aggregate, render title to the property
encumbered thereby unmarketable or materially and adversely affect the use of
such real property for its intended purposes; (i) any retention of title
reserved by any supplier of goods pursuant to such supplier's standard terms and
conditions in connection with any goods supplied by such seller in the ordinary
course of business of the relevant Person; and (j) any right of set-off granted
in favor of any financial institution in respect of deposit accounts opened and
maintained in the ordinary course of such Person's business.

"Person" means an individual, partnership, corporation (including a business
trust), limited liability company, unlimited liability company, joint stock
company, trust, unincorporated association, joint venture or other entity, or a
government or any political subdivision or agency thereof.

"Plan" means a Single Employer Plan or a Multiple Employer Plan.

"Pledged Debt" has the meaning specified in Section 1(d)(iv) of the Security
Agreement.

"Pledged Shares" has the meaning specified in Section 1(d)(iii) of the Security
Agreement.

"Preferred Interests" means, with respect to any Person, Equity Interests issued
by such Person that are entitled to a preference or priority over any other
Equity Interests issued by such Person upon any distribution of such Person's
property and assets, whether by dividend or upon liquidation.

"primary obligations" has the meaning specified in the definition of "Contingent
Obligation" set forth in this Section 1.01.

"primary obligor" has the meaning specified in the definition of "Contingent
Obligation" set forth in this Section 1.01.

"Pro Rata Share" of any amount means, with respect to any of the Lenders at any
time, the product (calculated to 9 decimal places) of (a) a fraction the
numerator of which is the amount of such Lender's Commitment(s) under the
applicable Facility or Facilities (including the amount of any Swing Line
Borrowing and Letter of Credit Advance purchased by such Lender pursuant to
Sections 2.02(b)(ii) and 2.03(c), respectively) at such time (or, if the
Commitments shall have been terminated pursuant to Section 2.05 or 6.01 at or
prior to such time, such Lender's Commitment(s) under the applicable Facility or
Facilities as in effect immediately prior to such termination) and the
denominator of which is the aggregate amount of such Facility or Facilities at
such time (or, if the Commitments shall have been terminated pursuant to
Section 2.05 or 6.01 at or prior to such time, the applicable Facility or
Facilities as in effect immediately prior to such termination) multiplied by (b)
such amount.

"PST Project" means the agreement between the Company and, among others, Natinco
B.V., a Netherlands company, relating to the license and sale of certain
technology in respect of porcine somatotropin.

"Put and Call Option Agreement" means the put and call option agreement dated
July 12, 2001 made by and among BidCo Parent, BidCo, PartnerCo and Holdings
(including all exhibits and schedules thereto, as amended.

"Redeemable" means, with respect to any Equity Interest, Debt or other right or
Obligation, any such Equity Interest, Debt or other right or Obligation that
(a) the issuer has undertaken to redeem at a fixed or determinable date or
dates, whether by operation of a sinking fund or otherwise, or upon the
occurrence of a condition not solely within the control of the issuer or (b) is
redeemable at the option of the holder.

"Reduction Amount" has the meaning specified in Section 2.06(b)(v).

"Register" has the meaning specified in Section 8.07(d).

"Regulation U" means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

"Related Documents" means the Put and Call Option Agreement, the Management
Agreement, the Parent Loan Agreement, the Escrow Agreement and all other
agreements, instruments and documents relating to the Transaction.

"Reorganization" has the meaning specified in the Preliminary Statements to this
Agreement.

"Required Financial Information" means, at any date of determination, the
Consolidated financial statements of Holdings and its Subsidiaries most recently
delivered to the Administrative Agent and the Lender Parties on or prior to such
date pursuant to, and satisfying all of the requirements of, Section 5.03(b) or
5.03(c), as the case may be, and accompanied by the certificates and other
information required to be delivered therewith pursuant to Section 5.03.

"Required Lenders" means, at any time, Lenders owed or holding at least a
majority in interest of the sum of (a) the aggregate principal amount of the
Advances outstanding at such time and (b) the aggregate Available Amount of all
Letters of Credit outstanding at such time, or, if no such principal amount and
no Letters of Credit are outstanding at such time, Lenders holding at least a
majority in interest of the aggregate of the Term Commitments and the Revolving
Credit Commitments at such time; provided, however, that if any Lender shall be
a Defaulting Lender at such time, there shall be excluded from the determination
of Required Lenders at such time (A) the aggregate principal amount of the
Advances owing to such Lender (in its capacity as a Lender) and outstanding at
such time, (B) such Lender's Pro Rata Share of the aggregate Available Amount of
all Letters of Credit issued and outstanding at such time and (C) the Unused
Revolving Credit Commitment of such Lender at such time. For purposes of this
definition, the aggregate principal amount of Swing Line Advances owing to the
Swing Line Bank and of Letter of Credit Advances owing to the Issuing Bank and
the Available Amount of each Letter of Credit shall be considered to be owed to
the Lenders ratably in accordance with their respective Revolving Credit
Commitments.

"Required Principal Payments" means, with respect to any Person for any period,
the sum of all regularly scheduled principal payments or redemptions and all
mandatory prepayments, repurchases, redemptions or similar acquisitions for
value of outstanding Funded Debt made during such period.

"Requirements of Law" means, with respect to any Person, all laws,
constitutions, statutes, treaties, ordinances, rules and regulations, all
orders, writs, decrees, injunctions, judgments, determinations or awards of an
arbitrator, a court or any other Governmental Authority, and all Governmental
Authorizations, binding upon or applicable to such Person or to any of its
properties, assets or businesses.

"Requisite Class Lenders" means, at any time, for the class of Lenders having a
(i) Term A Commitment, Lenders owed or holding at least a majority in interest
of the aggregate principal amount of the Term A Advances outstanding at such
time, (ii) Term B Commitment, Lenders owed or holding at least a majority in
interest of the aggregate principal amount of the Term B Advances outstanding at
such time and (iii) Revolving Credit Commitment, Lenders owed or holding at
least a majority in interest of the sum of (a) the aggregate principal amount of
the Revolving Credit Advances outstanding at such time and (b) the aggregate
Available Amount of all Letters of Credit outstanding at such time, or, if no
such principal amount and no Letters of Credit are outstanding at such time,
Lenders holding at least a majority in interest of the aggregate of the
Revolving Credit Commitments at such time; provided, however, that if any Lender
shall be a Defaulting Lender at such time, there shall be excluded from the
determination of Requisite Class Lenders at such time (A) the aggregate
principal amount of the Advances owing to such Lender (in its capacity as a
Lender) and outstanding at such time, (B) such Lender's Pro Rata Share of the
aggregate Available Amount of all Letters of Credit issued by such Lender and
outstanding at such time and (C) the Unused Revolving Credit Commitment of such
Lender at such time. For purposes of this definition, the aggregate principal
amount of Swing Line Advances owing to the Swing Line Bank and of Letter of
Credit Advances owing to the Issuing Bank and the Available Amount of each
Letter of Credit shall be considered to be owed to the Lenders ratably in
accordance with their respective Revolving Credit Commitments.

"Responsible Officer" means, with respect to Holdings or any of its
Subsidiaries, the chief executive officer, the president, the chief financial
officer, the principal accounting officer or the treasurer (or the equivalent of
any of the foregoing) or any other officer, partner or member (or person
performing similar functions) of Holdings or any such Subsidiary responsible for
overseeing the administration of, or reviewing compliance with, all or any
portion of this Agreement or any of the other Loan Documents.

"Revolving Credit Advance" has the meaning specified in Section 2.01(b).

"Revolving Credit Borrowing" means a borrowing consisting of simultaneous
Revolving Credit Advances of the same Type made by the Lenders.

"Revolving Credit Commitment" means, with respect to any Lender at any time, the
amount set forth opposite such Lender's name on Schedule I hereto under the
caption "Revolving Credit Commitment" or, if such Lender has entered into one or
more Assignments and Acceptances, the amount set forth for such Lender in the
Register maintained by the Administrative Agent pursuant to Section 8.07(d) as
such Lender's "Revolving Credit Commitment", as such amount may be reduced
pursuant to this Agreement.

"Revolving Credit Facility" means, at any time, the aggregate amount of the
Lenders' Revolving Credit Commitments at such time.

"Revolving Credit Note" means a promissory note issued by a Borrower payable to
the order of any Lender, in substantially the form of Exhibit A-2 hereto,
evidencing the aggregate indebtedness of that Borrower to such Lender resulting
from the Revolving Credit Advances made by such Lender.

"S&P" means Standard & Poor's, a division of The McGraw-Hill Companies, Inc.

"Secured Hedge Agreement" means any interest rate Hedge Agreement required under
Article V that is entered into by and between any Loan Party and any Hedge Bank.

"Secured Obligations" has the meaning specified in Section 2 of the Security
Agreement.

"Secured Parties" means, collectively, the Agents, the Lender Parties and the
Hedge Banks.

"Security Agreement" has the meaning specified in Section 3.01(a)(ii).

"Security Agreement Supplement" has the meaning specified in Section 22(b) of
the Security Agreement.

"Senior Debt" means, as of the date of determination, each Borrowing (other than
the Tender Offer L/C) which is outstanding as of such date plus all other
amounts or liabilities which may be outstanding under any of the Loan Documents
as of such date (including, without limitation, all Obligations of any Loan
Party under any of the Secured Hedge Agreements valued at the Agreement Value
thereof).

"Senior Leverage Ratio" means, at any date of determination, the ratio of (a)
all Senior Debt outstanding on such date to (b) Consolidated EBITDA of Holdings
and its Subsidiaries for the most recently completed Measurement Period prior to
such date.

"Single Employer Plan" means a single employer plan (as defined in
Section 4001(a)(15) of ERISA) that (a) is maintained for employees of any Loan
Party or any ERISA Affiliate and no Person other than the Loan Parties and the
ERISA Affiliates or (b) was so maintained and in respect of which any Loan Party
or any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.

"Solvent" and "Solvency" mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including, without
limitation, contingent liabilities, of such Person, (b) the present fair salable
value of the assets of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person's ability to
pay such debts and liabilities as they mature and (d) such Person is not engaged
in business or a transaction, and is not about to engage in business or a
transaction, for which such Person's property would constitute an unreasonably
small capital. The amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

"Specified Parameters" means any Debt (a) which is unsecured, and the payment of
principal of which is fully subordinated and junior in right of payment to the
prior indefeasible payment in full in cash of all Payment Obligations under the
Loan Documents, (b) which is at or below a market rate of interest for
comparable instruments at such time and (c) which has no additional or more
restrictive covenants, defaults, required prepayment, required redemption or
other similar terms more restrictive on, or less favorable to, Holdings and its
Subsidiaries than those contained in the Existing Notes.

"Standby Letter of Credit" means any Letter of Credit issued under the Letter of
Credit Facility, other than a Trade Letter of Credit.

"Subsidiary" of any Person means any corporation, partnership, joint venture,
limited liability company, unlimited liability company, trust or estate of which
(or in which) more than 50% of (a) the issued and outstanding shares of capital
stock having ordinary voting power to elect a majority of the board of directors
of such corporation (irrespective of whether at the time capital stock of any
other class or classes of such corporation shall or might have voting power upon
the occurrence of any contingency), (b) the interest in the capital or profits
of such partnership, joint venture, limited liability company or unlimited
liability company or (c) the beneficial interest in such trust or estate, is at
the time directly or indirectly owned or controlled by such Person, by such
Person and one or more of its other Subsidiaries or by one or more of such
Person's other Subsidiaries, provided that (i) the Persons constituting the
Acquired Business shall not be deemed Subsidiaries for the purposes of this
definition notwithstanding the rights and powers Holdings exercises over such
Persons by virtue of the Management Agreement, it being understood that such
Persons shall be deemed Subsidiaries once the Asset Transfer has been completed
to the extent such Persons qualify as a "Subsidiary" under any of sub-clause
(a), (b) or (c) of this definition at such time and (ii) WYNCO shall not
constitute a "Subsidiary" for the purposes of this definition until such time
(if any) as it qualifies as a "Subsidiary" pursuant to clause (a) of this
definition.

"Subsidiary Borrowers" has the meaning specified in the recital of parties to
this Agreement.

"Subsidiary Borrowing Agreement" means a subsidiary borrowing agreement in
substantially the form of Exhibit L hereto.

"Subsidiary Guaranty" has the meaning specified in Section 3.01(a)(iii).

"Surviving Debt" means Debt of each Loan Party and its Subsidiaries outstanding
immediately before and after the Closing Date.

"Swing Line Advance" means an advance made by (a) the Swing Line Bank pursuant
to Section 2.01(c) or (b) any Lender pursuant to Section 2.02(b).

"Swing Line Bank" has the meaning specified in the recital of parties to this
Agreement.

"Swing Line Borrowing" means a borrowing consisting of a Swing Line Advance made
by the Swing Line Bank.

"Swing Line Facility" has the meaning specified in Section 2.01(c).

"Target" has the meaning specified in the recitals.

"Taxes" has the meaning specified in Section 2.12(a).

"Tender Offer L/C Commitment" means, (i) with respect to the Initial Issuing
Bank at any time, the amount set forth opposite the Initial Issuing Bank's name
on Schedule I hereto under the caption "Tender Offer L/C Commitment" or, if the
Initial Issuing Bank has entered into one or more Assignments and Acceptances,
the amount set forth for the Initial Issuing Bank in the Register maintained by
the Administrative Agent pursuant to Section 8.07(d) as the Initial Issuing
Bank's "Tender Offer L/C Commitment" and (ii) $260,000,000 in the aggregate; in
each case as such amount may be reduced pursuant to this Agreement.

"Tender Offer L/C" means a letter of credit substantially in the form of
Exhibit J hereto.

"Term A Advance" means an advance made by any Lender under the Term A Facility.

"Term A Borrowing" means a borrowing consisting of simultaneous Term A Advances
of the same Type made by the Lenders.

"Term A Commitment" means, with respect to any Lender at any time, the amount
set forth opposite such Lender's name on Schedule I hereto under the caption
"Term A Commitment" or, if such Lender has entered into one or more Assignments
and Acceptances, the amount set forth for such Lender in the Register maintained
by the Administrative Agent pursuant to Section 8.07(d) as such Lender's "Term A
Commitment", as such amount may be reduced or amended pursuant to this
Agreement.

"Term A Facility" means, at any time, the aggregate Term A Advances of all
Lenders at such time.

"Term Advance" means either or both (as the context requires) a Term A Advance
or a Term B Advance.

"Term B Advance" means an advance made by any Lender under the Term B Facility.

"Term B Borrowing" means a borrowing consisting of simultaneous Term B Advances
of the same Type made by the Lenders.

"Term B Commitment" means, with respect to any Lender at any time, the amount
set forth opposite such Lender's name on Schedule I hereto under the caption
"Term B Commitment" or, if such Lender has entered into one or more Assignments
and Acceptances, the amount set forth for such Lender in the Register maintained
by the Administrative Agent pursuant to Section 8.07(d) as such Lender's "Term B
Commitment", as such amount may be reduced or amended pursuant to this
Agreement.

"Term B Facility" means, at any time, the aggregate Term B Advances of all
Lenders at such time.

"Term Borrowing" means either or both (as the context requires) a Term A
Borrowing or a Term B Borrowing.

"Term Commitment" means either a Term A Commitment or a Term B Commitment.

"Term Facilities" means, at any time, the aggregate Term A Commitments and Term
B Commitments of all Lenders at such time.

"Term Note" means a promissory note issued by a Borrower payable to the order of
any Lender, in substantially the form of Exhibit A-1 hereto, evidencing the
indebtedness of that Borrower to such Lender resulting from any Term Advance
made by such Lender.

"Termination Date" means (a) in respect of Term A Advances, Letters of Credit,
Revolving Credit Advances, Letter of Credit Advances and Swing Line Advances,
the earliest of (i) the sixth anniversary of the Closing Date, (ii) the date of
termination in whole of the Commitments pursuant to Section 2.05 or 6.01 and
(iii) the Conversion Date; and (b) in respect of Term B Advances the earliest of
(i) the seventh anniversary of the Closing Date, (ii) the date of termination in
whole of the Commitments pursuant to Section 2.05 or 6.01 and (iii) the
Conversion Date.

"Total Leverage Ratio" means, at any date of determination, the ratio of (a)
(i) all Funded Debt of Holdings and its Subsidiaries outstanding on such date
plus (ii) to the extent not otherwise included in subclause (a)(i) of this
definition, all Debt of Holdings and its Subsidiaries outstanding on such date
that would (or would be required to) appear on the Consolidated balance sheet of
Holdings and its Subsidiaries to (b) Consolidated EBITDA of Holdings and its
Subsidiaries for the most recently completed Measurement Period prior to such
date.

"Trade Letter of Credit" means any Letter of Credit that is issued under the
Letter of Credit Facility for the benefit of a supplier of inventory to any
Borrower or any of its Subsidiaries to effect payment for such inventory (it
being understood that the Issuing Bank shall be entitled to rely upon any
certification, notice, instrument, writing, or other communication (including,
without limitation, any thereof by telephone or telecopy) by or on behalf of
Holdings or any of its Subsidiaries which identifies the beneficiary of any
Trade Letter of Credit as a supplier of inventory to any Borrower or any of its
Subsidiaries).

"Transaction" means, collectively, (a) the Acquisition, (b) the issuance of the
Tender Offer L/C, (c) the Parent Loan, (d) the Asset Transfer, (e) the ALI
Subordinated Note Exchange, (f) all transactions related to the Acquisition and
the Asset Transfer, (g) the entering into by the Loan Parties and their
applicable Subsidiaries of the Loan Documents and the Related Documents to which
they are or are intended to be a party, (h) the refinancing of certain
outstanding Debt of Holdings and its Subsidiaries and the termination of all
commitments thereunder and (i) the payment of the fees and expenses incurred in
connection with the consummation of the foregoing.

"Type" refers to the distinction between Advances bearing interest at the Base
Rate and Advances bearing interest at the Eurodollar Rate.

"Unused Revolving Credit Commitment" means, with respect to any Lender at any
time, (a) such Lender's Revolving Credit Commitment at such time minus (b) the
sum of (i) the aggregate principal amount of all Revolving Credit Advances,
Swing Line Advances and Letter of Credit Advances made by such Lender (in its
capacity as a Lender) and outstanding at such time and (ii) such Lender's Pro
Rata Share of (A) the aggregate Available Amount of all Letters of Credit
outstanding at such time, (B) the aggregate principal amount of all Letter of
Credit Advances made by the Issuing Bank pursuant to Section 2.03(c) and
outstanding at such time and (C) the aggregate principal amount of all Swing
Line Advances made by the Swing Line Bank pursuant to Section 2.01(c) and
outstanding at such time.

"U.S. Subsidiary" means any direct or indirect Subsidiary of Holdings
incorporated or formed under the laws of a state of the United States or any
territory thereof.

"Voting Interests" means shares of capital stock issued by a corporation, or
equivalent Equity Interests in any other Person, the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors (or persons performing similar functions) of such Person, even if
the right so to vote has been suspended by the happening of such a contingency.

"Weighted Average Life to Maturity" means, on any date and with respect to the
Term A Facility, the Term B Facility or any Incremental Loans (as defined in
Section 2.17) to supplement either such Facility, an amount equal to (i) the sum
of the products of (x) the amount of each scheduled repayment of the Term A
Facility, the Term B Facility or Incremental Facility (as defined in Section
2.17), as the case may be, to be made after such date, multiplied by (y) the
number of days from such date to the date of such scheduled repayment divided by
(ii) the aggregate outstanding principal amount of such Term A Facility, Term B
Facility or Incremental Facility, as the case may be.

"Welfare Plan" means a welfare plan (as defined in Section 3(1) of ERISA) that
is maintained for employees of any Loan Party or in respect of which any Loan
Party could reasonably be expected to have liability.

"Withdrawal Liability" has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.

"WYNCO" means WYNCO LLC, a Delaware limited liability company.

Computation of Time Periods; Other Definitional Provisions

. In this Agreement in the computation of periods of time from a specified date
to a later specified date, the word "from" means "from and including" and the
words "to" and "until" each mean "to but excluding". References in the Loan
Documents to any agreement or contract "as amended" shall mean and be a
reference to such agreement or contract as amended, amended and restated,
supplemented or otherwise modified from time to time in accordance with its
terms.

Accounting Terms

. All accounting terms not specifically defined herein shall be construed in
accordance with generally accepted accounting principles consistent with those
applied in the preparation of the Consolidated financial statements of Holdings
and its Subsidiaries referred to in Section 4.01(g) ("GAAP"); provided that GAAP
shall include and take account of all effects resulting from the change in
FASB142 enacted prior to the Closing Date (whether or not the formal effective
date with respect to some applications falls thereafter).

Currency Equivalents Generally

. Any amount specified in this Agreement (other than in Articles II, VII and
VIII) or any of the other Loan Documents to be in U.S. dollars shall also
include the equivalent of such amount in any currency other than U.S. dollars,
such equivalent amount to be determined at the rate of exchange quoted by Bank
of America in Charlotte, North Carolina at the close of business on the Business
Day immediately preceding any date of determination thereof, to prime banks in
New York, New York for the spot purchase in the New York foreign exchange market
of such amount in U.S. dollars with such other currency.



AMOUNTS AND TERMS OF THE ADVANCES
AND THE LETTERS OF CREDIT

The Advances and the Letters of Credit; Subsidiary Borrowers

. (a) Term A Facility and Term B Facility: The Term Advances. Each Lender
severally agrees, on the terms and conditions hereinafter set forth, to make a
single advance (consisting of a Term Advance pursuant to the Term A Facility in
an amount equal to its Pro Rata Share of the Term A Commitment and a Term
Advance pursuant to the Term B Facility in an amount equal to its Pro Rata Share
of the Term B Commitment) in U.S. dollars to the Company on the Closing Date.
The Term A Borrowing shall consist of Term A Advances made simultaneously by the
Lenders in accordance with their respective Pro Rata Shares of the Term A
Facility. The Term B Borrowing shall consist of Term B Advances made
simultaneously by the Lenders in accordance with their respective Pro Rata
Shares of the Term B Facility. Amounts borrowed under this Section 2.01 and
repaid or prepaid may not be reborrowed.

(b) The Revolving Credit Advances. Subject to Section 2.01(e), each Lender
severally agrees, on the terms and conditions hereinafter set forth, to make
advances (each, a "Revolving Credit Advance") in U.S. dollars to any Borrower
from time to time on any Business Day on or after the Closing Date until the
Termination Date, in each case in an amount not to exceed the Unused Revolving
Credit Commitment of such Lender at such time. Each Revolving Credit Borrowing
shall be in an aggregate amount of $5,000,000 or an integral multiple of
$1,000,000 in excess thereof (other than a Borrowing the proceeds of which shall
be used solely to repay or prepay in full outstanding Swing Line Advances or the
outstanding Letter of Credit Advances) or, if less, the amount of the aggregate
Unused Revolving Credit Commitments at such time. Each Revolving Credit
Borrowing shall consist of Revolving Credit Advances made simultaneously by the
Lenders in accordance with their respective Pro Rata Shares of the Revolving
Credit Facility. Within the limits of each Lender's Unused Revolving Credit
Commitment in effect from time to time, any Borrower may borrow under this
Section 2.01(b), prepay pursuant to Section 2.06(a) and reborrow under this
Section 2.01(b).

(c) The Swing Line Advances. Subject to Section 2.01(e), any Borrower may
request the Swing Line Bank to make, and the Swing Line Bank shall make, on the
terms and conditions hereinafter set forth, Swing Line Advances to the relevant
Borrower from time to time on any Business Day on or after the Closing Date
until the Termination Date (i) in an aggregate amount not to exceed $50,000,000
at any time outstanding (the "Swing Line Facility") and (ii) in an amount for
each such Swing Line Borrowing not to exceed the aggregate Unused Revolving
Credit Commitments of the Lenders at such time. No Swing Line Advance shall be
used for the purpose of funding the payment of principal of any other Swing Line
Advance. Each Swing Line Borrowing shall be in an amount of $1,000,000 or an
integral multiple of $250,000 in excess thereof and shall be made as a Base Rate
Advance. Within the limits of the first sentence of this Section 2.01(c), so
long as the Swing Line Bank, in its sole discretion, elects to make Swing Line
Advances, each Borrower may borrow under this Section 2.01(c), repay pursuant to
Section 2.04(c) or prepay pursuant to Section 2.06(a) and reborrow under this
Section 2.01(c).

(d) Letters of Credit. (i) Subject to Section 2.01(e), the Issuing Bank agrees,
in reliance upon the Agreements of the Lenders set forth in Section 2.03 and on
the terms and conditions hereinafter set forth, to issue letters of credit (the
"Letters of Credit") in U.S. dollars for the account of the relevant Borrower
from time to time (a) in respect of the Tender Offer L/C, only on the Closing
Date and no other day before or after the Closing Date and (b) in respect of
other Letters of Credit, on any Business Day on or after the Closing Date until
5 days before the scheduled Termination Date (i) in an Available Amount for each
such Letter of Credit issued by such Issuing Bank not to exceed at any time
(A) in respect of the Tender Offer L/C, the unused Issuing Bank's Tender Offer
L/C Commitment at such time; (B) in respect of Standby Letters of Credit and
Trade Letters of Credit, the unused Issuing Bank's Operational Letter of Credit
Commitment at such time and (ii) in an aggregate Available Amount for all
Letters of Credit not to exceed the lesser of (A) the Letter of Credit Facility
at such time and (B) the aggregate Unused Revolving Credit Commitments of the
Lenders at such time. No Trade Letter of Credit shall have an expiration date
later than the earlier of (1) 180 days after the issuance thereof and (2) 5 days
prior to the scheduled Termination Date. No Standby Letter of Credit shall have
an expiration date (including all rights of any Borrower or the beneficiary of
such Standby Letter of Credit to require renewal) later than the earlier of (x)
5 days prior to the scheduled Termination Date and (y) one year after the date
of issuance thereof, but any such Standby Letter of Credit may by its terms be
renewable annually on the terms set forth in clause (ii) of this Section
2.01(d). Within the limits of the Letter of Credit Facility, and subject to the
limits referred to above, any Borrower may request the issuance of Letters of
Credit (other than the Tender Offer L/C) under this Section 2.01(d)(i), repay
any Letter of Credit Advances resulting from drawings thereunder pursuant to
Section 2.03(c) and request the issuance of additional Letters of Credit (other
than the Tender Offer L/C) under this Section 2.01(d)(i). Once the Tender Offer
L/C is drawn and repaid it shall not be available for re-drawing.

(ii) Each Standby Letter of Credit may by its terms be renewable annually upon
notice (a "Notice of Renewal") given to the Issuing Bank and the Administrative
Agent on or prior to any date for notice of renewal set forth in such Letter of
Credit but in any event at least three Business Days prior to the date of the
proposed renewal of such Standby Letter of Credit and upon fulfillment of the
applicable conditions set forth in Article III unless such Issuing Bank has
notified the beneficiary (with a copy to the Administrative Agent) on or prior
to the date for notice of termination set forth in such Letter of Credit but in
any event at least 30 Business Days prior to the date of automatic renewal of
its election not to renew such Standby Letter of Credit (a "Notice of
Termination"); provided that the terms of each Standby Letter of Credit that is
automatically renewable annually (A) shall require the Issuing Bank to give the
beneficiary of such Standby Letter of Credit notice of any Notice of
Termination, (B) shall permit such beneficiary, upon receipt of such notice, to
draw under such Standby Letter of Credit prior to the date such Standby Letter
of Credit otherwise would have been automatically renewed and (C) shall not
permit the expiration date (after giving effect to any renewal) of such Standby
Letter of Credit in any event to be extended to a date later than 5 days prior
to the scheduled Termination Date. If either a Notice of Renewal is not given by
the relevant Borrower or a Notice of Termination is given by the Issuing Bank
pursuant to the immediately preceding sentence, such Standby Letter of Credit
shall expire on the date on which it otherwise would have been automatically
renewed; provided, however, that in the absence of receipt of a Notice of
Renewal and, in the absence of any timely notice given by the relevant Borrower
to the Administrative Agent requesting there be no automatic renewal, the
Issuing Bank may in its discretion, unless instructed to the contrary by the
Administrative Agent, deem that a Notice of Renewal had been timely delivered
and, in such case, a Notice of Renewal shall be deemed to have been so delivered
for all purposes under this Agreement.

(iii) The Issuing Bank shall not issue any Letter of Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Issuing Bank from issuing
such Letter of Credit, or any Requirements of Law applicable to the Issuing Bank
or any request or directive (whether or not having the force of law, but if not
having the force of law, being a request or directive with which the Issuing
Bank is accustomed to complying) from any Governmental Authority with
jurisdiction over the Issuing Bank shall prohibit, or request that the Issuing
Bank refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon the Issuing Bank with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which the
Issuing Bank is not otherwise compensated hereunder) not in effect on the
Closing Date, or shall impose upon the Issuing Bank any unreimbursed loss, cost
or expense which was not applicable on the Closing Date and which the Issuing
Bank in good faith deems material to it; or

(B) the issuance of such Letter of Credit would violate one or more policies of
the Issuing Bank.

(iv) Applicability of ISP98 and UCP. Unless otherwise expressly agreed by the
Issuing Bank and the relevant Borrower when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit), (i)
the rules of the "International Standby Practices 1998" published by the
Institute of International Banking Law & Practice (or such later version thereof
as may be in effect at the time of issuance) shall apply to each Standby Letter
of Credit, and (ii) the rules of the Uniform Customs and Practice for
Documentary Credits, as most recently published by the International Chamber of
Commerce (the "ICC") at the time of issuance (including the ICC decision
published by the Commission on Banking Technique and Practice on April 6, 1998
regarding the European single currency (euro)), shall apply to each commercial
Letter of Credit.

(v) Existing Letters of Credit. It is understood and agreed that the Existing
Letters of Credit shall be deemed to be Letters of Credit for all purposes under
this Agreement and the other Loan Documents and any issuing bank in respect of
the Existing Letters of Credit shall be deemed to be an Issuing Bank for all
purposes under this Agreement and the other Loan Documents.

(e) Restrictions on Drawings Under the Revolving Credit Facility. No more than
an aggregate principal amount of $50,000,000 may be drawn under the Revolving
Credit Facility by the Subsidiary Borrowers.

(f) New Subsidiary Borrowers. At any time at which no Default has occurred and
is continuing, the Company may designate one or more of its direct or indirect
wholly-owned U.S. Subsidiaries as a "Subsidiary Borrower" by delivery to the
Administrative Agent of a Subsidiary Borrowing Agreement executed by the Company
and such Subsidiary, and upon such delivery such Subsidiary shall be a
Subsidiary Borrower for all purposes of this Agreement.

(g) Clean-Down. Notwithstanding the provisions of Sections 2.01(b), 2.01(c) and
2.01(d), no Borrowings may be made under Section 2.01(b) or 2.01(c), and no
Letters of Credit may be issued under Section 2.01(d), during any Clean-Down
Period, unless the sum of the aggregate principal amount of Revolving Credit
Advances, Letter of Credit Advances and Swing Line Advances plus the aggregate
Available Amount of Letters of Credit outstanding after giving effect to such
Borrowing or the issuance of such Letter of Credit shall not exceed
$200,000,000.

Making the Advances

. (a) Except as otherwise provided in Section 2.02(b) or 2.03 or in respect of
any Borrowing requested to be made on the date of the Initial Extension of
Credit, in which case notice will be given not later than 12:00 noon (New York
time) on the Business Day prior to the date of the Initial Extension of Credit,
each Borrowing (other than a Swing Line Borrowing) shall be made on notice,
given not later than 11:00 A.M. (New York time) on the third Business Day prior
to the date of the proposed Borrowing in the case of a Borrowing comprised of
Eurodollar Rate Advances, or on the first Business Day prior to the date of the
proposed Borrowing in the case of a Borrowing comprised of Base Rate Advances,
by the relevant Borrower to the Administrative Agent, which shall give prompt
notice thereof to each Lender by telecopier. Each notice of a Borrowing (a
"Notice of Borrowing") shall be by telephone, confirmed immediately in writing,
or by telecopier, in substantially the form of Exhibit B-1 hereto, shall be duly
executed by a Responsible Officer of the relevant Borrower, and shall specify
therein: (i) the requested date of such Borrowing (which shall be a Business
Day); (ii) the Facility under which such Borrowing is requested to be made;
(iii) the Type of Advances requested to comprise such Borrowing; (iv) the
requested aggregate amount of such Borrowing; and (v) in the case of a Borrowing
comprised of Eurodollar Rate Advances, the requested duration of the initial
Interest Period for each such Advance. Each Lender shall, before 11:00 A.M. (New
York time) on the date of such Borrowing, make available for the account of its
Applicable Lending Office to the Administrative Agent at the Administrative
Agent's Account, in same day funds, such Lender's Pro Rata Share of such
Borrowing. After the Administrative Agent's receipt of such funds and upon
fulfillment of the applicable conditions set forth in Article III, the
Administrative Agent will make such funds available to the relevant Borrower by
crediting such account as is specified to the Administrative Agent by that
Borrower; provided, however, that, in the case of any Revolving Credit
Borrowing, the Administrative Agent shall first make a portion of such funds
equal to the aggregate principal amount of any Swing Line Advances and Letter of
Credit Advances made by the Swing Line Bank or the Issuing Bank, as the case may
be, and by any Lender and outstanding on the date of such Revolving Credit
Borrowing, plus accrued and unpaid interest thereon to and as of such date,
available to such Swing Line Bank or the Issuing Bank, as applicable, and such
other Lenders for repayment of such Swing Line Advances and Letter of Credit
Advances.

(b) (i) Each Swing Line Borrowing shall be made on notice, given not later than
11:00 A.M. (New York time) on the date of the proposed Swing Line Borrowing, by
the Company to the Swing Line Bank and the Administrative Agent. Each notice of
a Swing Line Borrowing (a "Notice of Swing Line Borrowing") shall be by
telephone, confirmed immediately in writing, or by telecopier, shall be duly
executed by a Responsible Officer of the Company, and shall specify therein:
(A)  the requested date of such Borrowing (which shall be a Business Day);
(B) the requested amount of such Borrowing; and (C) the requested maturity of
such Borrowing (which maturity shall be no later than the seventh day after the
requested date of such Borrowing). The Swing Line Bank will make the amount
thereof available for the account of its Applicable Lending Office to the
Administrative Agent at the Administrative Agent's Account, in same day funds.
After the Administrative Agent's receipt of such funds and upon fulfillment of
the applicable conditions set forth in Article III, the Administrative Agent
will make such funds available to the Company by crediting such account as is
specified to the Administrative Agent by the Company.

(ii) Upon demand by the Swing Line Bank with a copy of such demand to the
Administrative Agent (which shall give prompt notice thereof to each Lender),
each Lender having a Revolving Credit Commitment shall purchase from the Swing
Line Bank, and the Swing Line Bank shall sell and assign to each such Lender,
such Lender's Pro Rata Share of such outstanding Swing Line Borrowing as of the
date of such demand, by making available for the account of its Applicable
Lending Office to the Administrative Agent at the Administrative Agent's Account
for the account of the Swing Line Bank, in same day funds, an amount equal to
such Pro Rata Share. Promptly after receipt of such funds, the Administrative
Agent shall transfer such funds to the Swing Line Bank at its Applicable Lending
Office. Each Lender having a Revolving Credit Commitment hereby agrees to
purchase its Pro Rata Share of an outstanding Swing Line Borrowing on (A) the
Business Day on which demand therefor is made by the Swing Line Bank so long as
notice of such demand is given not later than 12:00 Noon (New York time) on such
Business Day or (B) the first Business Day next succeeding such demand if notice
of such demand is given after such time. Each Borrower hereby agrees to each
such sale and assignment. Upon any such assignment by the Swing Line Bank to any
Lender having a Revolving Credit Commitment of a portion of a Swing Line
Borrowing, the Swing Line Bank represents and warrants to such Lender that the
Swing Line Bank is the legal and beneficial owner of such interest being
assigned by it, but makes no other representation or warranty and assumes no
responsibility with respect to such Swing Line Borrowing, the Loan Documents or
any Loan Party. If and to the extent that any Lender having a Revolving Credit
Commitment shall not have so made its Pro Rata Share of any applicable Swing
Line Borrowing available to the Administrative Agent in accordance with the
foregoing provisions of this Section 2.02(b)(ii), such Lender hereby agrees to
pay to the Administrative Agent forthwith on demand the amount of its Pro Rata
Share, together with interest thereon, for each day from the date of demand by
the Swing Line Bank therefor until the date such amount is paid to the
Administrative Agent, at the Federal Funds Rate. If such Lender shall pay to the
Administrative Agent the amount of its Pro Rata Share for the account of the
Swing Line Bank on any Business Day, such amount so paid in respect of principal
shall constitute a Swing Line Advance made by such Lender on such Business Day
for all purposes of this Agreement, and the outstanding principal amount of the
Swing Line Advance made by the Swing Line Bank shall be reduced by such amount
on such Business Day.

(iii) The Obligation of each Lender having a Revolving Credit Commitment to
purchase its Pro Rata Share of each outstanding Swing Line Borrowing upon demand
by the Swing Line Bank therefor pursuant to clause (ii) of this Section 2.02(b)
shall be absolute, unconditional and irrevocable, and shall be made strictly in
accordance with the terms of clause (ii) of this Section 2.02(b) under all
circumstances, including, without limitation, the following circumstances:

(A) any lack of validity or enforceability of any Loan Document or any other
agreement or instrument relating thereto;

(B) the existence of any claim, set-off, defense or other right that such Lender
may have at any time against the Swing Line Bank, any Borrower or any other
Person, whether in connection with the transactions contemplated by the Loan
Documents or any unrelated transaction;

(C) the occurrence and continuance of any Default or Event of Default; or

(D) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.

(c) Anything in subsection (a) of this Section 2.02 to the contrary
notwithstanding, (i) the Borrowers may not select Eurodollar Rate Advances for
the initial Borrowing hereunder and (ii) the Borrowers may not select Interest
Periods for Eurodollar Rate Advances comprising part of any Borrowing that have
a duration of more than one month during the period from the date hereof to 90
days after the Closing Date (or such earlier date as shall be specified in its
sole discretion by the Administrative Agent (in consultation with the Lead
Arranger) in a written notice to the Borrowers and the Lenders). In addition,
(A) the Revolving Credit Advances may not be outstanding as part of more than 15
separate Borrowings and (B) no more than five separate Advances may be
outstanding under either the Term A Facility or the Term B Facility at any one
time.

(d) Each Notice of Borrowing and Notice of Swing Line Borrowing shall be
irrevocable and binding on the relevant Borrower. In the case of any Borrowing
that the related Notice of Borrowing specifies is to be comprised of Eurodollar
Rate Advances, the relevant Borrower shall indemnify each Lender against any
loss, cost or expense incurred by such Lender as a result of any failure to
fulfill on or before the date specified in such Notice of Borrowing for such
Borrowing the applicable conditions set forth in Article III, including, without
limitation, any loss, cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund the
Advance to be made by such Lender as part of such Borrowing when such Advance,
as a result of such failure, is not made on such date.

(e) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender's Pro Rata Share of such Borrowing, the
Administrative Agent may assume that such Lender has made the amount of such Pro
Rata Share available to the Administrative Agent on the date of such Borrowing
in accordance with subsection (a) or (b) of this Section 2.02, as applicable,
and the Administrative Agent may, in reliance upon such assumption, make
available to the relevant Borrower on such date a corresponding amount. If and
to the extent that such Lender shall not have so made the amount of such Pro
Rata Share available to the Administrative Agent, such Lender and the relevant
Borrower severally agree to repay or to pay to the Administrative Agent
forthwith on demand such corresponding amount, together with interest thereon,
for each day from the date such amount is made available to the relevant
Borrower until the date such amount is repaid or paid to the Administrative
Agent, at (i) in the case of such Borrower, the interest rate applicable at such
time under Section 2.07 to Advances comprising such Borrowing and (ii) in the
case of such Lender, the Federal Funds Rate. If such Lender shall pay to the
Administrative Agent such corresponding amount, such amount so paid shall
constitute such Lender's Advance as part of such Borrowing for all purposes
under this Agreement.

(f) The failure of any Lender to make the Advance to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing.

Issuance of and Drawings and Reimbursement Under Letters of Credit

. (a) Request for Issuance. Except in respect of the Tender Offer L/C, in which
case notice will be given not later than 12:00 noon (New York time) on the
Business Day prior to the Closing Date, each Letter of Credit shall be issued
upon notice, given not later than 11:00 A.M. (New York time) on the fifth
Business Day prior to the date of the proposed issuance of such Letter of Credit
(or such later day as the Issuing Bank in its sole discretion shall agree), by
the Company to the Issuing Bank, which shall give to the Administrative Agent
prompt notice thereof by telecopier. Each notice of issuance of a Letter of
Credit (a "Notice of Issuance") shall be in writing, or by telex or telecopier,
shall be duly executed by a Responsible Officer of the Company, and shall
specify therein: (i) the requested date of such issuance (which shall be a
Business Day); (ii) the requested Available Amount of such Letter of Credit;
(iii) the requested expiration date of such Letter of Credit (which shall comply
with the requirements of Section 2.01(d)); (iv) the name and address of the
proposed beneficiary of such Letter of Credit; and (v) the proposed form of such
Letter of Credit (which, in the case of the Tender Offer L/C, shall be
substantially in the form set out in Exhibit M), and shall be accompanied by
such application and agreement for letters of credit as the Issuing Bank may
specify to the Company for use in connection with such requested Letter of
Credit (a "Letter of Credit Agreement"). If the requested form of such Letter of
Credit is acceptable to the Issuing Bank in its sole discretion, the Issuing
Bank will, upon fulfillment of the applicable conditions set forth in
Article III, make such Letter of Credit available to the Company at its office
referred to in Section 8.02 or as otherwise agreed with the Company in
connection with the issuance of such Letter of Credit. If and to the extent that
the provisions of any Letter of Credit Agreement shall conflict with this
Agreement, the provisions of this Agreement shall govern.

(b) Letter of Credit Reports. The Issuing Bank shall furnish to the
Administrative Agent and each Lender having a Revolving Credit Commitment on the
first Business Day of each month a written report summarizing issuance and
expiration dates and the Available Amount of Letters of Credit issued during the
immediately preceding month and drawings during such month under each such
Letters of Credit.

(c) Drawing and Reimbursement. (i) For all Letters of Credit, other than the
Tender Offer L/C, the payment by the Issuing Bank of a draft drawn under any
Letter of Credit shall constitute for all purposes of this Agreement the making
by the Issuing Bank of a Letter of Credit Advance, which shall be a Base Rate
Advance, in the amount of such draft. Other than with respect to the Tender
Offer L/C, upon demand by the Issuing Bank to each Lender having a Revolving
Credit Commitment, with a copy of such demand to the Administrative Agent, each
such Lender shall purchase from the Issuing Bank, and the Issuing Bank shall
sell and assign to each such Lender, such Lender's Pro Rata Share of such
outstanding Letter of Credit Advance as of the date of such purchase, by making
available for the account of its Applicable Lending Office to the Administrative
Agent for the account of the Issuing Bank, at the Administrative Agent's
Account, in same day funds, an amount equal to the portion of the outstanding
principal amount of such Letter of Credit Advance to be purchased by such
Lender. Promptly after receipt thereof, the Administrative Agent shall transfer
such funds to the Issuing Bank. The Company hereby agrees to each such sale and
assignment. Each Lender having a Revolving Credit Commitment agrees to purchase
its Pro Rata Share of an outstanding Letter of Credit Advance (other than an
advance under the Tender Offer L/C) on (A) the Business Day on which demand
therefor is made by the Issuing Bank so long as notice of such demand is given
not later than 11:00 A.M. (New York time) on such Business Day or (B) the first
Business Day next succeeding such demand if notice of such demand is given after
such time. Upon any such assignment by the Issuing Bank to any other Lender
having a Revolving Credit Commitment of a portion of such Letter of Credit
Advance, the Issuing Bank represents and warrants to such other Lender that the
Issuing Bank is the legal and beneficial owner of such interest being assigned
by it, free and clear of any liens, but makes no other representation or
warranty and assumes no responsibility with respect to such Letter of Credit
Advance, the Loan Documents or any Loan Party. If and to the extent that any
Lender having a Revolving Credit Commitment shall not have so made the amount of
such Letter of Credit Advance available to the Administrative Agent, such Lender
agrees to pay to the Administrative Agent forthwith on demand such amount,
together with interest thereon, for each day from the date of demand by the
Issuing Bank until the date such amount is paid to the Administrative Agent, at
the Federal Funds Rate, for its account or the account of the Issuing Bank, as
applicable. If such Lender shall pay to the Administrative Agent such amount for
the account of the Issuing Bank on any Business Day, such amount so paid in
respect of principal shall constitute a Letter of Credit Advance made by such
Lender on such Business Day for all purposes of this Agreement, and the
outstanding principal amount of the Letter of Credit Advance made by the Issuing
Bank shall be reduced by such amount on such Business Day.

(ii) For all Letters of Credit, other than the Tender Offer L/C, the Obligation
of each Lender having a Revolving Credit Commitment to purchase its Pro Rata
Share of each outstanding Letter of Credit Advance upon demand by the Issuing
Bank therefor pursuant to clause (i) of this Section 2.03(c) shall be absolute,
unconditional and irrevocable, and shall be made strictly in accordance with the
terms of clause (i) of this Section 2.03(c) under all circumstances, including,
without limitation, the following circumstances:

(A) any lack of validity or enforceability of any Loan Document, any Letter of
Credit Agreement, any Letter of Credit or any other agreement or instrument
relating thereto (collectively, the "L/C Related Documents");

(B) the existence of any claim, set-off, defense or other right that such Lender
may have at any time against any beneficiary or any transferee of a Letter of
Credit (or any Person for whom any such beneficiary or any such transferee may
be acting), the Issuing Bank, any Borrower or any other Person, whether in
connection with the transactions contemplated by the L/C Related Documents or
any unrelated transaction;

(C) the occurrence and continuance of any Default or Event of Default; or

(D) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.

(iii) The payment by the Initial Issuing Bank of a drawing under the Tender
Offer L/C shall be repaid upon such drawing in the amount thereof in same day
funds by (i) release of amounts deposited in the L/C Cash Collateral Account
pursuant to Section 2.14, (ii) the lenders or other providers of credit under
the Bridge Facility making a direct reimbursement to the Initial Issuing Bank on
account of the Company and (iii) the Company using proceeds received from the
issuance and sale of the Debt Securities; in each case to the extent applicable,
pursuant to documentation satisfactory to the Initial Issuing Bank (which shall
require, among other things, that amounts be released to the Initial Issuing
Bank immediately upon notice by the Initial Issuing Bank of a drawing under the
Tender Offer L/C) and in an aggregate amount not in excess of the Available
Amount of the Tender Offer L/C. The Tender Offer L/C will be deemed to be repaid
in full for all purposes of this Agreement (which shall have the effect of,
subject to the proviso below, increasing the amount of the Unused Revolving
Credit Commitment by such amount which is deemed to be repaid) when (a) the
aggregate of the sum of (i) the amount deposited in the L/C Cash Collateral
Account pursuant to Section 2.14, (ii) the face amount of the backstop letter of
credit, amount of cash collateral (or other credit support acceptable to the
Administrative Agent and Initial Issuing Bank) or other cash proceeds of the
Bridge Facility; in each case deposited in favor of, and available to be drawn
immediately by, the Initial Issuing Bank upon a drawing under the Tender Offer
L/C and (iii) an amount of proceeds received from the issuance and sale of the
Debt Securities is held subject to the Collateral Pledge Agreement, is equal to
the Available Amount of such Tender Offer L/C, provided that if at any time the
proceeds specified in this clause (iii) are released to or for the account of
the purchasers of the Debt Securities and the Tender Offer L/C shall not have by
then otherwise expired according to its terms, the Tender Offer L/C shall then
again be a Letter of Credit for all purposes of this Agreement until such time
as it expires in accordance with its terms or is otherwise cash collateralized
or supported by a backstop letter of credit or other credit arrangements, in
each case in an amount sufficient to secure any claims thereunder and pursuant
to documentation satisfactory to the Initial Issuing Bank or (b) it is returned
for cancellation by the beneficiary thereof to the Initial Issuing Bank.

(d) Failure to Make Letter of Credit Advances. The failure of any Lender to make
the Letter of Credit Advance to be made by it on the date specified in
Section 2.03(c) shall not relieve any other Lender of its obligation hereunder
to make its Letter of Credit Advance on such date, but no Lender shall be
responsible for the failure of any other Lender to make the Letter of Credit
Advance to be made by such other Lender on such date.

Repayment of Advances

. (a) Term Advances. The Company shall repay to the Administrative Agent for the
ratable account of the Lenders, by way of quarterly payments, the aggregate
principal amount of the Term A Advances and Term B Advances outstanding on the
following dates in the respective amounts set forth opposite such dates (which
amounts shall be reduced as a result of the application of prepayments in
accordance with the order of priority set forth in Section 2.06):



Date

Term A Facility

Term B Facility

March 30, 2002
June 30, 2002
September 30, 2002
December 31, 2002

$5,000,000
$5,000,000
$5,000,000
$5,000,000

$1,062,500
$1,062,500
$1,062,500
$1,062,500

March 30, 2003
June 30, 2003
September 30, 2003
December 31, 2003

$7,500,000
$7,500,000
$7,500,000
$7,500,000

$1,062,500
$1,062,500
$1,062,500
$1,062,500

March 30, 2004
June 30, 2004
September 30, 2004
December 31, 2004

$7,500,000
$7,500,000
$7,500,000
$7,500,000

$1,062,500
$1,062,500
$1,062,500
$1,062,500

March 30, 2005
June 30, 2005
September 30, 2005
December 31, 2005

$7,500,000
$7,500,000
$7,500,000
$7,500,000

$1,062,500
$1,062,500
$1,062,500
$1,062,500

March 30, 2006
June 30, 2006
September 30, 2006
December 31, 2006

$7,500,000
$7,500,000
$7,500,000
$7,500,000

$1,062,500
$1,062,500
$1,062,500
$1,062,500

March 30, 2007
June 30, 2007
September 30, 2007
On the sixth (6th) anniversary of the Closing Date

December 31, 2007

$8,750,000
$8,750,000
$8,750,000
$8,750,000

-

$1,062,500
$1,062,500
$1,062,500
-

$1,062,500

March 30, 2008
June 30, 2008
September 30, 2008
On the seventh (7th) anniversary of the Closing Date

-
-
-
-

$1,062,500
$1,062,500
$1,062,500
$396,312,500



provided

,
however
, that the final principal repayment installment of the Term Advances shall be
repaid on the applicable Termination Date (including the Conversion Date, if
applicable) and in any event shall be in an amount equal to the aggregate
principal amount of all applicable Term Advances outstanding on such date.



(b) Revolving Credit Advances. Each relevant Borrower that has outstanding
Revolving Credit Advances shall repay to the Administrative Agent for the
ratable account of the Lenders on the Termination Date the aggregate principal
amount of all Revolving Credit Advances outstanding on such date.

(c) Swing Line Advances. Each relevant Borrower shall repay to the
Administrative Agent for the account of the Swing Line Bank and each Lender that
has made a Swing Line Advance on the earlier of (i) the maturity date for each
Swing Line Advance (as specified in the applicable Notice of Swing Line
Borrowing (which maturity shall be no later than the seventh day after the date
on which such Swing Line Borrowing was initially made by the Swing Line Bank))
and (ii) the Termination Date the principal amount of each such Swing Line
Advance made by the Swing Line Bank and each such Lender and outstanding on such
date.

(d) Letter of Credit Advances. (i) Each relevant Borrower shall repay to the
Administrative Agent for the account of the Issuing Bank and each Lender that
has made a Letter of Credit Advance on the earlier of (A) the date of demand
therefor (provided such demand is given by the Administrative Agent to the
Company prior to 11:00 A.M. (New York time) on such date, and if not given by
such time, such payment shall be made on the next succeeding Business Day
thereafter) and (B) the Termination Date the principal amount of each such
Letter of Credit Advance made by the Issuing Bank and each such Lender and
outstanding on such date.

(ii) The Obligations of each Borrower under this Agreement, any Letter of Credit
Agreement and any L/C Related Document shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement, such Letter of Credit Agreement or such other agreement or instrument
under all circumstances, including, without limitation, the following
circumstances:

(A) any lack of validity or enforceability of any L/C Related Document;

(B) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations of any Borrower in respect of any L/C Related
Document or any other amendment or waiver of or any consent to departure from
all or any of the L/C Related Documents;

(C) the existence of any claim, set-off, defense or other right that any
Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Person for whom any such beneficiary or any such
transferee may be acting), the Issuing Bank or any other Person, whether in
connection with the transactions contemplated by the L/C Related Documents or
any unrelated transaction;

(D) any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;

(E) payment by the Issuing Bank under a Letter of Credit against presentation of
a draft, certificate or other document that does not strictly comply with the
terms of such Letter of Credit;

(F) any exchange, release or nonperfection of any Collateral or other
collateral, or any release or amendment or waiver of or consent to departure
from the Guaranties or any other guarantee, for all or any of the Obligations of
any Borrower in respect of the L/C Related Documents; or

(G) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including, without limitation, any other circumstance that
might otherwise constitute a defense available to, or a discharge of, any
Borrower or any guarantor.

Termination or Reduction of the Commitments

. (a) Optional. The Company may, upon at least five Business Days' notice to the
Administrative Agent, terminate the Term Commitment, the Letter of Credit
Facility or the Unused Revolving Credit Commitments; provided, however, that
each partial reduction of a Facility shall be in an aggregate amount of
$5,000,000 or an integral multiple of $1,000,000 in excess thereof or, if less,
the aggregate amount of such Facility. Each reduction of the Term Commitment
pursuant to this subsection (a) shall be applied to the principal repayment
installments thereof on a pro rata basis.

(b) Mandatory. (i) The Term Facilities shall be automatically and permanently
reduced on the date of the Term Borrowing (after giving effect to the Term
Borrowing), and from time to time thereafter upon each repayment or prepayment
of the outstanding Term Advances, by an amount equal to the amount by which (A)
the Term Facilities immediately prior to such reduction exceeds (B) the
aggregate principal amount of all Term Advances outstanding at such time.

(ii) The Revolving Credit Facility shall be automatically and permanently
reduced on each date on which the prepayment of Revolving Credit Advances
outstanding thereunder is required to be made pursuant to Section 2.06(b)(i) or
2.06(b)(ii) by an amount equal to the applicable Reduction Amount.

(iii) The Letter of Credit Facility shall be automatically and permanently
reduced on the date of each reduction in the Revolving Credit Facility by an
amount equal to the amount, if any, by which (A) the Letter of Credit Facility
on such date exceeds (B) the Revolving Credit Facility on such date, after
giving effect to such reduction of the Revolving Credit Facility.

(c) Application of Commitment Reductions. Upon each reduction of a Facility
pursuant to this Section 2.05, the Commitment of each Lender under such Facility
shall be reduced by such Lender's Pro Rata Share of the amount by which such
Facility is reduced.

Prepayments

. (a) Optional. Any Borrower may, upon at least one Business Day's notice in the
case of Base Rate Advances and three Business Days' notice in the case of
Eurodollar Rate Advances, in each case to the Administrative Agent stating the
proposed date and aggregate principal amount of the prepayment, and if such
notice is given, the relevant Borrower shall, prepay the aggregate principal
amount of the Advances comprising part of the same Borrowing and outstanding on
such date, in whole or ratably in part; provided, however, that (i) each partial
prepayment shall be in an aggregate principal amount of $5,000,000 or an
integral multiple of $1,000,000 in excess thereof and (ii) no such prepayment of
a Eurodollar Rate Advance shall be made other than on the last day of an
Interest Period therefor, provided that if any such prepayment of a Eurodollar
Rate Advance is made on a date other than the last day of an Interest Period
therefor, the relevant Borrower shall also pay any amounts owing in respect of
such Eurodollar Rate Advance pursuant to Section 8.04(c). Each prepayment of the
outstanding Term Advances pursuant to this subsection (a) shall be applied
ratably to the principal repayment installments thereof.

(b) Mandatory. (i)  If the Total Leverage Ratio is equal to or greater than
3.25:1.0, the Company shall, on the earlier of (A) the Business Day following
the date on which Holdings delivers to the Administrative Agent and the Lender
Parties the Required Financial Information and (B) 90 days after the end of each
Fiscal Year, commencing with such audited Consolidated financial statements for
the Fiscal Year ending December 31, 2002 prepay an aggregate principal amount of
the Advances comprising part of the same Borrowings equal to 50% of the amount
of Excess Cash Flow for such Fiscal Year. Each prepayment of Advances pursuant
to this clause (i) shall be applied, first, to the Term Facilities and to the
principal repayment installments thereof on a pro rata basis and thereafter, to
the Revolving Credit Facility in the manner set forth in clause (vi) of this
Section 2.06(b).

(ii) The Company shall, within five (5) Business Days after the date of receipt
of the Net Cash Proceeds by Holdings or any of its Subsidiaries from (A) the
sale, lease, transfer or other disposition of any property or assets ("Asset
Dispositions") of Holdings or any of its Subsidiaries (other than (1) Asset
Dispositions made pursuant to Section 5.02(e)(i), (ii), (vi) or (viii) or
(2)  Net Cash Proceeds which are reinvested within 180 days after receipt in
assets used or useful in the business of Holdings and its Subsidiaries
(including, for the avoidance of doubt, all Equity Interests in, or the property
and assets comprising a division or business unit or all or a substantial part
of the business of, any Person), or in respect of any reinvestment for which an
expenditure of less than $5,000,000 is made, a binding contract in respect of
application of such proceeds is entered into within such six month period and
the application thereof is made reasonably soon thereafter); (B) the incurrence
or issuance by Holdings or any of its Subsidiaries of any Debt (other than Debt
expressly permitted to be incurred or issued pursuant to (1) Section 5.02(b)(i)
or (ii), or Section 5.02(b)(iii)(A), (D), (E), (F), (G), (H) and (I), and (2)
Section 5.02(b)(iii)(J) to the extent such Net Cash Proceeds are expended within
180 days after receipt for the purchase or other acquisition of property and
assets during such period (to the extent otherwise permitted to be expended
under this Agreement); (C) the issuance or sale by Holdings or any of its
Subsidiaries of any Equity Interests therein (other than Equity Interests
permitted to be issued and sold under the Loan Documents and which are used for
purposes permitted under the Loan Documents and are so applied to such permitted
purposes within any permitted period specified in the Loan Documents) and (D)
any Extraordinary Receipt received by or paid to or for the account of Holdings
or any of its Subsidiaries and not otherwise included in subclause (ii)(A),
(ii)(B) or (ii)(C) of this Section 2.06(b), prepay an aggregate principal amount
of the Advances comprising part of the same Borrowings equal to 100% of the
amount of such Net Cash Proceeds included in subclauses (ii)(A), (ii)(B) and
(ii)(D) of this Section 2.06(b) and 50% of the amount of such Net Cash Proceeds
included in subclause (ii)(C) of this Section 2.06(b) which are not reinvested
within 180 days after receipt in assets used or useful in the business of
Holdings and its Subsidiaries (including, for the avoidance of doubt, all Equity
Interests in, or the property and assets comprising a division or business unit
or all or a substantial part of the business of, any Person). Each prepayment of
Advances pursuant to this clause (ii) shall be applied, first, to the Term
Facilities and to the principal repayment installments thereof on a pro rata
basis, and thereafter, to the Revolving Credit Facility in the manner set forth
in clause (v) of this Section 2.06(b).

(iii) The Company shall, on each Business Day, prepay an aggregate principal
amount of the Revolving Credit Advances comprising part of the same Borrowings,
the Letter of Credit Advances and the Swing Line Advances and, if applicable,
deposit an amount into the L/C Cash Collateral Account equal to the amount by
which (A) the sum of (1) the aggregate principal amount of all Revolving Credit
Advances, Letter of Credit Advances and Swing Line Advances outstanding on such
Business Day and (2) the aggregate Available Amount of all Letters of Credit
outstanding on such Business Day exceeds (B)  the Revolving Credit Facility on
such Business Day (after giving effect to any permanent reduction thereof
pursuant to Section 2.05 on such Business Day).

(iv) The Company shall, on each Business Day, pay to the Administrative Agent
for deposit into the L/C Cash Collateral Account an amount sufficient to cause
the aggregate amount on deposit in the L/C Cash Collateral Account on such
Business Day to equal the amount by which (A) the aggregate Available Amount of
all Letters of Credit outstanding on such Business Day exceeds (B) the Letter of
Credit Facility on such Business Day (after giving effect to any permanent
reduction thereof pursuant to Section 2.05 on such Business Day).

(v) The Company shall pay to the Administrative Agent, on the first day of each
Clean-Down Period, an amount equal to the amount by which the aggregate
principal amount of the Revolving Credit Advances, the Letter of Credit Advances
and the Swing Line Advances plus the aggregate Available Amount of outstanding
Letters of Credit exceeds $200,000,000.

(vi) Prepayments of the Revolving Credit Facility made pursuant to clause (i),
(ii), (iii), (iv) or (v) of this Section 2.06(b), first, shall be applied to
prepay Letter of Credit Advances outstanding at such time until all such Letter
of Credit Advances are paid in full, second, shall be applied to prepay Swing
Line Advances outstanding at such time until all such Swing Line Advances are
paid in full, third, shall be applied to prepay Revolving Credit Advances
comprising part of the same Borrowings and outstanding at such time until all
such Revolving Credit Advances are paid in full, and fourth, shall be deposited
into the L/C Cash Collateral Account to cash collateralize 100% of the Available
Amount of all Letters of Credit outstanding at such time; and, in the case of
prepayments of the Revolving Credit Facility required pursuant to clause (i) or
(ii) of this Section 2.06(b), the amount remaining, if any, after the prepayment
in full of all Advances outstanding at such time and the 100% cash
collateralization of the aggregate Available Amount of all Letters of Credit
outstanding at such time (the sum of such prepayment amounts, cash
collateralization amounts and remaining amount being, collectively, the
"Reduction Amount") may be retained by the Borrowers for use in the ordinary
course of its business, and the Revolving Credit Facility shall be automatically
and permanently reduced as set forth in Section 2.05(b)(ii). Upon the drawing of
any Letter of Credit for which funds are on deposit in the L/C Cash Collateral
Account, such funds shall be applied (without any further action by or notice to
or from any Borrower or any other Loan Party) to reimburse the Issuing Bank or
the Lenders, as applicable.

(vii) Anything contained in this Agreement to the contrary notwithstanding,
(A) if, following the occurrence of any sale, lease, transfer or other
disposition of assets or property by any Loan Party or any of its Subsidiaries,
Holdings is required pursuant to any other contract, agreement or instrument to
commit by a particular date (a "Commitment Date") to apply or cause its
Subsidiaries to apply an amount equal to any of the proceeds thereof in a
particular manner, or to apply by a particular date (an "Application Date") an
amount equal to any such proceeds in a particular manner, in either case in
order to excuse Holdings from being required to make an offer to redeem or repay
any Debt or purchase any securities in connection with such sale, lease,
transfer or other disposition, and Holdings shall have failed to so commit or to
so apply an amount equal to such proceeds at least 60 days before the applicable
Commitment Date or Application Date, as the case may be, or (B) if Holdings at
any other time shall have failed to apply or commit or cause to be applied an
amount equal to any such proceeds, and, within 60 days thereafter, assuming no
further application or commitment of an amount equal to such proceeds, Holding
would otherwise be required to make an offer to redeem or repay any Debt or
purchase any securities in respect thereof, then in either such case the Company
shall immediately pay or cause to be paid to the Administrative Agent an amount
equal to such proceeds to be applied to the payment of Advances in the manner
set forth in Section 2.06(b)(ii) in such amounts as shall excuse Holdings from
making any such offer to redeem or repay such Debt or purchase such securities.

(viii) Notwithstanding any of the other provisions of clause (ii) of this
Section 2.06(b), so long as no Default under Section 6.01(a) or 6.01(f) or Event
of Default shall have occurred and be continuing, if, on any date on which a
prepayment of Advances would otherwise be required to be made pursuant to clause
(i) or (ii) of this Section 2.06(b), the aggregate amount of Net Cash Proceeds
required by such clauses to be applied to prepay Advances on such date is less
than or equal to $5,000,000, the Borrowers may defer such prepayment until the
first date on which the aggregate amount of Net Cash Proceeds or other amounts
otherwise required under this Section 2.06(b) to be applied to prepay Advances
exceeds $5,000,000. During such deferral period each Borrower may apply all or
any part of such aggregate amount to prepay Revolving Credit Advances and may,
subject to the fulfillment of the applicable conditions set forth in Article
III, reborrow such amounts (which amounts, to the extent originally constituting
Net Cash Proceeds, shall be deemed to retain their original character as Net
Cash Proceeds when so reborrowed) for application as required by this Section
2.06(b). Upon the occurrence of a Default under Section 6.01(a) or 6.01(f) or an
Event of Default, each Borrower shall immediately prepay the Advances comprising
part of the same Borrowings in the amount of all Net Cash Proceeds received by
that Borrower and other amounts, as applicable, that are required to be applied
to prepay Advances under this Section 2.06 (without giving effect to the first
and second sentences of this clause (vii)) but which have not previously been so
applied.

(ix) The Company shall, within 30 days after the earlier of the date, if any,
that (A) the Put and Call Option Agreement has terminated in accordance with
Section 10 thereof (and the Asset Transfer shall not have been completed by such
date) and (B) any redemption under the Debt Securities resulting from the
failure of the Asset Transfer to occur by a specified date has occurred,
permanently prepay $400,000,000 of the Term Facilities, which amount shall be
applied to the Term Facilities and to the repayment of the principal
installments thereof on a pro rata basis.

(c) Prepayments to Include Accrued Interest, Etc. All prepayments under this
Section 2.06 shall be made together with (i) accrued and unpaid interest to the
date of such prepayment on the principal amount so prepaid and (ii) in the case
of any such prepayment of a Eurodollar Rate Advance on a date other than the
last day of an Interest Period therefor, any amounts owing in respect of such
Eurodollar Rate Advance pursuant to Section 8.04(c). If any payment of
Eurodollar Rate Advances otherwise required to be made under Section 2.06(b)
would be made on a day other than the last day of the applicable Interest Period
therefor, the Company may (if it has delivered the notice specified in the next
sentence below) direct the Administrative Agent to (and if so directed, the
Administrative Agent shall) deposit such payment in the Collateral Account until
the last day of the applicable Interest Period at which time the Administrative
Agent shall apply the amount of such payment to the prepayment of such Advances;
provided, however, that such Advances shall continue to bear interest as set
forth in Section 2.07 until the last day of the applicable Interest Period
therefor). In the case of any prepayment of a Eurodollar Rate Advance under this
Section 2.06 on a date other than the last day of an Interest Period therefor
for which the Company will be directing the Administrative Agent to deposit such
prepayment in the Collateral Account, the Company shall irrevocably specify such
instructions in a notice to the Administrative Agent, given not later than 10:00
A.M. (New York time) on the Business Day prior to such prepayment (and the
Administrative Agent will give prompt notice thereof to each Lender).

Interest

. (a) Scheduled Interest. Each Borrower that has outstanding Advances shall pay
interest on the unpaid principal amount of each Advance owing to each Lender
Party from the date of such Advance until such principal amount shall be paid in
full, at the following rates per annum:

(i) Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (A) the Base Rate in
effect from time to time and (B) the Applicable Margin for such Advance in
effect from time to time, payable in arrears quarterly on the last day of each
March, June, September and December during such periods and on the date such
Base Rate Advance shall be Converted or paid in full.

(ii) Eurodollar Rate Advances. During such periods as such Advance is a
Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (A) the Eurodollar Rate for such
Advance for such Interest Period and (B) the Applicable Margin for such Advance
in effect on the first day of such Interest Period, payable in arrears on the
last day of such Interest Period and, if such Interest Period has a duration of
more than three months, on each day that occurs during such Interest Period
every three months from the first day of such Interest Period and on the date
such Eurodollar Rate Advance shall be Converted or paid in full.

(b) Default Interest. Upon the occurrence and during the continuance of a
Default under Section 6.01(a) or 6.01(f), or upon the occurrence and during the
continuance of an Event of Default, the Borrowers shall be required to pay
interest ("Default Interest") on (i) the unpaid principal amount of each Advance
owing to each Lender Party, payable in arrears on the dates referred to in
clause (i) or (ii) of Section 2.07(a), as applicable, and on demand, at a rate
per annum equal at all times to 2% per annum above the rate per annum required
to be paid on such Advance pursuant to clause (i) or (ii) of Section 2.07(a), as
applicable, and (ii) to the fullest extent permitted by applicable law, the
amount of any interest, fee or other amount payable under this Agreement or any
other Loan Document to any Agent or any Lender Party that is not paid when due,
from the date such amount shall be due until such amount shall be paid in full,
payable in arrears on the date such amount shall be paid in full and on demand,
at a rate per annum equal at all times to 2% per annum above the rate per annum
required to be paid, in the case of interest, on the Type of Advance on which
such interest has accrued pursuant to clause (i) or (ii) of Section 2.07(a), as
applicable, and, in all other cases, on Base Rate Advances pursuant to
clause (i) of Section 2.07(a).

(c) Notice of Interest Rate. Promptly after receipt of a Notice of Borrowing
pursuant to Section 2.02(a), the Administrative Agent shall give notice to the
relevant Borrower and each Lender of the applicable interest rate determined by
the Administrative Agent for purposes of clause (i) or (ii) of Section 2.07(a),
as applicable.

Fees

. (a) Commitment Fee. The Company shall pay to the Administrative Agent for the
account of the Lenders having a Revolving Credit Commitment a commitment fee
(the "Commitment Fee"), from the Closing Date in the case of each Initial Lender
and from the effective date specified in the Assignment and Acceptance pursuant
to which it became a Lender in the case of each other such Lender until, in each
case, the Termination Date, payable in arrears quarterly on the last Business
Day of each March, June, September and December, and on the Termination Date, at
the rate per annum equal to the Applicable Percentage Fee in effect from time to
time on the average daily unused portion of the average daily Unused Revolving
Credit Commitment of each such Lender; provided, however, that any commitment
fee accrued with respect to any of the Commitments of a Defaulting Lender during
the period prior to the time such Lender became a Defaulting Lender and unpaid
at such time shall not be payable by the Company so long as such Lender shall be
a Defaulting Lender except to the extent that such commitment fee shall
otherwise have been due and payable by the Company prior to such time, plus
(ii) such Lender's Pro Rata Share of the average daily outstanding Swing Line
Advances during such quarter; provided, however, that no Commitment Fee shall
accrue on any of the Commitments of a Defaulting Lender so long as such Lender
shall be a Defaulting Lender.

(b) Letter of Credit Fees, Etc. (i) The Company shall pay to the (A)
Administrative Agent for the account of each Lender having a Revolving Credit
Commitment a commission, payable in arrears quarterly on the last Business Day
of each March, June, September and December, and on the earliest to occur of the
full drawing, expiration, termination or cancellation of any Letter of Credit
and on the Termination Date, on such Lender's Pro Rata Share of the average
daily aggregate Available Amount of Letters of Credit (other than the Tender
Offer L/C) and (B) Initial Issuing Bank, for its account, a commission, payable
in arrears quarterly on the last Business Day of each March, June, September and
December, and on the earliest to occur of the full drawing, expiration,
termination, cancellation, repayment or deemed repayment (subject to the proviso
in Section 2.03(c)(iii)) of the Tender Offer L/C, on the Available Amount of
such Letter of Credit; in each case outstanding from time to time during such
quarter at the rate per annum equal to the Applicable Margin for Eurodollar Rate
Advances (as determined in accordance with clause (b) of the definition of
"Applicable Margin") in effect from time to time. Upon the occurrence and during
the continuance of a Default under Section 6.01(a) or 6.01(f) or an Event of
Default, the amount of commission payable by the Company under this clause
(b)(i) shall be increased by 2% per annum.

(ii) The Company shall pay to the Issuing Bank, for its own account, an issuance
fee for each Letter of Credit requested by it in an amount equal to 0.25% of the
Available Amount of such Letter of Credit on the date of issuance of such Letter
of Credit, payable on such date, and such other customary commissions, fronting
fees, transfer fees and other fees and charges in connection with the issuance
or administration of each Letter of Credit as the Company and the Issuing Bank
shall agree.

(c) Agents' Fees. The Company shall pay to the Administrative Agent for the
account of the Agents such fees as may from time to time be agreed between the
Company and the Administrative Agent.

Conversion of Advances

. (a) Optional. Any Borrower may on any Business Day, upon notice given to the
Administrative Agent not later than 11:00 A.M. (New York time) time on the third
Business Day prior to the date of the proposed Conversion in the case of a
Conversion of Base Rate Advances into Eurodollar Rate Advances, or 11:00 A.M.
(New York time) on the Business Day immediately preceding the date of the
proposed Conversion in the case of a Conversion of Eurodollar Rate Advances into
Base Rate Advances, and subject to the provisions of Sections 2.07 and 2.10,
Convert all or any portion of the Advances drawn by that Borrower of one Type
comprising the same Borrowing into Advances of the other Type; provided,
however, that:

(i) any Conversion of Eurodollar Rate Advances into Base Rate Advances shall be
made only on the last day of an Interest Period for such Eurodollar Rate
Advances;

(ii) any Conversion of Base Rate Advances into Eurodollar Rate Advances shall be
made only if no Default shall have occurred and be continuing;

(iii) no Conversion of any Advances shall result in more separate Borrowings
than permitted under Section 2.02(c); and

(iv) each Conversion of Advances comprising part of the same Borrowing under any
Facility shall be made among the Lenders in accordance with their respective Pro
Rata Shares of such Borrowing.

Each notice of a Conversion (a "Notice of Conversion") shall be delivered by
telephone, confirmed immediately in writing, or by telecopier, in substantially
the form of Exhibit B-2 hereto, shall be duly executed by a Responsible Officer
of the relevant Borrower, and shall, within the restrictions set forth in the
immediately preceding sentence, specify therein:

(A) the requested date of such Conversion (which shall be a Business Day);

(B) the Advances requested to be Converted; and

(C) if such Conversion is into Eurodollar Rate Advances, the requested duration
of the Interest Period for such Eurodollar Rate Advances.

The Administrative Agent shall give each of the Lenders prompt notice of each
Notice of Conversion received by it, by telecopier. Each Notice of Conversion
shall be irrevocable and binding on the relevant Borrower.

(b) Mandatory. (i) On the date on which the aggregate unpaid principal amount of
Eurodollar Rate Advances comprising any Borrowing shall be reduced, by payment
or prepayment or otherwise, to less than $5,000,000, such Advances shall
automatically Convert into Base Rate Advances.

(ii) If any Borrower shall fail to select the duration of any Interest Period
for any Eurodollar Rate Advances in accordance with the provisions contained in
the definition of "Interest Period" set forth in Section 1.01, the
Administrative Agent will forthwith so notify that Borrower and the Lenders,
whereupon each such Eurodollar Rate Advance will automatically, on the last day
of the then existing Interest Period therefor, Convert into a Base Rate Advance.

(iii) Upon the occurrence and during the continuance of any Default, (A) each
Eurodollar Rate Advance will automatically, on the last day of the then existing
Interest Period therefor, Convert into a Base Rate Advance and (B) the
obligation of the Lenders to make, or to Convert Advances into, Eurodollar Rate
Advances shall be suspended.

Increased Costs, Etc

. (a)  If, after the date hereof, the adoption of any applicable Requirement of
Law, or any change in any applicable Requirement of Law, or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any Lender (or its Applicable Lending Office) with any
request or directive (whether or not having the force of law, but if not having
the force of law, being a request or directive with which such Lender or its
Applicable Lending Office is accustomed to comply) of any such Governmental
Authority, central bank or comparable agency:

(i) shall subject such Lender (or its Applicable Lending Office) to any tax,
duty, or other charge with respect to any Eurodollar Rate Advances, any Note
evidencing any Eurodollar Rate Advances, or its obligation to make any
Eurodollar Rate Advances, or change the basis of taxation of any amounts payable
to such Lender (or its Applicable Lending Office) under this Agreement or its
Note in respect of any Eurodollar Rate Advances (other than, for purposes of
this Section 2.10, any such increased costs resulting from (A) Taxes or Other
Taxes (as to which Section 2.12 shall govern), and (B) changes in the basis of
taxation of overall net income or overall gross income by the United States of
America or the jurisdiction under the laws of which such Lender Party is
organized or has its principal office or such Applicable Lending Office);

(ii) shall impose, modify, or deem applicable any reserve, special deposit,
assessment, or similar requirement (including, without limitation, any change by
way of the imposition of or increase in reserve requirements included in the
Eurodollar Rate Reserve Percentage, commencing at the time of such change)
relating to any extensions of credit or other assets of, or any deposits with or
other liabilities or commitments of, such Lender (or its Applicable Lending
Office), including the Commitments of such Lender hereunder; or

(iii) shall impose on such Lender (or its Applicable Lending Office) or on the
United States market for certificates of deposit or the London interbank market
any other condition affecting this Agreement or its Note or any of such
extensions of credit or liabilities or commitments;

and the result of any of the foregoing is to increase the cost to such Lender
(or its Applicable Lending Office) of making, Converting into or maintaining any
Eurodollar Rate Advances or to reduce any sum received or receivable by such
Lender (or its Applicable Lending Office) under this Agreement or its Note with
respect to any Eurodollar Rate Advances, then the Company shall pay to such
Lender on demand such amount or amounts as will compensate such Lender for such
increased cost or reduction. Each Lender shall promptly notify the Company and
the Administrative Agent of any event of which it has knowledge, occurring after
the date hereof, which will entitle such Lender to compensation pursuant to this
Section 2.10(a) and will designate a different Applicable Lending Office if such
designation will avoid the need for, or reduce the amount of, such compensation
and will not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to it. Any Lender claiming compensation under this
Section 2.10(a) shall furnish to the Company and the Administrative Agent a
statement setting forth the additional amount or amounts to be paid to it
hereunder, with calculations in reasonable detail, which shall be conclusive and
binding, absent manifest error. In determining such amount, such Lender may use
any reasonable averaging and attribution methods.

(b) If, after the date hereof, any Lender shall have determined that the
adoption of any applicable Requirement of Law regarding capital adequacy or any
change therein or in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or any request or directive regarding
capital adequacy (whether or not having the force of law, but if not having the
force of law, being a request or directive with which such Lender (or its
Applicable Lending Office) is accustomed to comply) of any such Governmental
Authority, central bank or comparable agency, has or would have the effect of
reducing the rate of return on the capital of such Lender or any corporation
controlling such Lender as a consequence of such Lender's obligations hereunder
to a level below that which such Lender or such corporation could have achieved
but for such adoption, change, request or directive (taking into consideration
its policies with respect to capital adequacy), then from time to time upon
demand the Company shall pay to such Lender such additional amount or amounts as
will compensate such Lender for such reduction. Each Lender shall promptly
notify the Company and the Administrative Agent of any event of which it has
knowledge, occurring after the date hereof, which will entitle such Lender to
compensation pursuant to this Section 2.10(b) and will designate a different
Applicable Lending Office if such designation will avoid the need for, or reduce
the amount of, such compensation and will not, in the reasonable judgment of
such Lender, be otherwise disadvantageous to it. Any Lender claiming
compensation under this Section 2.10(b) shall furnish to the Company and the
Administrative Agent a statement setting forth the additional amount or amounts
to be paid to it hereunder, with calculations in reasonable detail, which shall
be conclusive and binding, absent manifest error. In determining such amount,
such Lender may use any reasonable averaging and attribution methods.

(c) If, on or prior to the first day of any Interest Period for any Eurodollar
Rate Advance, the Required Lenders at any time notify the Administrative Agent
that the Eurodollar Rate for any Interest Period for such Advances will not
adequately and fairly reflect the cost to such Lenders of funding their
Eurodollar Rate Advances for such Interest Period, the Administrative Agent
shall promptly so notify the Company and the Lenders, whereupon (i) each such
Eurodollar Rate Advance will automatically, on the last day of the then existing
Interest Period therefor, Convert into a Base Rate Advance and (ii) the
obligation of the Lenders to make, or to Convert Advances into, Eurodollar Rate
Advances shall be suspended until the Administrative Agent shall notify the
Company (promptly following notice from the Lenders) that such Lenders have
determined that the circumstances causing such suspension no longer exist.

(d) Notwithstanding any other provision of this Agreement, in the event that it
becomes unlawful after the date hereof for any Lender or its Applicable Lending
Office to make, maintain, or fund Eurodollar Rate Advances hereunder, then such
Lender shall promptly notify the Company thereof and such Lender's obligation to
make Eurodollar Rate Advances and to Convert Base Rate Advances into Eurodollar
Rate Advances shall be suspended until such time as such Lender may again make,
maintain and fund Eurodollar Rate Advances (in which case the provisions of
Section 2.10(e) shall be applicable); provided, however, that, before making any
such demand, such Lender agrees to consider (consistent with its internal
policy, legal and regulatory restrictions and other considerations) designating
a different Eurodollar Lending Office if the making of such a designation would
allow such Lender or its Eurodollar Lending Office to continue to perform its
obligations to make Eurodollar Rate Advances or to continue to fund or maintain
Eurodollar Rate Advances and would not, in the sole discretion of such Lender,
be otherwise disadvantageous to such Lender in any respect.

(e) If the obligation of any Lender to make a Eurodollar Rate Advance or to
Convert Base Rate Advances into Eurodollar Rate Advances shall be suspended
pursuant to any other provision of this Section 2.10, such Lender's suspended
Eurodollar Rate Advances shall be automatically Converted into Base Rate
Advances on the last day(s) of the then current Interest Period(s) therefor (or,
in the case of a Conversion required by Section 2.10(d), on such earlier date as
such Lender may specify to the Company with a copy to the Administrative Agent)
and, unless and until such Lender gives notice as provided below that the
circumstances specified in such other provision of this Section 2.10 that gave
rise to such Conversion no longer exist:

(i) to the extent that such Lender's suspended Eurodollar Rate Advances have
been so Converted, all payments and prepayments of principal that would
otherwise be applied to such Lender's suspended Eurodollar Rate Advances shall
be applied instead to its Base Rate Advances; and

(ii) all Eurodollar Rate Advances that would otherwise be made or Converted by
such Lender shall be made instead as (or shall remain as) Base Rate Advances.

If such Lender gives notice to the Company (with a copy to the Administrative
Agent) that the circumstances otherwise specified in this Section 2.10 that gave
rise to the suspension of the making of Eurodollar Rate Advances by such Lender
no longer exist (which such Lender agrees to do promptly upon such circumstances
ceasing to exist) at a time when Eurodollar Rate Advances by other Lenders are
outstanding, such Lender's Base Rate Advances shall be automatically Converted,
on the first day(s) of the next succeeding Interest Period(s) therefor, to the
extent necessary into Eurodollar Rate Advances.

Payments and Computations

. (a) The Borrowers shall make each payment hereunder and under the Notes,
irrespective of any right of counterclaim, deduction or set-off (except as
otherwise provided in Section 2.15), not later than 11:00 A.M. (New York time)
on the day when due in U.S. dollars to the Administrative Agent at the
Administrative Agent's Account in immediately available funds, with payments
received by the Administrative Agent after such time being deemed to have been
received on the next succeeding Business Day. The Administrative Agent will
promptly thereafter cause like funds to be distributed (i) if such payment by
the relevant Borrower is in respect of principal, interest, commitment fees or
any other Obligation then payable hereunder and under the Notes to more than one
Lender Party, to such Lender Parties for the accounts of their respective
Applicable Lending Offices in accordance with their respective Pro Rata Shares
of the amounts of such respective Obligations payable to such Lender Parties at
such time and (ii) if such payment by the relevant Borrower is in respect of any
Obligation then payable hereunder solely to one Lender Party, to such Lender
Party for the account of its Applicable Lending Office, in each case to be
applied in accordance with the terms of this Agreement. Upon its acceptance of
an Assignment and Acceptance and recording of the information contained therein
in the Register pursuant to Section 8.07(d), from and after the effective date
of such Assignment and Acceptance, the Administrative Agent shall make all
payments hereunder and under the Notes in respect of the interest assigned
thereby to the Lender Party assignee thereunder, and the parties to such
Assignment and Acceptance shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.

(b) Each Borrower hereby authorizes each Lender Party, if and to the extent
payment owed to such Lender Party is not made when due hereunder or, in the case
of a Lender, under the Note held by such Lender, to charge from time to time
against any or all of such Borrower's accounts with such Lender Party any amount
so due (it being understood that, with respect to payment of costs and expenses
as specified in this Agreement, the Company will be afforded a commercially
reasonable period of time to pay such amounts).

(c) All computations of interest based on the Base Rate shall be made by the
Administrative Agent on the basis of a year of 365 or 366 days, as the case may
be, and all computations of interest based on the Eurodollar Rate or Federal
Funds Rate and fees and Letter of Credit commissions shall be made by the
Administrative Agent on the basis of a year of 360 days, in each case for the
actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest, fees or commissions are
payable. Each determination by the Administrative Agent of an interest rate, fee
or commission hereunder shall be conclusive and binding for all purposes, absent
manifest error.

(d) Whenever any payment hereunder or under the Notes shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or Commitment Fees or Letter
of Credit commissions or fees, as the case may be; provided, however, that, if
such extension would cause payment of interest on or principal of Eurodollar
Rate Advances to be made in the next succeeding calendar month, such payment
shall be made on the immediately preceding Business Day.

(e) Unless the Administrative Agent shall have received notice from any Borrower
prior to the date on which any payment is due to any Lender Party hereunder that
such Borrower will not make such payment in full, the Administrative Agent may
assume that such Borrower has made such payment in full to the Administrative
Agent on such date and the Administrative Agent may, in reliance upon such
assumption, cause to be distributed to each such Lender Party on such due date
an amount equal to the amount due such Lender Party on such date. If and to the
extent any Borrower shall not have so made such payment in full to the
Administrative Agent, each such Lender Party shall repay to the Administrative
Agent forthwith on demand such amount distributed to such Lender Party, together
with interest thereon, for each day from the date such amount is distributed to
such Lender Party until the date such Lender Party repays such amount to the
Administrative Agent, at the Federal Funds Rate.

(f) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Agents and the Lender Parties under or in respect
of this Agreement and the other Loan Documents on any date, such payment shall
be distributed by the Administrative Agent and applied by the Agents and the
Lender Parties in the following order of priority:

(i) first, to the payment of all of the fees, indemnification payments, costs
and expenses (including, without limitation, reasonable fees and expenses of
counsel) that are due and payable to the Agents (solely in their respective
capacities as Agents) under or in respect of this Agreement and the other Loan
Documents on such date, ratably based upon the respective aggregate amounts of
all such fees, indemnification payments, costs and expenses owing to the Agents
on such date;

(ii) second, to the payment of all of the fees, indemnification payments, costs
and expenses that are due and payable to the Issuing Bank and the Swing Line
Bank (solely in their respective capacities as such) under or in respect of this
Agreement and the other Loan Documents on such date, ratably based upon the
respective aggregate amounts of all such fees, indemnification payments, costs
and expenses owing to the Issuing Bank and the Swing Line Bank on such date;

(iii) third, to the payment of all of the indemnification payments, costs and
expenses that are due and payable to the Lenders under Section 8.04 hereof and
any similar section of any of the other Loan Documents on such date, ratably
based upon the respective aggregate amounts of all such indemnification
payments, costs and expenses owing to the Lenders on such date;

(iv) fourth, to the payment of all of the amounts that are due and payable to
the Administrative Agent and the Lender Parties under Sections 2.10 and 2.12
hereof and Section 5 of the Guaranties on such date, ratably based upon the
respective aggregate amounts thereof owing to the Administrative Agent and the
Lender Parties on such date;

(v) fifth, to the payment of all of the fees that are due and payable to the
Lenders under Section 2.08(a) on such date, ratably based upon the respective
aggregate Commitments of the Lenders under the Facilities on such date;

(vi) sixth, to the payment of all of the accrued and unpaid interest on the
Obligations of each Borrower under or in respect of the Loan Documents that is
due and payable to the Administrative Agent and the Lender Parties under Section
2.07(b) on such date, ratably based upon the respective aggregate amounts of all
such interest owing to the Administrative Agent and the Lender Parties on such
date;

(vii) seventh, to the payment of all of the accrued and unpaid interest on the
Advances that is due and payable to the Administrative Agent and the Lender
Parties under Section 2.07(a) on such date, ratably based upon the respective
aggregate amounts of all such interest owing to the Administrative Agent and the
Lender Parties on such date;

(viii) eighth, to the payment of the principal amount of all of the outstanding
Advances that is due and payable to the Administrative Agent and the Lender
Parties on such date, ratably based upon the respective aggregate amounts of all
such principal owing to the Administrative Agent and the Lender Parties on such
date; and

(ix) ninth, to the payment of all other Obligations of the Loan Parties owing
under or in respect of the Loan Documents that are due and payable to the
Administrative Agent and the other Secured Parties on such date, ratably based
upon the respective aggregate amounts of all such Obligations owing to the
Administrative Agent and the other Secured Parties on such date.

Taxes

. (a) Except as required by law and subject to sub-section (e) and (f), any and
all payments by the Borrowers to or for the account of any Lender Party or any
Agent hereunder or under any other Loan Document shall be made, in accordance
with Section 2.11 or the applicable provisions of such other Loan Document, if
any, free and clear of and without deduction for any and all present or future
taxes, levies, imposts, deductions, charges or withholdings, and all liabilities
with respect thereto, imposed by the United States or any political subdivision
thereof or any other jurisdiction from which a payment under this Agreement is
made or in which the Borrower making the payment (or on whose behalf the payment
is made) is located or organized, excluding, in the case of each Lender Party
and each Agent, taxes that are imposed on its overall net income by the United
States and taxes that are imposed on its overall net income (and franchise taxes
imposed in lieu thereof) by the state or foreign jurisdiction under the laws of
which such Lender Party or such Agent, as the case may be, is organized or any
political subdivision thereof, and, in the case of each Lender Party, taxes that
are imposed on its overall net income (and franchise taxes imposed in lieu
thereof) by the state or foreign jurisdiction of either of its Applicable
Lending Offices or any political subdivision thereof (all such nonexcluded
taxes, levies, imposts, deductions, charges, withholdings and liabilities in
respect of payments hereunder or under the Notes being, collectively, "Taxes").
If any Borrower shall be required under applicable Requirements of Law to deduct
any Taxes from or in respect of any sum payable hereunder or under any other
Loan Document to any Lender Party or any Agent, (i) the sum payable by that
Borrower shall be increased as necessary so that after such Borrower and the
Administrative Agent have made all required deductions (including deductions
applicable to additional sums payable under this Section 2.12) such Lender Party
or such Agent, as the case may be, receives an amount equal to the sum it would
have received had no such deductions been made, (ii) such Borrower shall make
such deductions, (iii) such Borrower shall pay the full amount deducted to the
relevant taxation authority or other Governmental Authority in accordance with
applicable Requirements of Law and (iv) within 30 days after the date of any
payment of Taxes, that Borrower shall furnish to the Administrative Agent, at
its address referred to in Section 8.02, the original or a certified copy of a
receipt evidencing payment thereof, to the extent such a receipt is issued
therefor, or other written proof of payment thereof that is reasonably
satisfactory to the Administrative Agent.

(b) In addition, each Borrower agrees to pay any present or future stamp or
documentary taxes and any other excise, property or similar taxes, charges or
levies that arise from any payment made hereunder or under any other Loan
Document or from the execution, delivery of, or otherwise with respect to, this
Agreement or any other Loan Document (collectively, "Other Taxes").

(c) Subject to sub-section (e) and (f), each Borrower agrees to indemnify each
Lender Party and each Agent for the full amount of Taxes and Other Taxes, and
for the full amount of taxes of any kind imposed or asserted by any jurisdiction
on amounts payable under this Section 2.12, imposed on or paid by such Lender
Party or such Agent, as the case may be, or that the Lender Parties are required
to pay as a result of interest in respect of an Advance being assessable income
of any Lender Party for Australian taxation law purposes on the grounds that the
interest has been deemed for the purposes of the Australia Income Tax Assessment
Act 1936 (or any provision of such Act as rewritten or re-enacted) as having
been derived from a source in Australia, and any liability (including penalties,
additions to tax, interest and expenses) arising therefrom or with respect
thereto. Amounts payable by any Borrower under the indemnity set forth in this
subsection (c) shall be paid within 30 days from the date on which the
applicable Lender or Agent, as the case may be, makes written demand therefor.

(d) In the case of any payment hereunder or under any other Loan Document by or
on behalf of any Borrower through an account or branch outside the United
States, or on behalf of any Borrower by a payor that is not a United States
person, if that Borrower determines that no Taxes are payable in respect
thereof, such Borrower shall furnish, or shall cause such payor to furnish, to
the Administrative Agent, at its address referred to in Section 8.02, an opinion
of counsel or a certificate from a Responsible Officer of Holdings reasonably
acceptable to the Administrative Agent stating that such payment is exempt from
Taxes. For purposes of this subsection (d) and subsection (e) of this Section
2.12, the terms "United States" and "United States person" shall have the
meanings specified in Section 7701 of the Internal Revenue Code.

(e) Each Lender Party organized under the laws of a jurisdiction outside the
United States shall, on or prior to the date of its execution and delivery of
this Agreement in the case of each Initial Lender, the Swing Line Bank or the
Initial Issuing Bank, as the case may be, and on or prior to the date of the
Assignment and Acceptance pursuant to which it becomes a Lender Party in the
case of each other Lender Party, and from time to time thereafter as reasonably
requested in writing by Holdings (but only so long thereafter as such Lender
Party remains lawfully able to do so), provide each of the Administrative Agent
and Holdings with a copy (and at the request of the Administrative Agent and
Holdings, two originals) of Internal Revenue Service forms W-8BEN or W-8ECI
(and, in the case of a Lender Party that has certified in writing to the
Administrative Agent that it is not a "bank" (as defined in Section 881(c)(3)(A)
of the Internal Revenue Code), a certificate representing that such Lender Party
is not (i) a "bank" for purposes of Section 881(c)(3)(A) of the Internal Revenue
Code, (ii) a ten-percent shareholder (within the meaning of Section 871(h)(3)(B)
of the Internal Revenue Code) of any of the Borrowers or (iii) a controlled
foreign corporation related to any of the Borrowers (within the meaning of
Section 864(d)(4) of the Internal Revenue Code)), as appropriate, or any
successor or other form prescribed by the Internal Revenue Service, certifying
that such Lender Party is exempt from or entitled to a reduced rate of United
States withholding tax on payments pursuant to this Agreement or any other Loan
Document or, in the case of a Lender Party that has certified to the
Administrative Agent that it is not a bank, certifying that such Lender Party is
not a United States person. If the forms provided by a Lender Party at the time
such Lender Party first becomes a party to this Agreement indicate a United
States interest withholding tax rate in excess of zero, withholding tax at such
rate shall be considered excluded from Taxes unless and until such Lender Party
provides the appropriate forms certifying that a lesser rate applies, whereupon
withholding tax at such lesser rate only shall be considered excluded from Taxes
for periods governed by such forms; provided, however, that, if at the date of
the Assignment and Acceptance pursuant to which a Lender Party becomes a party
to this Agreement, the Lender Party assignor was entitled to payments under
subsection (a) of this Section 2.12 in respect of United States withholding tax
with respect to interest paid at such date, then, to such extent, the term Taxes
shall include (in addition to withholding taxes that may be imposed in the
future or other amounts otherwise includable in Taxes) United States withholding
tax, if any, applicable with respect to the Lender Party assignee on such date.

(f) For any period with respect to which a Lender Party has failed to provide
Holdings with the appropriate form, certificate or other document described in
subsection (e) of this Section 2.12 (other than if such failure is due to a
change in the applicable Requirements of Law, or in the interpretation or
application thereof, occurring after the date on which a form, certificate or
other document originally was required to be provided) such Lender Party shall
not be entitled to indemnification under subsection (a) or (c) of this Section
2.12 with respect to Taxes imposed by the United States by reason of such
failure; provided, however, that should a Lender Party become subject to Taxes
because of its failure to deliver a form, certificate or other document required
hereunder, each Borrower shall take such steps as such Lender Party shall
reasonably request to assist such Lender Party in recovering such Taxes.

(g) Each of the Lender Parties hereby agrees that, upon the occurrence of any
circumstances entitling such Lender Party to additional amounts pursuant to this
Section 2.12, such Lender Party shall use reasonable efforts (consistent with
its internal policy and legal and regulatory restrictions) to designate a
different Applicable Lending Office if the making of such a change would avoid
the need for, or reduce the amount of, any such additional amounts that may
thereafter accrue and would not, in the reasonable judgment of such Lender
Party, be otherwise disadvantageous to such Lender Party. In addition, each
Lender Party agrees to furnish to Holdings, at Holdings' expense and request,
such additional forms duly executed as it may be legally entitled to furnish as
may be necessary in order to claim any reduction of or exemption from any Taxes
or Other Taxes, which reduction or exemption may be available to such Lender
Party, unless in the reasonable judgment of such Lender Party, the furnishing of
such form would be disadvantageous to such Lender Party in any respect.

Sharing of Payments, Etc

. If any Lender Party shall obtain at any time any payment (whether voluntary,
involuntary, through the exercise of any right of setoff, or otherwise) (a) on
account of Obligations due and payable to such Lender Party under or in respect
of this Agreement or any of the other Loan Documents at such time in excess of
its ratable share (according to the proportion of (i) the amount of such
Obligations due and payable to such Lender Party at such time (other than
pursuant to Section 2.10, 2.12, 8.04 or 8.07) to (ii) the aggregate amount of
the Obligations due and payable to all Lender Parties at such time) of payments
on account of the Obligations due and payable to all Lender Parties under or in
respect of this Agreement and the other Loan Documents at such time obtained by
all the Lender Parties at such time or (b) on account of Obligations owing (but
not due and payable) to such Lender Party under or in respect of this Agreement
or any of the other Loan Documents at such time in excess of its ratable share
(according to the proportion of (i) the amount of such Obligations owing to such
Lender Party at such time (other than pursuant to Section 2.10, 2.12, 8.04 or
8.07) to (ii) the aggregate amount of the Obligations owing (but not due and
payable) to all Lender Parties under or in respect of this Agreement and the
other Loan Documents at such time) of payments on account of the Obligations
owing (but not due and payable) to all Lender Parties under or in respect of
this Agreement and the other Loan Documents at such time obtained by all of the
Lender Parties at such time, such Lender Party shall forthwith purchase from the
other Lender Parties such interests or participating interests in the
Obligations due and payable or owing to them, as the case may be, as shall be
necessary to cause such purchasing Lender Party to share the excess payment
ratably with each of them; provided, however, that if all or any portion of such
excess payment is thereafter recovered from such purchasing Lender Party, such
purchase from each other Lender Party shall be rescinded and such other Lender
Party shall repay to the purchasing Lender Party the purchase price to the
extent of such Lender Party's ratable share (according to the proportion of
(A) the purchase price paid to such Lender Party to (B) the aggregate purchase
price paid to all Lender Parties) of such recovery, together with an amount
equal to such Lender Party's ratable share (according to the proportion of
(1) the amount of such other Lender Party's required repayment to (2) the total
amount so recovered from the purchasing Lender Party) of any interest or other
amount paid or payable by the purchasing Lender Party in respect of the total
amount so recovered. Each Borrower hereby agrees that any Lender Party so
purchasing an interest or participating interest from another Lender Party
pursuant to this Section 2.13 may, to the fullest extent permitted under
applicable law, exercise all its rights of payment (including the right of
setoff) with respect to such an interest or participating interest, as the case
may be, as fully as if such Lender Party were the direct creditor of that
Borrower in the amount of such an interest or participating interest.

Use of Proceeds

. The proceeds of the Advances and issuance of the Tender Offer L/C shall be
available solely to fund the Asset Transfer (through the issuing of the Tender
Offer L/C and the funding the Parent Loan), to refinance certain Debt of
Holdings and its Subsidiaries outstanding on the date of the Initial Extension
of Credit, to pay fees and expenses incurred in connection with the consummation
of the Transaction and, in the case of the Revolving Facility, for working
capital and general corporate purposes of Holdings and its Subsidiaries. All
proceeds of the Term Advances not used to fund the Parent Loan, refinance
certain Debt of Holdings and its Subsidiaries or to pay fees and expenses on the
Closing Date incurred in connection with the consummation of the Transaction
will be deposited directly in the L/C Cash Collateral Account for release (i) to
the Initial Issuing Bank upon, and in reimbursement of, the drawing under the
Tender Offer L/C or (ii) in the case where the Tender Offer L/C is otherwise
fully cash collateralized or back-stopped by a letter of credit or other credit
support acceptable to the Initial Issuing Bank, as otherwise agreed by the
Administrative Agent and Initial Issuing Bank for working capital and general
corporate purposes of Holdings and its Subsidiaries.

Defaulting Lenders

. (a) In the event that, at any one time, (i) any Lender Party shall be a
Defaulting Lender, (ii) such Defaulting Lender shall owe a Defaulted Advance to
any Borrower and (iii) such Borrower shall be required to make any payment
hereunder or under any other Loan Document to or for the account of such
Defaulting Lender, then that Borrower may, so long as no Default shall occur or
be continuing at such time and to the fullest extent permitted by applicable
law, set off and otherwise apply the Obligation of that Borrower to make such
payment to or for the account of such Defaulting Lender against the obligation
of such Defaulting Lender to make such Defaulted Advance. In the event that, on
any date, such Borrower shall so set off and otherwise apply its obligation to
make any such payment against the obligation of such Defaulting Lender to make
any such Defaulted Advance on or prior to such date, the amount so set off and
otherwise applied by that Borrower shall constitute for all purposes of this
Agreement and the other Loan Documents (to the extent of any such setoff) the
payment required by such Borrower and an Advance by such Defaulting Lender made
on the date of such setoff under the Facility pursuant to which such Defaulted
Advance was originally required to have been made pursuant to Section 2.01. Such
Advance shall be a Base Rate Advance and shall be considered, for all purposes
of this Agreement, to comprise part of the Borrowing in connection with which
such Defaulted Advance was originally required to have been made pursuant to
Section 2.01, even if the other Advances comprising such Borrowing shall be
Eurodollar Rate Advances on the date such Advance is deemed to be made pursuant
to this subsection (a). Each Borrower shall notify the Administrative Agent at
any time it exercises its right of set-off pursuant to this subsection (a) and
shall set forth in such notice (A) the name of the Defaulting Lender and the
Defaulted Advance required to be made by such Defaulting Lender and (B) the
amount set off and otherwise applied in respect of such Defaulted Advance
pursuant to this subsection (a). Any portion of such payment otherwise required
to be made by such Borrower to or for the account of such Defaulting Lender
which is paid by that Borrower, after giving effect to the amount set off and
otherwise applied by each Borrower pursuant to this subsection (a), shall be
applied by the Administrative Agent as specified in subsection (b) or (c) of
this Section 2.15.

(b) In the event that, at any one time, (i) any Lender Party shall be a
Defaulting Lender, (ii) such Defaulting Lender shall owe a Defaulted Amount to
the Administrative Agent or any of the other Lender Parties and (iii) any
Borrower shall make any payment hereunder or under any other Loan Document to
the Administrative Agent for the account of such Defaulting Lender, then the
Administrative Agent may, on its behalf or on behalf of such other Lender
Parties and to the fullest extent permitted by applicable law, apply at such
time the amount so paid by that Borrower to or for the account of such
Defaulting Lender to the payment of each such Defaulted Amount to the extent
required to pay such Defaulted Amount. In the event that the Administrative
Agent shall so apply any such amount to the payment of any such Defaulted Amount
on any date, the amount so applied by the Administrative Agent shall constitute
for all purposes of this Agreement and the other Loan Documents payment, to such
extent, of such Defaulted Amount on such date. Any such amount so applied by the
Administrative Agent shall be retained by the Administrative Agent or
distributed by the Administrative Agent to such other Lender Parties, ratably in
accordance with the respective portions of such Defaulted Amounts payable at
such time to the Administrative Agent and such other Lender Parties and, if the
amount of such payment made by any Borrower shall at such time be insufficient
to pay all Defaulted Amounts owing at such time to the Administrative Agent and
the other Lender Parties, in the following order of priority:

(i) first, to the Administrative Agent for any Defaulted Amount then owing to
the Administrative Agent;

(ii) second, to the Issuing Bank and the Swing Line Bank for any Defaulted
Amount then owing to them, in their capacities as such, ratably in accordance
with such respective Defaulted Amounts then owing to such Issuing Bank and such
Swing Line Bank; and

(iii) third, to any other Lender Parties for any Defaulted Amounts then owing to
such other Lender Parties, ratably in accordance with such respective Defaulted
Amounts then owing to such other Lender Parties.

Any portion of such amount paid by any Borrower for the account of such
Defaulting Lender remaining, after giving effect to the amount applied by the
Administrative Agent pursuant to this subsection (b), shall be applied by the
Administrative Agent as specified in subsection (c) of this Section 2.15.

(c) In the event that, at any one time, (i) any Lender Party shall be a
Defaulting Lender, (ii) such Defaulting Lender shall not owe a Defaulted Advance
or a Defaulted Amount and (iii) each Borrower, the Administrative Agent or any
other Lender Party shall be required to pay or distribute any amount hereunder
or under any other Loan Document to or for the account of such Defaulting
Lender, then the Borrowers or such other Lender Party shall pay such amount to
the Administrative Agent to be held by the Administrative Agent, to the fullest
extent permitted by applicable law, in escrow or the Administrative Agent shall,
to the fullest extent permitted by applicable law, hold in escrow such amount
otherwise held by it. Any funds held by the Administrative Agent in escrow under
this subsection (c) shall be deposited by the Administrative Agent in an account
with Bank of America, in the name and under the control of the Administrative
Agent, but subject to the provisions of this subsection (c). The terms
applicable to such account, including the rate of interest payable with respect
to the credit balance of such account from time to time, shall be Bank of
America's standard terms applicable to escrow accounts maintained with it. Any
interest credited to such account from time to time shall be held by the
Administrative Agent in escrow under, and applied by the Administrative Agent
from time to time in accordance with the provisions of, this subsection (c). The
Administrative Agent shall, to the fullest extent permitted by applicable law,
apply all funds so held in escrow from time to time to the extent necessary to
make any Advances required to be made by such Defaulting Lender and to pay any
amount payable by such Defaulting Lender hereunder and under the other Loan
Documents to the Administrative Agent or any other Lender Party, as and when
such Advances or amounts are required to be made or paid and, if the amount so
held in escrow shall at any time be insufficient to make and pay all such
Advances and amounts required to be made or paid at such time, in the following
order of priority:

(i) first, to the Administrative Agent for any amount then due and payable by
such Defaulting Lender to the Administrative Agent hereunder;

(ii) second, to the Issuing Bank and the Swing Line Bank for any amounts then
due and payable to them hereunder, in their capacities as such, by such
Defaulting Lender, ratably in accordance with such amounts then due and payable
to such Issuing Bank and such Swing Line Bank;

(iii) third, to any other Lender Parties for any amount then due and payable by
such Defaulting Lender to such other Lender Parties hereunder, ratably in
accordance with such respective amounts then due and payable to such other
Lender Parties; and

(iv) fourth, to the Borrowers for any Advance then required to be made by such
Defaulting Lender pursuant to a Commitment of such Defaulting Lender.

In the event that any Lender Party that is a Defaulting Lender shall, at any
time, cease to be a Defaulting Lender, any funds held by the Administrative
Agent in escrow at such time with respect to such Lender Party shall be
distributed by the Administrative Agent to such Lender Party and applied by such
Lender Party to the Obligations owing to such Lender Party at such time under
this Agreement and the other Loan Documents ratably in accordance with the
respective amounts of such Obligations outstanding at such time.

(d) The rights and remedies against a Defaulting Lender under this Section 2.15
are in addition to other rights and remedies that the Borrowers may have against
such Defaulting Lender with respect to any Defaulted Advance and that the
Administrative Agent or any Lender Party may have against such Defaulting Lender
with respect to any Defaulted Amount.

Evidence of Debt

. (a) Each Lender Party shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Advance owing to such Lender Party from time to time,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder. Each Borrower agrees that upon notice by any Lender
Party to it (with a copy of such notice to the Administrative Agent) to the
effect that a promissory note or other evidence of indebtedness is required or
appropriate in order for such Lender Party to evidence (whether for purposes of
pledge enforcement or otherwise) the Advances owing to, or to be made by, such
Lender Party, it shall promptly execute and deliver to such Lender Party, with a
copy to the Administrative Agent, a Term Note and a Revolving Credit Note, as
applicable, in substantially the form of Exhibits A-1 and A-2 hereto,
respectively, payable to the order of such Lender Party in a principal amount
equal to the Revolving Credit Commitment and the Term Commitment, respectively,
of such Lender Party. All references to Notes in the Loan Documents shall mean
Notes, if any, to the extent issued hereunder. On the Closing Date, Notes will
be executed and delivered by the Company and each Subsidiary Borrower party
hereto to each applicable Lender Party. All Notes will be issued by the
respective Borrowers outside of Australia.

(b) The Register maintained by the Administrative Agent pursuant to Section
8.07(d) shall include a control account, and a subsidiary account for each
Lender Party, in which accounts (taken together) shall be recorded (i) the date
and amount of each Borrowing made hereunder, the Type of Advances comprising
such Borrowing and, if appropriate, the Interest Period applicable thereto, (ii)
the terms of each Assignment and Acceptance delivered to and accepted by it,
(iii) the amount of any principal or interest due and payable or to become due
and payable from such Borrower to each Lender Party hereunder, and (iv) the
amount of any sum received by the Administrative Agent from such Borrower
hereunder and each Lender Party's share thereof.

(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to subsection (b) above, and by each Lender Party in its account or
accounts pursuant to subsection (a) above, shall be prima facie evidence of the
amount of principal and interest due and payable or to become due and payable
from any Borrower to, in the case of the Register, each Lender Party and, in the
case of such account or accounts, such Lender Party, under this Agreement absent
manifest error; provided, however, that the failure of the Administrative Agent
or such Lender Party to make an entry, or any finding that an entry is
incorrect, in the Register or such account or accounts shall not limit or
otherwise affect the obligations of any Borrower under this Agreement.

Incremental Facilities and Commitments

. (a) At any time during the term of this Agreement, and so long as no Default
or Event of Default shall have occurred and be continuing or would result
therefrom, the Company may request, from time to time, by notice to the
Administrative Agent that one or more Lenders (and/or one or more other Persons
which shall become Lenders as provided in Section 2.17(c) below) provide one or
more additional facilities to the Company or any of its Subsidiaries (including
non-U.S. Subsidiaries) to supplement the Revolving Credit Facility, the Term A
Facility or the Term B Facility (each, an "Incremental Facility"), which
Incremental Facilities together shall provide for commitments ("Incremental
Commitments") for loans in an aggregate principal amount of not greater than
$200,000,000 (or its equivalent in other currencies to be agreed) in excess of
the aggregate outstanding amount of the Term A Advances, the Term B Advances and
the Revolving Credit Commitment, at the time of the respective request
(collectively, "Incremental Loans"); provided that (A) no Lender shall have any
obligation to provide any Incremental Commitment, (B) any Lender (or any other
Person which becomes a Lender pursuant to Section 2.17(c) below) may provide
Incremental Commitments without the consent of any other Lender and (C) each of
the Term A Facility, the Term B Facility and the Revolving Credit Facility, as
the case may be, may only be supplemented once as provided herein.

(b) The maturity date, scheduled amortization and commitment reductions,
mandatory prepayments and commitment reductions, interest rate, minimum
borrowings and prepayments, commitment fees and other amounts payable in respect
of any Incremental Facility, and certain agent determinations and other relevant
provisions, shall be as set forth in an agreement (an "Incremental Facility
Agreement") among the Loan Parties, the Administrative Agent, the Lenders and
other Persons agreeing to provide Incremental Commitments thereunder; provided
that any Incremental Loans to supplement the Term A Facility shall have a
Weighted Average Life to Maturity of no less than the Weighted Average Life to
Maturity of the Term A Advances then outstanding, any Incremental Loans to
supplement the Term B Facility shall have a Weighted Average Life to Maturity of
no less than the Weighted Average Life to Maturity of the Term B Advances then
outstanding and any revolving Incremental Commitment to supplement the Revolving
Credit Commitment shall have a termination date not earlier than the then
scheduled Termination Date.

(c) The effectiveness of any Incremental Facility to be created under this
Section 2.17, and the obligation of any Lender or other Person providing any
Incremental Commitment thereunder to make any Incremental Loans pursuant
thereto, is subject to, in addition to the conditions set forth in Article III,
the satisfaction of each of the following conditions: (i) each Loan Party, the
Administrative Agent, and each Lender or other Person providing Incremental
Commitments thereunder (each, an "Incremental Lender") shall have executed and
delivered to the Administrative Agent an Incremental Facility Agreement with
respect to such Incremental Facility, (ii) the Administrative Agent shall have
received for its account and for the respective accounts of any other agents and
the Incremental Lenders, all fees and other amounts payable by the Borrowers in
respect of such Incremental Facility on or prior to such date of effectiveness
and (iii) the Administrative Agent (or its counsel) shall have received such
documents and certificates, and such legal opinions, as the Administration Agent
or its counsel shall reasonably request, including documents, certificates and
legal opinions relating to the organization, existence and good standing of each
Loan Party, the authorization of such Incremental Facility and other legal
matters relating to the Loan Parties or the Loan Documents (including the
applicable Incremental Facility Agreement). The Administrative Agent shall
notify each Lender as to the effectiveness of each Incremental Facility
hereunder.



CONDITIONS OF LENDING AND
ISSUANCES OF LETTERS OF CREDIT

Conditions Precedent to Initial Extension of Credit

. The obligation of each Lender to make an Advance or of the Issuing Bank to
issue a Letter of Credit on the occasion of the Initial Extension of Credit
hereunder is subject to the satisfaction of the following conditions precedent
before or concurrently with the Initial Extension of Credit:

(a) The Administrative Agent shall have received on or before the day of the
Initial Extension of Credit executed counterparts of this Agreement and each of
the following, each dated such day (unless otherwise specified), in form and
substance satisfactory to the Administrative Agent (unless otherwise specified)
and (except for the Notes) in sufficient copies for each Lender Party:

(i) The Notes payable to the order of the Lenders.

(ii) A security agreement, in substantially the form of Exhibit D hereto
(together with each other security agreement and security agreement supplement
delivered pursuant to Section 5.01(j), in each case as amended, the "Security
Agreement"), duly executed by each Loan Party, together with:

(A) certificates (where applicable) representing the Pledged Shares referred to
therein accompanied (where applicable) by undated stock powers executed in blank
and instruments evidencing the Pledged Debt indorsed in blank,

(B) financing statements prepared for filing under the Uniform Commercial Code
of all jurisdictions that the Administrative Agent determines are necessary in
order to perfect and protect the first priority liens and security interests
created under the Security Agreement, covering the Collateral described in the
Security Agreement,

(C) completed requests for information, dated on or before the date of the
Initial Extension of Credit, listing all effective financing statements filed in
the jurisdictions referred to in clause (B) above that name any Loan Party as
debtor, together with copies of such financing statements,

(D) evidence of the completion of all other recordings and filings of or with
respect to the Security Agreement that the Administrative Agent determines are
necessary in order to perfect and protect the Liens created thereby,

(E) evidence of the insurance required by the terms of the Security Agreement,
and

(F) evidence that all other actions that the Administrative Agent determines are
necessary in order to perfect and protect the first priority liens and security
interests created under the Security Agreement has been taken (including,
without limitation, receipt of duly executed payoff letters, UCC-3 termination
statements and such landlords' and bailees' waiver and consent agreements
obtained using reasonable efforts).

(iii) (A) A guaranty, in substantially the form of Exhibit E-1 hereto (together
with each other guaranty and guaranty supplement delivered pursuant to
Section 5.01(j), in each case as amended, the "Subsidiary Guaranty"), duly
executed by each U.S. Subsidiary that is not an Immaterial Subsidiary and (B) a
guaranty, in substantially the form of Exhibit E-2 hereto (the "Parent
Guaranty"), duly executed by Holdings.

(iv) Deeds of trust, trust deeds, mortgages, leasehold mortgages and leasehold
deeds of trust, in substantially the form of Exhibit F hereto and covering the
specified properties on Schedules 4.01(w) and 4.01(x) hereto (together with each
other mortgage delivered pursuant to Section 5.01(j), in each case as amended,
the "Mortgages"), duly executed (subject to Section 5.01(r)) by the appropriate
Loan Party, together with:

(A) evidence that counterparts of the Mortgages have been duly recorded on or
before the day of the Initial Extension of Credit in all filing or recording
offices that the Administrative Agent determines are necessary in order to
create a valid first and subsisting Lien on the property described therein in
favor of the Administrative Agent for the benefit of the Secured Parties and
that all filing and recording taxes and fees have been paid,

(B) fully paid American Land Title Association Lender's Extended Coverage title
insurance policies (the "Mortgage Policies") in form and substance, with
endorsements and in amount acceptable to the Administrative Agent, issued,
coinsured and reinsured by title insurers acceptable to the Administrative
Agent, insuring the Mortgages to be valid first and subsisting Liens on the
property described therein, free and clear of all defects (including, but not
limited to, mechanics' and materialmen's Liens) and encumbrances, excepting only
Permitted Liens and other Liens permitted under Section 5.02(a), and providing
for such other affirmative insurance (including endorsements for future advances
under the Loan Documents and for mechanics' and materialmen's Liens) and such
coinsurance and direct access reinsurance as the Administrative Agent may
determine necessary,

(C) American Land Title Association form surveys, for which all necessary fees
(where applicable) have been paid, and dated as of a date acceptable to the
Administrative Agent and the issuer of the Mortgage Policies, certified to the
Administrative Agent and the issuer of the Mortgage Policies in a manner
satisfactory to the Administrative Agent by a land surveyor duly registered and
licensed in the States in which the property described in such surveys is
located and acceptable to the Administrative Agent, showing all buildings and
other improvements, any off-site improvements, the location of any easements,
parking spaces, rights of way, building setback lines and other dimensional
regulations and the absence of encroachments, either by such improvements or
onto such property, and other defects, other than encroachments and other
defects acceptable to the Administrative Agent,

(D) such consents and agreements of lessors and other third parties, and such
estoppel letters and other confirmations, as the Administrative Agent determines
are necessary and which are obtained using reasonable efforts,

(E) evidence of the insurance required by the terms of the Mortgages; and

(F) evidence that all other actions that the Administrative Agent determines are
necessary in order to create valid first and subsisting Liens on the property
described in the Mortgages has been taken.

(v) An intellectual property security agreement, in substantially the form of
Exhibit G hereto (together with each other intellectual property security
agreement and intellectual property security agreement supplement delivered
pursuant to Section 5.01(j), in each case as amended, the "Intellectual Property
Security Agreement"), duly executed by each Loan Party, together with evidence
that all actions that the Administrative Agent determines are necessary in order
to perfect and protect the first priority liens and security interests created
under the Intellectual Property Security Agreement has been taken.

(vi) Certified copies of the resolutions of the Board of Directors of each Loan
Party approving the Asset Transfer and each Loan Document and each Related
Document to which it is or is to be a party, and of all documents evidencing
other necessary Governmental Authorizations (as referred to in the Put and Call
Option Agreement) and other necessary corporate actions or third-party approvals
and consents, if any, with respect to the Transaction and each Loan Document and
each Related Document to which it is or is to be a party.

(vii) A copy of a certificate of the Secretary of State of the jurisdiction of
incorporation of each Loan Party, dated reasonably near the date of the Initial
Extension of Credit, certifying (A) as to a true and correct copy of the charter
(or comparable Constitutive Document) of such Loan Party and each amendment
thereto on file in such Secretary's office and (B) that (1) such amendments are
the only amendments to such Loan Party's charter (or comparable Constitutive
Document) on file in such Secretary's office, (2) such Loan Party has paid all
franchise taxes to the date of such certificate and (C) such Loan Party is duly
incorporated and in good standing or presently subsisting under the laws of the
State of the jurisdiction of its incorporation.

(viii) A certificate of each Loan Party, signed on behalf of such Loan Party by
its President or a Vice President and its Secretary or any Assistant Secretary,
dated the date of the Initial Extension of Credit (the statements made in which
certificate shall be true on and as of the date of the Initial Extension of
Credit), certifying as to (A) the absence of any amendments to the charter (or
comparable Constitutive Document) of such Loan Party since the date of the
Secretary of State's certificate referred to in Section 3.01(a)(vii), (B) a true
and correct copy of the bylaws (or comparable Constitutive Document) of such
Loan Party as in effect on the date on which the resolutions referred to in
Section 3.01(a)(ix) were adopted and on the date of the Initial Extension of
Credit, (C) the due incorporation and good standing or valid existence of such
Loan Party as a corporation organized under the laws of the jurisdiction of its
incorporation, (D) the truth of the representations and warranties contained in
the Loan Documents as though made on and as of the date of the Initial Extension
of Credit and (E) the absence of any event occurring and continuing, or
resulting from the Initial Extension of Credit, that constitutes a Default.

(ix) A certificate of the Secretary or an Assistant Secretary of each Loan Party
certifying the names and true signatures of the officers of such Loan Party
authorized to sign each Loan Document and each Related Document to which it is
or is to be a party and the other documents to be delivered hereunder and
thereunder.

(x) Certified copies of each of the Related Documents, duly executed by the
parties thereto and in form and substance reasonably satisfactory to the
Administrative Agent, together with all agreements, instruments and other
documents delivered in connection therewith as the Administrative Agent shall
request.

(xi) Letters in substantially the form of Exhibit H attesting to the Solvency of
Holdings and the Company and each material Guarantor (before and after giving
effect to the Transaction and the incurrence of debt related thereto), executed
on behalf of each such Loan Party by one of its Responsible Officers.

(xii) Such financial, business and other information regarding each Loan Party
and its Subsidiaries as the Lender Parties shall have reasonably requested,
including, without limitation, information as to possible contingent
liabilities, tax matters, environmental matters, obligations under Plans,
Multiemployer Plans and Welfare Plans, collective bargaining agreements and
other arrangements with employees.

(xiii) All loans made by the Lender Parties to any Borrower shall be in full
compliance with Regulation U of the Federal Reserve Board.

(xiv) The Lead Arranger shall have received (A) audited consolidated financial
statements of Holdings and its Subsidiaries for the Fiscal Years ended 1998,
1999 and 2000 and (B) a written certification on behalf of Holdings by its Chief
Financial Officer or Treasurer of Holdings (1) that the Total Leverage Ratio as
of the end of the fiscal quarter ended June 30, 2001, as calculated on a rolling
four-quarter basis, of Holdings and its Subsidiaries giving effect to the Asset
Transfer and all borrowings made in connection therewith under the Facilities,
on a pro forma basis, is less than or equal to 4.75:1.00 and (2) specifying the
applicable Performance Level on the Closing Date.

(xv) An environmental assessment report, in form and substance satisfactory to
the Lender Parties in their reasonable discretion, from Environmental Resources
Management (ERM).

(xvi) Evidence of insurance naming the Administrative Agent as additional
insured and loss payee with such responsible and reputable insurance companies
or associations, and in such amounts and covering such risks, as are reasonably
satisfactory to the Lender Parties, including, without limitation, business
interruption insurance.

(xvii) A Notice of Borrowing and Notice of Issuance relating to the Initial
Extension of Credit.

(xviii) A favorable opinion of (A) Kirkland & Ellis, counsel for the Loan
Parties, in substantially the form of Exhibit I-1 hereto, (B) the Chief Legal
Officer of the Loan Parties, in substantially the form of Exhibit I-2 hereto and
(C) local counsel for the Loan Parties in each jurisdiction where a Mortgage or
other security instrument will be recorded, in form and substance satisfactory
to the Administrative Agent.

(xix) A favorable opinion of Deacons, local counsel to the Loan Parties in
Australia, in form and substance satisfactory to the Loan Parties.

(xx) A favorable opinion of each counsel delivering an opinion to Holdings or
any of its Subsidiaries in connection with the Transaction which opinion is
either (A) addressed to the Agents and the Lender Parties and expressly states
that the Agents and the Lender Parties may rely on such opinion or (B)
accompanied by a reliance letter from such counsel addressed to the Agents and
the Lender Parties that expressly states that the Agents and the Lender Parties
may rely on such opinion.

(xxi) A Mortgage of Australian Property, in substantially the form of Exhibit M
hereto (the "Australian Security Agreement"), duly executed by Holdings,
PartnerCo and the Administrative Agent, together with evidence that all actions
that the Administrative Agent determines are necessary in order to perfect and
protect the first priority liens and security interests created under the
Australian Security Agreement has been taken.

(xxii) A Collateral Assignment of Partnership Interests, in substantially the
form of Exhibit N hereto (the "Bermuda Security Agreement"), duly executed by
Alpharma Euro Holdings Inc. and Alpharma (Bermuda) Inc., together with evidence
that all actions that the Administrative Agent determines are necessary in order
to perfect and protect the first priority liens and security interests created
under the Bermuda Security Agreement has been taken.

(xxiii) A Share Pledge Agreement, in substantially the form of Exhibit O hereto
(the "Barbados Stock Pledge"), duly executed by the Company, Alpharma NW Inc.
and Alpharma FSC Ltd., together with evidence that all actions that the
Administrative Agent determines are necessary in order to perfect and protect
the first priority liens and security interests created under the Barbados Stock
Pledge has been taken.

(b) The Lender Parties shall be satisfied that all Existing Debt, other than
Surviving Debt, has been prepaid, redeemed or defeased in full or otherwise
satisfied and extinguished.

(c) There shall not have occurred a material adverse change in the business,
assets, properties, liabilities (actual and contingent), operations, condition
(financial or otherwise) or prospects of the Acquired Business, taken as a
whole, since June 30, 2001, or of Holdings and its Subsidiaries, taken as a
whole, since December 31, 2000 (it being understood that, with respect to the
Acquired Business, "prospects" shall be considered as taking into account all
revisions made to Target's projections by Holdings, as disclosed to the Lead
Arranger prior to the execution and delivery of the financing commitment
letter).

(d) There shall exist no action, suit, investigation, litigation or proceeding
affecting any Loan Party or any of its Subsidiaries pending or threatened before
any Governmental Authority or arbitrator that (i) could be reasonably likely to
have a Material Adverse Effect other than the matters described on
Schedule 4.01(f) hereto (the "Disclosed Litigation") or (ii) purports to affect
the legality, validity or enforceability of any Loan Document or Related
Document or the consummation of the Transaction, and there shall have been no
adverse change in the status, or financial effect on any Loan Party or any of
its Subsidiaries, of the Disclosed Litigation from that described on
Schedule 4.01(f) hereto.

(e) All Governmental Authorizations, shareholder and third-party consents, if
any, referred to in the Put and Call Option Agreement (and all Schedules and
Exhibits thereto) in connection with the Transaction shall have been obtained
and all applicable waiting periods shall have expired without any action being
taken by any authority referred to in the Put and Call Option Agreement (and all
Schedules and Exhibits thereto) that could restrain, prevent or impose any
material adverse conditions on the Asset Transfer or such other transactions or
that could seek or threaten any of the foregoing, and no law or regulation
referred to in the Put and Call Option Agreement (and all Schedules and Exhibits
attached thereto) shall be applicable which could have such effect.

(f) The Company shall have paid all accrued fees of the Agents and the Lender
Parties and all accrued expenses of the Agents (including the accrued fees and
expenses of counsel to the Administrative Agent and local counsel to the Lender
Parties).

(g) The Reorganization shall have been consummated.

(h) BidCo is entitled to proceed with the compulsory acquisition of 100% of the
Equity Interests of the Target in accordance with the Requirements of Law.

(i) The terms of the Management Agreement have commenced or will commence
concurrently with the Initial Extension of Credit.

The ALI Subordinated Note Exchange shall have occurred.

(k) The Bridge Facility (in the form of a backstop letter of credit, cash
collateral, assignment or other cash proceeds of the Bridge Facility; in each
case in an amount of not less than $200,000,000 deposited in favor of, and
available to be drawn immediately by, the Initial Issuing Bank upon a drawing
under the Tender Offer L/C) shall have been executed and delivered.

Conditions Precedent to Each Borrowing and Issuance and Renewal

. The obligation of each Lender to make an Advance (other than a Letter of
Credit Advance made by the Issuing Bank or a Lender pursuant to Section 2.03(c)
and a Swing Line Advance made by a Lender pursuant to Section 2.02(b)) on the
occasion of each Borrowing (including the initial Borrowing), and the obligation
of the Issuing Bank to issue a Letter of Credit (including the initial issuance)
or renew a Letter of Credit or amend a Letter of Credit to increase the
Available Amount thereof and the right of a Borrower to request a Swing Line
Borrowing, shall be subject to the further conditions precedent that on the date
of such Borrowing or issuance or renewal (a) the following statements shall be
true and the Administrative Agent shall have received for the account of such
Lender or the Issuing Bank a certificate of such Borrower signed by a duly
authorized officer of that Borrower, dated the date of such Borrowing or
issuance or renewal, stating that (and each of the giving of the applicable
Notice of Borrowing, Notice of Swing Line Borrowing, Notice of Issuance or
Notice of Renewal and the acceptance by a Borrower of the proceeds of such
Borrowing or of such Letter of Credit or the renewal of such Letter of Credit
shall constitute a representation and warranty by that Borrower that both on the
date of such notice and on the date of such Borrowing or issuance or renewal
such statements are true):

(i) the representations and warranties contained in each Loan Document are
correct in all material respects on and as of such date, before and after giving
effect to such Borrowing or issuance or renewal and to the application of the
proceeds therefrom, as though made on and as of such date (except (A) for any
such representations or warranties that, by their terms, refer to a specific
date other than the date of such Borrowing or issuance or renewal, in which case
as of such specific date, and (B) if any Required Financial Information has been
delivered to the Administrative Agent and the Lender Parties on or prior to the
date of such Borrowing or issuance or renewal, that the Consolidated financial
statements of Holdings and its Subsidiaries referred to in Section 4.01(g) shall
be deemed at any time and from time to time after the Closing Date to refer to
the Consolidated financial statements of Holdings and its Subsidiaries
comprising part of the Required Financial Information most recently delivered to
the Administrative Agent and the Lender Parties pursuant to Sections 5.03(b) and
5.03(c), respectively, on or prior to the date of such Borrowing, issuance or
renewal); and

(ii) no Default has occurred and is continuing, or would result from such
Borrowing or issuance or renewal or from the application of the proceeds
therefrom.

(iii) with respect to an Advance to any Subsidiary Borrower which is a direct or
indirect Subsidiary of PartnerCo, (i) BidCo shall have made a U.S. tax "check
the box election" to be treated as a disregarded entity under the Internal
Revenue Code, if applicable and (ii) such Subsidiary Borrower has executed and
delivered all of the Collateral Documents referred to in Section 3.01 and a
Subsidiary Guaranty by it and all of its U.S. Subsidiaries.

and (b) the Administrative Agent shall have received such other approvals,
opinions or documents as any Lender Party through the Administrative Agent may
reasonably request.

Determinations Under Section 3.01

. For purposes of determining compliance with the conditions specified in
Section 3.01, each Lender Party shall be deemed to have consented to, approved
or accepted or to be satisfied with each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to
the Lender Parties, unless an officer of the Administrative Agent responsible
for the transactions contemplated by the Loan Documents shall have received
notice from such Lender Party prior to the Initial Extension of Credit
specifying its objection thereto and, if the Initial Extension of Credit
consists of a Borrowing, such Lender Party shall not have made available to the
Administrative Agent such Lender Party's ratable portion of such Borrowing.



REPRESENTATIONS AND WARRANTIES

Representations and Warranties of Holdings and the Borrowers

. Holdings and each Borrower represents and warrants as follows:

(a) Organization; Powers. Each Loan Party and each of its Subsidiaries (i) is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or formation, (ii) is duly qualified and in
good standing as a foreign corporation or other entity in each other
jurisdiction in which it owns or leases property or in which the conduct of its
business requires it to so qualify or be licensed except where the failure to so
qualify or be licensed would not be reasonably likely to have a Material Adverse
Effect and (iii) has all requisite power and authority (including, without
limitation, all Governmental Authorizations) to own or lease and operate its
properties and to carry on its business as now conducted and as proposed to be
conducted. All of the outstanding Equity Interests in each Loan Party and each
of the Subsidiaries (in each case other than Holdings and the Company) has been
validly issued, is fully paid and non-assessable and as a result of the
Reorganization, is owned (directly or indirectly) by the Company free and clear
of all Liens, except those created under the Collateral Documents.

(b) Subsidiaries. Set forth on Schedule 4.01(b) hereto is a complete and
accurate list of all Subsidiaries of each Loan Party as of the date hereof,
showing as of the date hereof (as to each such Subsidiary) the jurisdiction of
its incorporation, the number of shares of each class of its Equity Interests
authorized, and the number outstanding, on the date hereof and the percentage of
each such class of its Equity Interests owned (directly or indirectly) by such
Loan Party on the date hereof and the number of shares covered by all
outstanding options, warrants, rights of conversion or purchase and similar
rights at the date hereof.

(c) Authorization; No Conflict. The execution, delivery and performance by each
Loan Party of each Loan Document and Related Document to which it is or is to be
a party, and the consummation of the Asset Transfer, are within such Loan
Party's corporate or other powers, have been duly authorized by all necessary
corporate or other action, and do not (i) contravene such Loan Party's
Constitutive Documents, (ii) violate any Requirements of Law and (iii) except
for the Liens created under the Loan Documents, result in or require the
creation or imposition of any Lien upon or with respect to any of the properties
of any Loan Party or any of its Subsidiaries. The execution, delivery and
performance by each Loan Party of each Loan Document to which it is or is to be
a party do not conflict with or result in the breach of, or constitute a default
or require any payment to be made under, any contract, loan agreement,
indenture, mortgage, deed of trust, lease or other instrument binding on or
affecting any Loan Party, any of its Subsidiaries or any of their properties.
The execution, delivery and performance by each Loan Party of each Related
Document to which it is or is to be a party, and the consummation of the Asset
Transfer, do not conflict with or result in the breach of, or constitute a
default or require any payment to be made under, any loan agreement, indenture,
mortgage, deed of trust or other material contract binding on or affecting any
Loan Party, any of its Subsidiaries or any of their properties. No Loan Party or
any of its Subsidiaries is in violation of any such Requirements of Law or in
breach of any such contract, loan agreement, indenture, mortgage, deed of trust,
lease or other instrument, the violation or breach of which could be reasonably
likely to have a Material Adverse Effect.

(d) Governmental Approvals. No Governmental Authorization, and no other
authorization or approval or other action by, and no notice to or filing with,
any Governmental Authority or any other third party is required for (i) the due
execution, delivery, recordation, filing or performance by any Loan Party of any
Loan Document to which it is or is to be a party, (ii) the grant by any Loan
Party of the Liens granted by it pursuant to the Collateral Documents, (iii) the
perfection or maintenance of the Liens created under the Collateral Documents
(including the first priority nature thereof, subject to the Liens permitted
under Section 5.02(a)) or (iv) the exercise by any Agent or any Lender Party of
its rights under the Loan Documents or the remedies in respect of the Collateral
pursuant to the Collateral Documents, except for the authorizations, approvals,
actions, notices and filings (A) listed on Schedule 4.01(d) hereto, all of which
have been duly obtained, taken, given or made and are in full force and effect,
(B) which are not required to be obtained or taken, as the case may be, under
the Collateral Documents and (C) may be required to be obtained or taken, as the
case may be, under any agreements being terminated on the Closing Date. No
Governmental Authorization or approval or other action by, and no notice to or
filing with, any Governmental Authority or any other third party is required for
the due execution, delivery, recordation, filing or performance by any Loan
Party of any Related Document to which it is or is to be a party, except for the
authorizations, approvals, actions, notices and filings which have been duly
obtained, taken, given or made and are in full force and effect. All applicable
waiting periods in connection with the Asset Transfer have expired without any
action having been taken by any competent authority restraining, preventing or
imposing materially adverse conditions upon the Asset Transfer or the rights of
the Loan Parties or their Subsidiaries freely to transfer or otherwise dispose
of, or to create any Lien on, any properties now owned or hereafter acquired by
any of them.

(e) Enforceability. This Agreement has been, and each other Loan Document when
delivered hereunder will have been, duly executed and delivered by each Loan
Party party thereto. This Agreement is, and each other Loan Document when
delivered hereunder will (subject to all insolvency, bankruptcy or similar laws
affecting creditors' rights generally) be, the legal, valid and binding
obligation of each Loan Party party thereto, enforceable against such Loan Party
in accordance with its terms.

(f) Litigation. There is no action, suit, investigation, litigation or
proceeding affecting any Loan Party or any of its Subsidiaries pending or, to
the knowledge any Loan Party, threatened before any Governmental Authority or
arbitrator that (i) could be reasonably likely to have a Material Adverse Effect
(other than the Disclosed Litigation) or (ii) purports to affect the legality,
validity or enforceability of any Loan Document or Related Document or the
consummation of the Transaction, and there has been no adverse change in the
status, or financial effect on any Loan Party or any of its Subsidiaries, of the
Disclosed Litigation from that described on Schedule 4.01(f) hereto that
(A) could be reasonably likely to have a Material Adverse Effect or (B) purports
to affect the legality, validity or enforceability of any Loan Document or
Related Document or the consummation of the Transaction.

(g) Financial Statements. The Consolidated balance sheet of Holdings and its
Subsidiaries as at December 31, 2000, and the related Consolidated statement of
income and Consolidated statement of cash flows of Holdings and its Subsidiaries
for the fiscal year then ended, accompanied by an unqualified opinion of
PricewaterhouseCoopers, LLC, independent public accountants, and the
Consolidated balance sheet of Holdings and its Subsidiaries as at June 30, 2001,
and the related Consolidated statements of income and Consolidated statement of
cash flows of Holdings and its Subsidiaries for the six months then ended, duly
certified on behalf of Holdings by the Chief Financial Officer of Holdings,
copies of which have been furnished to each Lender Party, fairly present the
Consolidated financial condition of Holdings and its Subsidiaries as at such
dates and the Consolidated results of operations of Holdings and its
Subsidiaries for the periods ended on such dates, all in accordance with
generally accepted accounting principles applied on a consistent basis, subject,
in the case of unaudited financial statements, to year end audit adjustments and
the absence of footnotes, and since December 31, 2000, there has been no
Material Adverse Change.

(h) Pro Forma Financial Statements. The Consolidated pro forma balance sheet of
Holdings and its Subsidiaries as at June 30, 2001, and the related Consolidated
pro forma statements of income and cash flows of Holdings and its Subsidiaries
for the six months then ended, certified on behalf of Holdings by the Chief
Financial Officer of Holdings, copies of which have been furnished to each
Lender Party, fairly present the Consolidated pro forma financial condition of
Holdings and its Subsidiaries as at such date and the Consolidated pro forma
results of operations of Holdings and its Subsidiaries for the period ended on
such date, in each case giving effect to the Transaction, all in accordance with
GAAP, subject to year end audit adjustments and the absence of footnotes.

(i) Forecasts. The Consolidated forecasted balance sheet, statement of income
and statement of cash flows of Holdings and its Subsidiaries delivered to the
Lender Parties pursuant to Section 5.03 were prepared in good faith on the basis
of the assumptions stated therein, which assumptions were fair in light of the
conditions existing at the time of delivery of such forecasts, and represented,
at the time of delivery, Holdings' best estimate of its future financial
performance.

(j) No Material Misstatements. Neither the Information Memorandum nor any other
information, exhibit or report furnished by or on behalf of any Loan Party to
any Agent or any Lender Party in connection with the negotiation and syndication
of the Loan Documents or pursuant to the terms of the Loan Documents contained
any untrue statement of a material fact or omitted to state a material fact
necessary to make the statements made therein not misleading.

(k) Federal Reserve Regulations. No Borrower is engaged in the business of
extending credit for the purpose of purchasing or carrying Margin Stock, and no
proceeds of any Advance or drawings under any Letter of Credit will be used to
purchase or carry any Margin Stock or to extend credit to others for the purpose
of purchasing or carrying any Margin Stock.

(l) Investment Company Act; Public Utility Company. Neither any Loan Party nor
any of its Subsidiaries is an "investment company", or an "affiliated person"
of, or "promoter" or "principal underwriter" for, an "investment company", as
such terms are defined in the Investment Company Act of 1940, as amended.
Neither any Loan Party nor any of its Subsidiaries is a "holding company", or a
"subsidiary company" of a "holding company", or an "affiliate" of a "holding
company" or of a "subsidiary company" of a "holding company", as such terms are
defined in the Public Utility Holding Company Act of 1935, as amended. Neither
the making of any Advances, nor the issuance of any Letters of Credit, nor the
application of the proceeds or repayment thereof by any Borrower, nor the
consummation of the other transactions contemplated by the Loan Documents and
Related Documents, will violate any provision of any such Act or any rule,
regulation or order of the Securities and Exchange Commission thereunder.

(m) Agreements. Neither any Loan Party nor any of its Subsidiaries is a party to
any indenture, loan or credit agreement or any lease or other agreement or
instrument (other than the Loan Documents, the Debt Securities, the Bridge
Facility, the Exchange Notes and the Surviving Debt as in effect on and as of
the date hereof), or subject to any Constitutive Documents or corporate
restrictions, that could be reasonably likely to have a Material Adverse Effect.

(n) Security Interests. All filings and other actions necessary to perfect and
protect the security interest in the Collateral created under the Collateral
Documents have been duly made or taken (other than those not required to be made
or taken, as the case may be, under the Collateral Documents), or provision
therefor has been duly made, and are in full force and effect, and the
Collateral Documents create in favor of the Administrative Agent for the benefit
of the Secured Parties a valid and, together with such filings and other
actions, perfected first priority security interest in the Collateral, subject
to the Liens permitted under Section 5.02(a), securing the payment of the
Secured Obligations. The Loan Parties are the legal and beneficial owners of the
Collateral free and clear of any Lien, except for the liens and security
interests created or permitted under the Loan Documents.

(o) Solvency. Each Loan Party is, individually and together with its
Subsidiaries, Solvent.

(p) Employee Benefit Plans. (i) Set forth on Schedule 4.01(p) hereto is a
complete and accurate list of all Plans and Multiemployer Plans.

(ii) No ERISA Event has occurred or is reasonably expected to occur with respect
to any Plan.

(iii) Schedule B (Actuarial Information) to the most recent annual report
(Form 5500 Series) for each Plan, copies of which have been filed with the
Internal Revenue Service and furnished to the Lender Parties, is complete and
accurate and fairly presents the funding status of such Plan, and since the date
of such Schedule B there has been no material adverse change in such funding
status.

(iv) Neither any Loan Party nor any ERISA Affiliate has incurred or is
reasonably expected to incur any Withdrawal Liability exceeding $5,000,000 to
any Multiemployer Plan.

(v) Neither any Loan Party nor any ERISA Affiliate has been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or has been terminated, within the meaning of Title IV of ERISA,
and no such Multiemployer Plan is reasonably expected to be in reorganization or
to be terminated, within the meaning of Title IV of ERISA.

(q) Environmental Matters. Except as set forth on Schedule 4.01(q) hereto, (i)
the operations and properties of each Loan Party and each of its Subsidiaries
comply in all respects with all applicable Environmental Laws and Environmental
Permits, except for such noncompliance that, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect, all past
noncompliance with such Environmental Laws and Environmental Permits has been
resolved without any material ongoing obligations or costs, and no circumstances
exist that could reasonably be expected to form the basis of an Environmental
Action against any Loan Party or any of its Subsidiaries or any of their
properties that could reasonably be expected to have a Material Adverse Effect.

(ii) Except in each case where any of the following could not, individually or
in the aggregate, reasonably be expected to result in a Material Adverse Effect,
(a) none of the properties currently or formerly owned or operated by any Loan
Party or any of its Subsidiaries is listed or proposed for listing on the NPL or
on the CERCLIS or on any analogous foreign, state or local list; (b) there are
no underground or aboveground storage tanks or any surface impoundments, septic
tanks, pits, sumps or lagoons in which Hazardous Materials are being or have
been treated, stored or disposed on any property currently owned or operated by
any Loan Party or any of its Subsidiaries or, to the best of its knowledge, on
any property formerly owned or operated by any Loan Party or any of its
Subsidiaries; (c) there is no damaged asbestos or asbestos-containing material
on any property currently owned or operated by any Loan Party or any of its
Subsidiaries; and (d) Hazardous Materials have not been released, discharged or
disposed of on any property currently or formerly owned or operated by any Loan
Party or any of its Subsidiaries.

(iii) Neither any Loan Party nor any of its Subsidiaries is undertaking, and
none of them has completed, either individually or together with other
potentially responsible parties, any investigation or assessment or remedial or
response action relating to any actual or threatened release, discharge or
disposal of Hazardous Materials at any site, location or operation, either
voluntarily or pursuant to the order of any Governmental Authority or the
requirements of any Environmental Law; the liabilities and costs associated with
which action, individually or in the aggregate, could not reasonably be expected
to have a Material Adverse Effect, and all Hazardous Materials generated, used,
treated, handled or stored at, or transported to or from, any property currently
or formerly owned or operated by any Loan Party or any of its Subsidiaries have
been disposed of in a manner not reasonably expected to result in a Material
Adverse Effect to any Loan Party or any of its Subsidiaries.

(r) Tax Matters. (i) Neither any Loan Party nor any of its Subsidiaries is party
to any tax sharing agreement other than a tax sharing agreement approved by the
Required Lenders.

(ii) Each Loan Party and each of its Subsidiaries has filed, has caused to be
filed or has been included in all Federal and other material state, local and
foreign tax returns required to be filed and has paid all taxes shown thereon to
be then due, together with applicable interest and penalties (other than those
taxes which are being contested in good faith and by proper proceedings and as
to which appropriate reserves are being maintained in accordance with generally
accepted accounting principles).

(iii) Set forth on Schedule 4.01(r) hereto is a complete and accurate list, as
of the date hereof, of each Open Year of each Loan Party and each of its
Subsidiaries.

(iv) The aggregate unpaid amount, as of the date hereof, of adjustments to the
Federal income tax liability of each Loan Party and each of its Subsidiaries
proposed by the Internal Revenue Service (or comparable agency with respect to
non-U.S. Persons) with respect to Open Years does not exceed $5,000,000. Set
forth on Schedule 4.01(r) hereto is a complete and accurate description, as of
the date hereof, of each such item that separately, for all such Open Years,
together with applicable interest and penalties, exceeds $5,000,000. No issues
have been raised by the Internal Revenue Service (or any such comparable agency)
in respect of Open Years that, in the aggregate, could be reasonably likely to
have a Material Adverse Effect.

(v) The aggregate unpaid amount, as of the date hereof, of adjustments to the
state, local and foreign tax liability of each Loan Party and its Subsidiaries
proposed by all state, local and foreign taxing authorities (other than amounts
arising from adjustments to federal income tax returns) does not exceed
$5,000,000. No issues have been raised by such taxing authorities that, in the
aggregate, could be reasonably likely to have a Material Adverse Effect.

(vi) Neither the Acquisition, the Reorganization nor the Asset Transfer will be
taxable to any Loan Party or the Target or any of its Subsidiaries.

(vii) No "ownership change" as defined in Section 382(g) of the Internal Revenue
Code, and no event that would result in the application of the "separate return
limitation year" or "consolidated return change of ownership" limitations under
the Federal income tax consolidated return regulations, has occurred with
respect to any Loan Party since January 1, 1999.

(s) Casualty and Similar Events. Neither the business nor the properties of any
Loan Party or any of its Subsidiaries are affected by any fire, explosion,
accident, strike, lockout or other labor dispute, drought, storm, hail,
earthquake, embargo, act of God or of the public enemy or other casualty
(whether or not covered by insurance) that could be reasonably like to have a
Material Adverse Effect.

(t) Existing Debt. Set forth on Schedule 4.01(t) hereto is a complete and
accurate list of all Existing Debt (other than Surviving Debt) on the date
hereof, showing as of the date hereof the obligor and the principal amount
outstanding thereunder.

(u) Surviving Debt. Set forth on Schedule 4.01(u) hereto is a complete and
accurate list of all Surviving Debt on the date hereof, showing as of the date
hereof the obligor and the principal amount outstanding thereunder, the maturity
date thereof and the amortization schedule therefor.

(v) Existing Liens. Set forth on Schedule 4.01(v) hereto is a complete and
accurate list of all Liens on the property or assets of any Loan Party (other
than Permitted Liens) on the date hereof, showing as of the date hereof the
lienholder thereof, the principal amount of the obligations secured thereby and
the property or assets of such Loan Party or such Subsidiary subject thereto.

(w) Owned Real Property. Set forth on Schedule 4.01(w) hereto is a complete and
accurate list of all real property owned by any Loan Party on the date hereof,
showing as of the date hereof the street address, county or other relevant
jurisdiction, state, record owner and book and good faith estimates of the fair
value of each thereof. As of the date hereof, each Loan Party has good,
marketable and insurable fee simple (or comparable) title to such real property,
free and clear of all Liens, other than Liens created or permitted by the Loan
Documents.

(x) Leased Real Property. Set forth on Schedule 4.01(x) hereto is a complete and
accurate list of all leases of real property under which any Loan Party is the
lessee on the date hereof, showing as of the date hereof the street address,
county or other relevant jurisdiction, state, lessor, lessee, expiration date
and annual rental cost thereof. To the best knowledge of each Loan Party, each
such lease is the legal, valid and binding obligation of the lessor thereof, and
each such lease is enforceable in accordance with its terms (subject to all
insolvency, bankruptcy or similar laws affecting creditors' rights generally).

(y) Investments. Set forth on Schedule 4.01(y) hereto is a complete and accurate
list of all Investments held by any Loan Party on the date hereof, showing as of
the date hereof the amount, obligor or issuer and maturity, if any, thereof
(other than equity Investments made by any Loan Party in any of its
Subsidiaries).



COVENANTS OF THE BORROWERS AND HOLDINGS

Affirmative Covenants

. So long as any Advance or any other Payment Obligation of any Loan Party under
any Loan Document has not been Fully Paid, any Letter of Credit shall be
outstanding or any Lender Party shall have any Commitment hereunder, Holdings
will:

(a) Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply with all applicable Requirements of Law, such compliance to include,
without limitation, compliance with ERISA and the Racketeer Influenced and
Corrupt Organizations Chapter of the Organized Crime Control Act of 1970, other
than any non-compliance the consequences of which could not adversely affect in
any material respect the business, assets or operations of any Loan Party as now
conducted or reasonably likely to be conducted.

(b) Payment of Taxes, Etc. Pay and discharge, and cause each of its Subsidiaries
to pay and discharge, before the same shall become delinquent, all material (i)
taxes, assessments and governmental charges or levies imposed upon it or upon
its property and (ii) lawful claims that, if unpaid, might by law become a Lien
upon its property; provided, however, that no Loan Party nor any of its
Subsidiaries shall be required to pay or discharge any such tax, assessment,
charge or claim that is being contested in good faith and by proper proceedings
and as to which appropriate reserves are being maintained, unless and until any
Lien resulting therefrom attaches to its property and becomes enforceable
against its other creditors.

(c) Compliance with Environmental Laws. Except where the failure to do so could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, comply, and cause each of its Subsidiaries and all lessees and
other Persons operating or occupying its properties to comply, with all
applicable Environmental Laws and Environmental Permits; obtain and renew and
cause each of its Subsidiaries to obtain and renew all Environmental Permits
necessary for its operations and properties; and conduct, and cause each of its
Subsidiaries to conduct, any investigation, study, sampling and testing, and
undertake any cleanup, removal, or remedial or other action necessary to remove
and clean up all Hazardous Materials from any of its properties where required
to do so by applicable Environmental Laws; provided, however, that no Loan Party
nor any of its Subsidiaries shall be required to undertake any such cleanup,
removal, or remedial or other action to the extent that its obligation to do so
is being contested in good faith and by proper proceedings and appropriate
reserves are being maintained in compliance with generally accepted accounting
practices with respect to such circumstances.

(d) Maintenance of Insurance. Maintain, and cause each of its Subsidiaries to
maintain, insurance with responsible and reputable insurance companies or
associations in such amounts, with such deductibles and self-insurance and
covering such risks as is usually carried by companies engaged in similar
businesses and owning similar properties in the same general areas in which any
Loan Party or such Subsidiary operates.

(e) Preservation of Corporate Existence, Etc. Preserve and maintain, and cause
each of its Subsidiaries to preserve and maintain, its existence, legal
structure, legal name, rights (charter and statutory) and franchises and its
Governmental Authorizations; provided, however, that Holdings and its
Subsidiaries may consummate any merger or consolidation permitted under
Section 5.02(d) and provided further that no (i) Loan Party nor any of its
Subsidiaries shall be required to preserve any right, permit, license, approval,
privilege or franchise or (ii) Subsidiary which is not a Loan Party shall be
prevented from winding-up or dissolving; if in either case the Board of
Directors (or equivalent) of such Person shall determine that such
non-preservation thereof, or such winding-up or dissolution, as applicable, is
not disadvantageous in any material respect to any Loan Party or the Lender
Parties.

(f) Visitation Rights. At any reasonable time during business hours and from
time to time, upon reasonable prior notice to Holdings, permit any of the Agents
or any of the Lender Parties, or any agents or representatives thereof, to
examine and make copies of and abstracts from the records and books of account
of, and visit the properties of, any Loan Party or any of its Subsidiaries, and
to discuss the affairs, finances and accounts of any Loan Party or any of its
Subsidiaries with any of their officers or directors and, in the presence of any
officer or director of Holdings or any of its Subsidiaries, with their
independent certified public accountants.

(g) Keeping of Books. Keep, and cause each of its Subsidiaries to keep, proper
books of record and account, in which full and correct entries shall be made of
all financial transactions and the assets and business of each Loan Party and
each such Subsidiary in accordance with generally accepted accounting principles
in effect from time to time.

(h) Maintenance of Properties, Etc. Maintain and preserve, and cause each of its
Subsidiaries to maintain and preserve, all of its properties that are used or
useful in the conduct of its business in good working order and condition,
ordinary wear and tear excepted (it being understood that the transactions
specified in Section 5.02(e) shall be permitted to be made in accordance with
such Section).

(i) Transactions with Affiliates. Conduct, and cause each of its Subsidiaries to
conduct, all transactions otherwise permitted under the Loan Documents with any
of their Affiliates on terms that are fair and reasonable and no less favorable
to any Loan Party or such Subsidiary than it would obtain in a comparable
arm's-length transaction with a Person not an Affiliate (it being understood
that the transactions specified in Section 5.02(d), (e) and (f) shall be
permitted to be made in accordance with such Section).

(j) Covenant to Guarantee Obligations and Give Security. Upon (x) the request of
the Administrative Agent following the occurrence and during the continuance of
an Event of Default, (y) the formation or acquisition of any new direct or
indirect Subsidiaries by any Loan Party or (z) the acquisition by any Loan Party
of any property, intercompany debt (which is owed to such Loan Party) or assets
(real or personal), and such property, assets or intercompany debt, in the
judgment of the Administrative Agent, shall not already be subject to a
perfected first priority security interest in favor of the Administrative Agent
for the benefit of the Secured Parties, then cause such Loan Party to, in each
case at its own expense:

(i) in connection with the formation or acquisition of a Subsidiary (other than
any such Subsidiary which is either (A) a "Controlled Foreign Corporation" (as
defined from time to time under Section 957 of the Internal Revenue Code) or a
Subsidiary of a "Controlled Foreign Corporation" that is not treated as a
corporation under the Internal Revenue Code or (B) an Immaterial Subsidiary
(provided that if any such Subsidiary shall at any time cease to be an
Immaterial Subsidiary, this paragraph (j) shall apply to such Subsidiary),
within 10 Business Days after such formation or acquisition, unless prohibited
by applicable law, cause each such Subsidiary, and cause each direct and
indirect parent of such Subsidiary (if it has not already done so), to duly
execute and deliver to the Administrative Agent a guaranty or guaranty
supplement, in form and substance reasonably satisfactory to the Administrative
Agent, guaranteeing the other Loan Parties' obligations under the Loan
Documents,

(ii) within 10 Business Days after such request, formation or acquisition,
furnish to the Administrative Agent a description of the real and personal
properties of the Loan Parties and their respective Subsidiaries in detail
reasonably satisfactory to the Administrative Agent,

(iii) within 15 Business Days after such request, formation or acquisition,
unless prohibited by applicable law, duly execute and deliver, and cause each
such Subsidiary and each direct and indirect parent of such Subsidiary (if it
has not already done so) to duly execute and deliver, to the Administrative
Agent mortgages on material real properties (as determined by the Administrative
Agent; provided that nothing in this clause (iii) shall require Holdings or any
of its Subsidiaries to provide a mortgage over any land acquired within 12
months of the Closing Date, located in Australia (other than the Australian
Capital Territory)), pledges, assignments, Security Agreement Supplements, IP
Security Agreement Supplements and other security agreements, as specified by
and in form and substance reasonably satisfactory to the Administrative Agent,
securing payment of all the Obligations of the applicable Loan Party, such
Subsidiary or such parent, as the case may be, under the Loan Documents and
constituting Liens on all such properties, provided that the Administrative
Agent may extend the 15 Business Day time period specified in this clause (iii)
by up to an additional 15 Business Days if requested by the Company.

(iv) within 30 days after such request, formation or acquisition, take, and
cause such Subsidiary or such parent to take, whatever action (including,
without limitation, the recording of mortgages, the filing of Uniform Commercial
Code financing statements, the giving of notices and the endorsement of notices
on title documents) may be necessary in the opinion of the Administrative Agent
to vest in the Administrative Agent (or in any representative of the
Administrative Agent designated by it) valid and subsisting Liens on the
properties purported to be subject to the mortgages, pledges, assignments,
Security Agreement Supplements, IP Security Agreement Supplements and security
agreements delivered pursuant to this Section 5.01(j), enforceable against all
third parties in accordance with their terms, provided that the Administrative
Agent may extend the 30 day time period specified in this clause (iv) by up to
an additional 30 days if requested by the Company,

(v) within 30 days after such request, formation or acquisition, deliver to the
Administrative Agent, upon the request of the Administrative Agent in its sole
discretion, a signed copy of a legal opinion satisfactory to the Administrative
Agent, addressed to the Administrative Agent and the other Secured Parties, of
counsel for the Loan Parties acceptable to the Administrative Agent as to the
matters contained in clauses (i), (iii) and (iv) above, as to such guaranties,
guaranty supplements, mortgages, deeds of trust, pledges, assignments, Security
Agreement Supplements, IP Security Agreement Supplements and security agreements
being legal, valid and binding obligations of each Loan Party party thereto
enforceable in accordance with their terms, as to the matters contained in
clause (iv) above, as to such recordings, filings, notices, endorsements and
other actions being sufficient to create valid perfected Liens on such
properties, and as to such other matters as the Administrative Agent may
reasonably request,

(vi) as promptly as practicable after such request, formation or acquisition,
deliver, upon the request of the Administrative Agent in its sole discretion, to
the Administrative Agent with respect to each parcel of real property owned or
held by the entity that is the subject of such request, formation or acquisition
title reports, surveys and engineering, soils and other reports, and
environmental assessment reports, each in scope, form and substance reasonably
satisfactory to the Administrative Agent, provided, however, that, to the extent
that any Loan Party or any of its Subsidiaries shall have otherwise received any
of the foregoing items with respect to such real property, such items shall,
promptly after the receipt thereof, be delivered to the Administrative Agent,
and

(vii) upon the occurrence and during the continuance of an Event of Default,
promptly cause to be deposited any and all cash dividends paid or payable to it,
to the fullest extent permitted by applicable law, or to any of its Subsidiaries
from any of its Subsidiaries from time to time into the Collateral Account, and
with respect to all other dividends paid or payable to it or to any of its
Subsidiaries from time to time, promptly execute and deliver or cause such
Subsidiary to promptly execute and deliver, as the case may be, any and all
further instruments and take or cause any such Subsidiary which is a U.S.
Subsidiary to take, as the case may be, all such other action as the
Administrative Agent may determine necessary in order to obtain and maintain
from and after the time such dividend is paid or payable a perfected, first
priority lien on and security interest in such dividends.

(k) Further Assurances. (i)  Promptly upon request by any Agent, or any Lender
Party through the Administrative Agent, correct, and cause each of its
Subsidiaries promptly to correct, any material defect or error that may be
discovered in any Loan Document or in the execution, acknowledgment, filing or
recordation thereof, and

(ii) promptly upon request by any Agent, or any Lender Party through the
Administrative Agent, do, execute, acknowledge, deliver, record, rerecord, file,
refile, register and reregister any and all such further acts, deeds,
conveyances, pledge agreements, mortgages, deeds of trust, trust deeds,
assignments, financing statements and continuations thereof, termination
statements, notices of assignment, transfers, certificates, assurances and other
instruments as any Agent, or any Lender Party through the Administrative Agent,
may reasonably require from time to time in order to (A) carry out more
effectively the purposes of the Loan Documents, (B) to the fullest extent
permitted by applicable law, subject any Loan Party's or any of its
Subsidiaries' properties, assets, rights or interests to the Liens now or
hereafter intended to be covered by any of the Collateral Documents, (C) perfect
and maintain the validity, effectiveness and priority of any of the Collateral
Documents and any of the Liens intended to be created thereunder and (D) assure,
convey, grant, assign, transfer, preserve, protect and confirm more effectively
unto the Secured Parties the rights granted or now or hereafter intended to be
granted to the Secured Parties under any Loan Document or under any other
instrument executed in connection with any Loan Document to which any Loan Party
or any of its Subsidiaries is or is to be a party, and cause each of its
Subsidiaries to do so.

(l) Preparation of Environmental Reports. At the request of the Administrative
Agent from time to time upon a reasonable belief that any Loan Party has
breached any representation or covenant herein regarding environmental matters,
or that any of the environmental matters set forth on Schedule 4.01(q) have
changed in a manner that could reasonably be expected to result in a Material
Adverse Effect, provide to the Lender Parties within 60 days after such request,
at the expense of Holdings, an environmental site assessment report with respect
to the subject matter of such actual or potential breach, prepared by an
environmental consulting firm acceptable to the Administrative Agent,
indicating, as relevant under the circumstances, the presence or absence of
Hazardous Materials and the estimated cost of any compliance, removal or
remedial action in connection with any Hazardous Materials; or without limiting
the generality of the foregoing, if the Administrative Agent reasonably
determines at any time that a material risk exists that any such report will not
be provided within the time referred to above, the Administrative Agent may
retain an environmental consulting firm to prepare such report at the expense of
Holdings, and Holdings hereby grants and agrees to cause any Subsidiary that
owns any property described in such request to grant at the time of such request
to the Agents, the Lender Parties, such firm and any agents or representatives
thereof an irrevocable nonexclusive license, subject to the rights of tenants,
to enter onto their respective properties to undertake such an assessment.

(m) Compliance with Terms of Leaseholds. Make all payments and otherwise perform
all material obligations in respect of all material leases of real property to
which any Loan Party or any of its Subsidiaries is a party, keep such leases in
full force and effect (to the extent it can do so) and not allow such leases to
lapse or be terminated or any rights to renew such leases to be forfeited or
cancelled (except where such lapse, termination, forfeiture or cancellation
could not reasonably be expected to result in a Material Adverse Effect), notify
the Administrative Agent of any default by any party with respect to such leases
and cooperate with the Administrative Agent in all respects to cure any such
default, and cause each of its Subsidiaries to do so.

(n) Acknowledgment Copy of Financing Statements. Promptly following receipt of
the acknowledgment copy of any UCC financing statement filed in any applicable
jurisdiction by or on behalf of the Secured Parties, deliver such acknowledgment
copy to the Administrative Agent.

(o) Collateral Accounts. Maintain the Collateral Account and the L/C Cash
Collateral Account with Bank of America or another commercial bank acceptable to
the Administrative Agent located in the United States which has accepted the
assignment of such accounts to the Administrative Agent for the benefit of the
Secured Parties pursuant to the Security Agreement.

(p) Interest Rate Hedging. Enter into within 90 days after the Closing Date, and
maintain at all times thereafter, interest rate Hedge Agreements with Persons
acceptable to the Administrative Agent, with an initial average life of at least
three years, such that the interest rate of a notional principal amount of debt
at least equal to 50% of the aggregate amount of monies borrowed by Holdings and
its Subsidiaries has been set at a fixed rate.

(q) Performance and Compliance with Related Agreements. Perform and comply with
all the material terms and conditions of the Related Agreements.

(r) Certain Post-Closing Matters. (A) As soon as practicable and in any case
within 90 days after the Closing Date, take any and all necessary action and
execute all documents and instruments and make all necessary filings in order to
ensure that BidCo makes a U.S. tax "check the box election" such that the
Administrative Agent is satisfied that BidCo will be treated as tax resident for
U.S. tax purposes.

(B) As soon as practicable and in any case within 30 days after the Asset
Transfer has occurred in accordance with the Put and Call Option Agreement, (i)
ensure that (a) each U.S. Subsidiary of the Company constituting part of the
Acquired Business has executed and delivered a Subsidiary Guaranty and (b) a
fully perfected first priority security interest is granted in favor of the
Administrative Agent for the benefit of the Secured Parties over those U.S.
assets of the Acquired Business not then subject to a first priority Lien in
favor the Administrative Agent for the benefit of the Secured Parties in a
manner set out in, and in accordance with, Section 5.01(j), in each case at the
expense of Holdings or (ii) take one or more of the following steps: (x)
provide, and cause each of its applicable Subsidiaries (including non-U.S.
Subsidiaries) to provide, such guarantees, mortgages, pledges, assignments and
other collateral security documents, (y) procure from Affiliates or other
Persons such letters of credit, bankers' acceptances, surety bonds or similar
instruments or (z) agree to such other changes to pricing, structure, tenor and
other terms of the Loan Documents (including, without limitation, such changes
to the leverage and debt covenants, and related definitions, as may be necessary
to accommodate certain Contingent Obligations of the Acquired Business), in each
case, at Holding's expense, as the Administrative Agent and the Required Lenders
may determine, in consultation with Holdings (taking into account
cost-efficiency considerations and other parameters to be agreed) are necessary
to provide additional or increased financial benefits to the Agents and Lender
Parties, which when combined with improvements to the credit profile of Holdings
and considered in the aggregate are substantially equivalent, on a commercial
basis, to the documents and actions specified in clause (i) above.

(C) As soon as practicable and in any case within 90 days after the Closing
Date, take any and all necessary action and execute all documents and
instruments and make all necessary filings with the patent and trademark office
or comparable filing office or agency, in each case where a filing must be made
or notice given or other action taken in order to allow for the perfection of a
Lien (where applicable) on patents and trademarks owned by any Loan Party and
registered locally under the laws of the Included Foreign Jurisdictions, other
than, in any case, where the Administrative Agent determines that compliance
with such requirements is not practicable to be completed by such time or at
all.

(D) As soon as practicable and in any case within 45 days after the industrial
revenue bonds issued with respect to the respective properties located in
Baltimore, Maryland and Lincolnton, North Carolina have been paid in full,
execute and deliver to the Administrative Agent a mortgage in each case with
respect to each such property, along with such other documents and instruments
as the Administrative Agent may reasonably request in connection therewith in
order to create and perfect a valid and subsisting first priority Lien on such
property, including those of the type specified in Section 3.01(a)(iv) and
satisfactory legal opinions, in each case in form and substance reasonably
satisfactory to the Administrative Agent.

(E) As soon as practicable and in any case within 45 days after the plant owned
by Alpharma Animal Health Company located in Lowell, Arkansas, is repaired or
rebuilt sufficiently to permit normal business operations to resume at such
facility, execute and deliver to the Administrative Agent a mortgage with
respect to such property, along with such other documents and instruments as the
Administrative Agent may reasonably request in connection therewith in order to
create and perfect a valid and subsisting first priority Lien on such property,
including those of the type specified in Section 3.01(a)(iv), satisfactory legal
opinions and environmental reports, in each case in form and substance
reasonably satisfactory to the Administrative Agent.

(F) As soon as practicable and in any case (1) by October 31, 2001, deliver
audited Consolidated financial statements of each of the Acquired Business and
Holdings and its Subsidiaries for the two and three year periods, respectively,
prior to the Closing Date and (with respect to the Acquired Business) unaudited
financial statements for the six month period ended December 31, 2000 and (2)
within 15 days after the Closing Date, deliver a written certification by its
Chief Financial Officer or Treasurer to the Administrative Agent stating that
the Total Leverage Ratio as of the end of the fiscal quarter ended June 30,
2001, as calculated on a rolling four-quarter basis, using audited financial
statements of Holdings and its Subsidiaries and the Acquired Business for the
two year period prior to the Closing Date and giving effect to all Advances made
under the Facilities on the Closing Date, is less than or equal to 4.75:1.00. If
the certification in the preceding clause (2) can not be made because the Total
Leverage Ratio calculated as aforesaid exceeds 4.75:1.00, Holdings shall, within
30 days after the Closing Date, take such action as shall be necessary
(including, without limitation, through the underwritten or privately placed
sale for cash of common stock of Holdings, the conversion into Holdings common
stock of the Existing Notes, the sale of assets or other deleveraging actions)
to reduce the amount of consolidated Indebtedness of Holdings and its
Subsidiaries such that the Total Leverage Ratio for such four quarter period is
less than or equal to 4.75:1.00.

(G) As soon as practicable and in any case within 45 days after the Closing
Date, either (i) cause each of Alpharma de Argentina S.R.L., Alpharma do Brazil
Ltda. and Alpharma U.S. Inc. Y Compania Limitada, to become direct or indirect
subsidiaries of Alpharma Bermuda G.P. or (ii) execute and deliver to the
Administrative Agent a stock pledge covering 66% of the capital stock of each
such subsidiary which has not been reorganized in such manner, along with such
other documents and instruments as the Administrative Agent may reasonably
request in connection therewith in order to create and perfect a first priority
lien in such capital stock, including those of the type specified in Section
3.01(a)(ii) and satisfactory legal opinions (including local law opinions), in
each case in form and substance reasonably satisfactory to the Administrative
Agent.

(H) With respect to landlords consents required in connection with leasehold
mortgages for the real properties located in Palmyra, Missouri and Willow
Island, West Virginia, use commercially reasonable efforts to obtain landlord
consents to leasehold mortgages with respect to such properties, and as soon as
practicable after the time that such consents are obtained, execute and deliver
to the Administrative Agent a leasehold mortgage with respect to each such
property, along with such other documents and instruments as the Administrative
Agent may reasonably request in connection therewith in order to create and
perfect a valid and subsisting first priority Lien on such leasehold, including
those of the type specified in Section 3.01(a)(iv) and satisfactory legal
opinions, in each case in form and substance reasonably satisfactory to the
Administrative Agent.

(I) With respect to the trademark "FEVERALL", which is owned by Alpharma USPD
Inc., use commercially reasonable efforts to obtain a release of the lien on
such trademark by Upsher-Smith Laboratories, Inc. as soon as practicable after
the Closing Date.

(J) As soon as practicable and in any case within 120 days after the Closing
Date, take any and all necessary action and execute all documents and
instruments and make all necessary filings as may be required by any
Governmental Authority such that the Administrative Agent is reasonably
satisfied that the property located at 400 State Street, Chicago Heights,
Illinois will be assessed and taxed separately from all other realty as of the
2003 real estate tax year.

Negative Covenants

. So long as any Advance or any other Payment Obligation of any Loan Party under
any Loan Document has not been Fully Paid, any Letter of Credit shall be
outstanding or any Lender Party shall have any Commitment hereunder, neither
Holdings nor any Borrower shall, at any time:

(a) Liens, Etc. Create, incur, assume or suffer to exist, or permit any of its
Subsidiaries to create, incur, assume or suffer to exist, any Lien on or with
respect to any of its properties of any character (including, without
limitation, accounts) whether now owned or hereafter acquired, or sign or file
or suffer to exist, or permit any of its Subsidiaries to sign or file or suffer
to exist, under the Uniform Commercial Code of any jurisdiction, a financing
statement that names any Loan Party or any of its Subsidiaries as debtor, or
sign or suffer to exist, or permit any of its Subsidiaries to sign or suffer to
exist, any security agreement authorizing any secured party thereunder to file
such financing statement, or assign, or permit any of its Subsidiaries to
assign, any accounts or other right to receive income, except:

(i) Liens created under the Loan Documents;

(ii) Permitted Liens;

(iii) Liens existing on the date hereof and described on Schedule 4.01(v)
hereto;

(iv) purchase money Liens upon or in real property or equipment acquired or held
by any Loan Party or any of its Subsidiaries in the ordinary course of business
to secure the purchase price of such property or equipment or to secure Debt
incurred solely for the purpose of financing the acquisition, construction or
improvement of any such property or equipment to be subject to such Liens, or
Liens existing on any such property or equipment at the time of acquisition
(other than any such Liens created in contemplation of such acquisition that do
not secure the purchase price), or extensions, renewals or replacements of any
of the foregoing for the same or a lesser amount; provided, however, that no
such Lien shall extend to or cover any property other than the property or
equipment being acquired, constructed or improved, and no such extension,
renewal or replacement shall extend to or cover any property not theretofore
subject to the Lien being extended, renewed or replaced; and provided further
that the aggregate principal amount of the Debt secured by Liens permitted by
this clause (iv) shall not exceed the amount permitted under Section
5.02(b)(iii)(B) at any time outstanding;

(v) Liens arising in connection with Capitalized Leases permitted under
Section 5.02(b)(iii)(C); provided that no such Lien shall extend to or cover any
Collateral or assets other than the assets subject to such Capitalized Leases;

(vi) other Liens securing Debt outstanding in an aggregate principal amount not
to exceed $20,000,000, provided that no such Lien shall extend to or cover any
Collateral;

(vii) the replacement, extension or renewal of any Lien permitted by
clauses (iii) through (vi) above upon or in the same property theretofore
subject thereto or the replacement, extension or renewal (without increase in
the amount or change in any direct or contingent obligor) of the Debt secured
thereby;

(viii) Liens on the proceeds of the Debt Securities, provided that such proceeds
are deposited with a collateral trustee and held in an escrow account
constituting cash collateral as specified in Section 2.03(c)(iii); and

(ix) Liens securing the Debt permitted under Section 5.02(b)(iii)(E); provided
that no such Lien shall extend to or cover any Collateral.

(b) Debt. Create, incur, assume or suffer to exist, or permit any of its
Subsidiaries to create, incur, assume or suffer to exist, any Debt, except:

(i) in the case of the Company,

(A) the Debt Securities; and

(B) Debt constituted by the Bridge Facility, any rollover loans thereunder and
any Exchange Notes issued in connection therewith;

(ii) in the case of the Company or any Subsidiary of the Company,

(A) any Debt owing by any Guarantor to any other Guarantor or the Company;

(B) any Debt owing by the Company or any Guarantor to any other Subsidiary of
Holdings;

(C) any Debt owing by any Subsidiary of Holdings that is not a Guarantor to any
other Subsidiary of Holdings that is not a Guarantor;

(D) any Debt owing by any Subsidiary of Holdings that is not a Guarantor (or
Contingent Obligations made in respect of the obligations of any such Person) to
the Company or any Guarantor not to exceed an aggregate principal amount
incurred of $20,000,000 in any Fiscal Year; provided that (1) all Net Cash
Proceeds from the (i) issue and sale of Equity Interests by Holdings and (ii)
incurrence of Debt pursuant to Section 5.02(b)(iii)(J) which are, in either
case, invested or reinvested in assets used or useful in the business of
Holdings and its Subsidiaries as provided in this Agreement in the nature of
such Debt do not count towards the sub-limit specified in this clause (D), (2)
the amount of any equity interests existing as of the Closing Date in
Subsidiaries of Holdings that are not Guarantors which are reclassified after
the Closing Date as Debt in accordance with local law or regulation do not count
towards the sub-limit specified in this clause (D), (3) it is understood that
the Debt permitted to be incurred under this clause (D) is in addition to any
Debt forming part of Investments permitted under Section 5.02(f)(vii) and (4) no
such Debt under this clause (D) shall be incurred (i) after the occurrence and
during the continuance of a Default and (ii) for purposes of funding, directly
or indirectly, the purchase or other acquisition of property and assets of the
type referred to in Section 5.02(f)(viii), in an amount which, individually or
when aggregated with any other amounts invested for such purpose pursuant to
Section 5.02(f)(vii), is in excess of the applicable amount otherwise permitted
to be expended for such purpose pursuant to Section 5.02(f)(viii)(D); and

(E) in addition to any Debt otherwise permitted under clause (D) above, any Debt
owing by any Subsidiary of Holdings that is not a Guarantor to the Company or
any Guarantor consisting of intercompany accounts receivable of the Company or
such Guarantor representing in each case the bona fide sale and delivery of
product inventory to such Subsidiary in the ordinary course of business, and
which receivables have been reclassified as Debt owing to the Company or such
Guarantor in accordance with generally accepted accounting principles consistent
with prior practice.

(iii) in the case of each Loan Party and its Subsidiaries, and without
duplication of clauses (i) and (ii):

(A) Debt under the Loan Documents;

(B) Debt secured by Liens permitted by Section 5.02(a)(iv) not to exceed in the
aggregate $20,000,000 at any time outstanding;

(C) Capitalized Leases not to exceed in the aggregate $20,000,000 at any time
outstanding;

(D) the Surviving Debt, and any Debt extending the maturity of, or refunding or
refinancing, in whole or in part, any Surviving Debt, provided that the terms of
any such extending, refunding or refinancing Debt, and of any agreement entered
into and of any instrument issued in connection therewith, are otherwise
permitted by the Loan Documents, provided further that the principal amount of
such Surviving Debt shall not be increased above the principal amount thereof
outstanding immediately prior to such extension, refunding or refinancing, and
the direct and contingent obligors therefor shall not be changed, as a result of
or in connection with such extension, refunding or refinancing, provided still
further that the terms relating to principal amount, amortization, maturity,
collateral (if any) and subordination (if any), and other material terms taken
as a whole, of any such extending, refunding or refinancing Debt, and of any
agreement entered into and of any instrument issued in connection therewith, are
no less favorable in any material respect to the Loan Parties or the Lender
Parties than the terms of any agreement or instrument governing the Surviving
Debt being extended, refunded or refinanced and the interest rate applicable to
any such extending, refunding or refinancing Debt does not exceed the then
applicable market interest rate;

(E) Debt constituting local loans or other credit extensions from local lenders
in jurisdictions outside the United States; provided that the sum of the
aggregate principal amount of such Debt and all Surviving Debt of such type
(including any Debt extending the maturity of, or refunding or refinancing, in
whole or in part, any such Surviving Debt) does not exceed $60,000,000 at any
time outstanding;

(F) Debt, not to exceed in the aggregate $20,000,000 at any time outstanding,
incurred as a result of the issue of guarantees issued in support of local
overdraft lines;

(G) Debt of the type secured by Liens permitted by Section 5.02(a)(vi) or
unsecured Debt incurred in the ordinary course of business for borrowed money in
an aggregate amount under this clause (G) not more than $20,000,000 at any one
time outstanding;

(H) Debt in respect of the Secured Hedge Agreements;

(I) Debt in connection with any intercompany loans entered into for the purpose
of funding the Parent Loan by Holdings; and

(J) in addition to any Debt otherwise permitted under this Section 5.02(b), at
any time after which all of the December Convertible Notes and all of the
October Convertible Notes have been converted into common stock of Holdings,
Debt consisting of (i) local loans or other credit extensions from local lenders
in jurisdictions outside the United States or (ii) an additional amount of Debt
Securities issued as may be specified in the Notes Indenture or (iii) a
Designated Capital Markets Transaction which is approved by the Administrative
Agent (and the Required Lenders, as applicable) in accordance with Section
7.01(d) hereof; in any case under this clause (J) not to exceed a principal
amount of $150,000,000.

(c) Change in Nature of Business. Make, or permit any of its Subsidiaries to
make, any material change in the nature of the business of the Company and its
Subsidiaries taken as a whole as carried on at the date hereof.

(d) Mergers, Etc. Merge into or consolidate with any Person or permit any Person
to merge into it, or permit any of its Subsidiaries to do so, except that:

(i) any Subsidiary of any Loan Party may merge into or consolidate with any
other Subsidiary of that Loan Party, provided that, in the case of any such
merger or consolidation, the Person formed by such merger or consolidation shall
be a wholly owned Subsidiary of that Loan Party, provided further that, in the
case of any such merger or consolidation to which a Guarantor is a party, the
Person formed by such merger or consolidation shall be a Guarantor;

(ii) in connection with any acquisition permitted under Section 5.02(f)(viii),
any Subsidiary of any Loan Party may merge into or consolidate with any other
Person or permit any other Person to merge into or consolidate with it; provided
that the Person surviving such merger shall be a wholly owned Subsidiary of the
relevant Loan Party; and

(iii) any of a Loan Party's Subsidiaries may merge into that Loan Party.

(e) Sales, Etc., of Assets. Sell, lease, transfer or otherwise dispose of, or
permit any of its Subsidiaries to sell, lease, transfer or otherwise dispose of,
any assets, or grant any option or other right to purchase, lease or otherwise
acquire any assets, except:

(i) sales of Inventory in the ordinary course of its business;

(ii) sales, transfers, licenses, leases or other dispositions of assets made by
(A) one Loan Party or a Subsidiary of Holdings which is not a Loan Party to, in
either case, a Loan Party or (B) a Subsidiary of Holdings which is not a Loan
Party to another Subsidiary of Holdings which is not a Loan Party;

(iii) sales of assets for cash made by one Loan Party to a Subsidiary of
Holdings which is not a Loan Party so long as (A) the aggregate purchase price
paid to that Loan Party for such asset disposal (whether as a single transaction
or as a series of transactions and whether related or not) shall not at any time
exceed $5,000,000 and (B) the aggregate purchase price paid to that Loan Party
for such asset, when aggregated with the purchase price paid to all Loan Parties
for other assets sold pursuant to this clause (iii), shall not at any time
exceed $10,000,000;

(iv) sales of assets for cash identified on Schedule 5.02(e) hereto for prices
no less than the fair market value of such asset at the time of such sale;

(v) the sale or lease of any asset by any Loan Party or any of its Subsidiaries
(other than a bulk sale of Inventory and a sale of Receivables other than
delinquent accounts for collection purposes only) so long as (A) the purchase
price paid to that Loan Party or such Subsidiary for such asset (or the net
present value of the lease payments, as applicable) shall be no less than the
fair market value of such asset at the time of such sale or lease, (B) the
purchase price (or lease payments, as applicable) for such asset shall be paid
to such Loan Party or such Subsidiary solely in cash, (C) (1) immediately before
and immediately after giving pro forma effect to any sale or lease of any such
asset, no Default shall have occurred and be continuing and (2) immediately
after giving effect to such sale or lease, Holdings and its Subsidiaries shall
be in pro forma compliance with all of the covenants set forth in Section 5.04,
such compliance to be determined on the basis of the Required Financial
Information most recently delivered to the Administrative Agent and the Lender
Parties as though such sale or lease had been consummated as of the first day of
the fiscal period covered thereby, and (D) the aggregate purchase price (or the
net present value of the lease payments, as applicable) paid to any Loan Party
or any of its Subsidiaries for such asset and all other assets sold or leased by
any Loan Party or any of its Subsidiaries pursuant to this clause (v) shall not
exceed $5,000,000 in any Fiscal Year and shall not exceed $10,000,000 in the
aggregate for all such asset sales and leases made pursuant to this clause (v);

(vi) sales, transfers or other dispositions of assets no longer used or useful
in the business (including exchanges of such assets for like-kind assets, and
disposals of such assets to insurers in respect of casualty or condemnation);

(vii) disposals of assets to any Governmental Authority in exchange for
compensation in respect of condemnation actions;

(viii) mergers permitted under Section 5.02(d); and

(ix) the licensing of intellectual property in the ordinary course of business,
provided such licensing (other than any licensing to a Loan Party) takes place
on an arm's length basis consistent with past practice;

provided

that in the case of sales of assets other than pursuant to clause (i), (ii),
(vi) and (viii) above, the Company shall, on the date of receipt by any Loan
Party or any of its Subsidiaries of the Net Cash Proceeds from such sale apply
such Net Cash Proceeds pursuant to, and in accordance with Section 2.06(b)(ii).



(f) Investments in Other Persons. Make or hold, or permit any of its
Subsidiaries to make or hold, any Investment in any Person, except:

(i) equity Investments by (A) Holdings and its Subsidiaries in their
Subsidiaries outstanding on the date hereof and any other additional investments
in Guarantors and (B) Subsidiaries of Holdings which are not Loan Parties in
other Subsidiaries of Holdings which are not Loan Parties;

(ii) loans and advances to employees in the ordinary course of the business in
an aggregate principal amount not to exceed $1,000,000 at any time outstanding;

(iii) Investments by any Loan Party and its Subsidiaries in Cash Equivalents;

(iv) Investments existing on the date hereof and described on Schedule 4.01(y)
hereto;

(v) Investments in the Secured Hedge Agreements permitted under this Agreement;

(vi) Investments consisting of intercompany Debt permitted under
Section 5.02(b)(ii);

(vii) Investments by any Loan Party in Subsidiaries which are not Guarantors not
to exceed $20,000,000 in any Fiscal Year; provided that (1) all Net Cash
Proceeds from the issue and sale of Equity Interests by Holdings which are
either invested or reinvested in assets used or useful in the business of
Holdings and its Subsidiaries as provided in this Agreement in the nature of
such Investments do not count towards the sub-limit specified in this clause
(vii), (2) the amount of any Debt existing as of the Closing Date owing by
Subsidiaries of Holdings that are not Guarantors to the Company or any Guarantor
which are reclassified after the Closing Date as equity in accordance with local
law or regulation do not count towards the sub-limit specified in this clause
(vii), (3) it is understood that the debt permitted to be incurred under this
clause (vii) is in addition to any Debt permitted under Section 5.02(b)(ii)(D)
and (4) no such Investments under this clause (vii) shall be incurred (i) after
the occurrence and during the continuance of a Default and (ii) for purposes of
funding, directly or indirectly, the purchase or other acquisition of property
and assets of the type referred to in Section 5.02(f)(viii), in an amount which,
individually or when aggregated with any other amounts provided for such purpose
pursuant to Section 5.02(b)(ii)(D), is in excess of the applicable amount
otherwise permitted to be expended for such purpose pursuant to Section
5.02(f)(viii)(D);

(viii) the purchase or other acquisition of the property and assets comprising a
division or business unit, or all or a substantial part of the business of, or
all of the Equity Interests in, or all or substantially all of the property and
assets of, any Person that, upon the consummation thereof, will be wholly owned
directly by a Loan Party or one or more of its wholly owned Subsidiaries
(including, without limitation, as a result of a merger or consolidation);
provided that, with respect to each purchase or other acquisition made pursuant
to this clause (viii):

(A) any such newly created or acquired Subsidiary shall comply with the
requirements of Sections 5.01(j) applicable to it;

(B) the lines of business of the Person to be (or the property and assets of
which are to be) so purchased or otherwise acquired shall be substantially the
same lines of business as one or more of the principal businesses of Holdings
and its Subsidiaries in the ordinary course;

(C) such purchase or other acquisition shall not include or result in any
contingent liabilities that could be reasonably be expected to result in a
Material Adverse Effect (as determined in good faith by the board of directors
(or the persons performing similar functions) of Holdings or such Subsidiary if
the board of directors is otherwise approving such transaction and, in each
other case, by a Responsible Officer);

(D) the total cash consideration paid by or on behalf of a Loan Party or any of
its Subsidiaries for all such purchases and acquisitions made pursuant to this
clause (viii) at any time at which (1) any of the December Convertible Notes or
any of the October Convertible Notes are still outstanding, shall not exceed the
amount in any Fiscal Year as set forth in column I below or (2) all of the
December Convertible Notes and all of the October Convertible Notes have been
converted into common stock of Holdings, shall not exceed the amount in any
Fiscal Year as set forth in column II below; it being understood that (i) all
indemnities, earnouts and other similar contingent purchase price payment
obligations to, and the aggregate amounts paid or to be paid under noncompete,
consulting and other affiliated agreements with, the sellers thereof, all
write-downs of property and assets and reserves for liabilities with respect
thereto and all assumptions of Debt in connection therewith count towards the
amounts set forth below, (ii) all Net Cash Proceeds from Asset Dispositions by
Holdings or any of its Subsidiaries or the issue and sale of Equity Interests by
Holdings which are either invested or reinvested in assets used or useful in the
business of Holdings and its Subsidiaries as provided in this Agreement do not
count towards the amounts set forth below and (iii) the Asset Transfer shall be
deemed (and permitted) to occur in Fiscal Year 2001 for purposes of the table
below:



Fiscal Year Ending In

Column I

(Any Existing Notes Outstanding)

Column II

(No Existing Notes Outstanding)

2001

$0

$0

2002

$50,000,000

$75,000,000

2003

$60,000,000

$100,000,000

2004

$70,000,000

$125,000,000

2005

$80,000,000

$150,000,000

2006

$90,000,000

$150,000,000

2007

N/A

$150,000,000

2008

N/A

$150,000,000





provided

, however that if, for any Fiscal Year, the amount specified above for such
Fiscal Year in column I exceeds the aggregate cash consideration paid by or on
behalf of a Loan Party and its Subsidiaries for such purchases and acquisitions
during such Fiscal Year (the amount of such excess being the "Excess Amount"),
Holdings and its Subsidiaries shall be entitled to make additional purchases and
acquisitions in cash in the immediately succeeding Fiscal Year in an amount
(such amount being referred to herein as the "Carryover Amount") equal to the
lesser of (i) the Excess Amount and (ii) 50% of the amount specified above for
such immediately preceding Fiscal Year in column I,



(E) (1) immediately before and immediately after giving pro forma effect to any
such purchase or other acquisition, no Default shall have occurred and be
continuing and (2) immediately after giving effect to such purchase or other
acquisition, Holdings and its Subsidiaries shall be in pro forma compliance with
all of the covenants set forth in Section 5.04, such compliance to be determined
on the basis of the Required Financial Information most recently delivered to
the Administrative Agent and the Lender Parties as though such purchase or other
acquisition had been consummated as of the first day of the fiscal period
covered thereby; and

(F) Holdings shall have delivered to the Administrative Agent, on behalf of the
Lender Parties, at least five Business Days prior to the date on which any such
purchase or other acquisition is to be consummated, a certificate of a
Responsible Officer, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that all of the requirements set forth in this
clause (vii) have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition;

(ix) Investments made in accordance with the Related Documents (including,
without limitation, the Parent Loan (and intercompany loans or investments
necessary to accommodate the Parent Loan by Holdings) and payments made by or on
behalf of Holdings to the Acquired Business in accordance with the Management
Agreement); and

Investments in other Persons not to exceed $7,500,000 in the aggregate.

(g) Restricted Payments. In the case of each of Holdings and the Company,
declare or pay any dividends, purchase, redeem, retire, defease or otherwise
acquire for value any of its Equity Interests now or hereafter outstanding,
return any capital to its stockholders, partners or members (or the equivalent
Persons thereof) as such, make any distribution of assets, Equity Interests,
obligations or securities to its stockholders, partners or members (or the
equivalent Persons thereof) as such or issue or sell any Equity Interests
(except that, in the case of Holdings, Equity Interests of Holdings may be
issued and sold (1) for the purposes of financing Investments permitted under
this Agreement provided that the Net Cash Proceeds of any such issuances are
applied pursuant to, and in accordance with, Section 2.06(b)(ii), (2) for the
purposes of satisfying obligations referred to in sub-clause (iv) below and (3)
in accordance with the provisions of this Agreement, so long as the Net Cash
Proceeds thereof are otherwise applied pursuant to, and in accordance with, the
provisions of Section 2.06(b)(ii)) or accept any capital contributions, or
permit any of its Subsidiaries to do any of the foregoing in respect of the
Equity Interests of Holdings or the Company, or permit any of its Subsidiaries
to purchase, redeem, retire, defease or otherwise acquire for value any Equity
Interests in Holdings or the Company or to issue or sell any Equity Interests
therein, except that, so long as no Default or Event of Default shall have
occurred and be continuing at the time of any action described below or would
result therefrom:

(i) Holdings may declare and pay dividends and distributions payable only in its
common stock,

(ii) Holdings may declare and pay cash dividends to its stockholders in an
amount not to exceed, for the period (i) from the Closing Date through December
31, 2002, $0.045 per share in any Fiscal Quarter and (ii) thereafter, $0.045 per
share (as adjusted for stock splits or similar transactions after the Closing
Date) in any Fiscal Quarter plus an increased amount (the amount of such
increase being the "Increased Dividend Amount"), provided that the Increased
Dividend Amount (A) paid in any Fiscal Year shall reduce on a dollar-for-dollar
basis the $10,000,000 amount specified in clause (vi) below for such Fiscal Year
and (B) will not exceed $5,000,000 in the aggregate,

(iii) Holdings may issue capital stock in connection with the conversion of the
Existing Notes provided that the aggregate amount of the cash component of such
conversions does not exceed $5,000,000,

(iv) Holdings may purchase, redeem, retire or otherwise acquire shares of its
own outstanding capital stock that have been issued to employees, directors or
consultants or issued in connection with employee stock options or stock
purchase plans (including such plans for the benefit of directors and
consultants) in an amount not to exceed $5,000,000 in any Fiscal Year
(excluding, for the purposes of calculating this sub-limit, funds provided by
employees and directors of, and consultants to, Holdings to effect such
purchases, redemptions or other acquisitions),

(v) The Company may make payments in respect of the Exchange Notes and Debt
Securities, and

(vi) Holdings may purchase, redeem, retire or otherwise acquire shares of its
own outstanding capital stock in an amount not to exceed $10,000,000 in any
Fiscal Year (as such amount is reduced pursuant to clause (ii) above in any
Fiscal Year by the Increased Dividend Amount in such Fiscal Year).

(h) Amendments of Constitutive Documents. Amend, or permit any of its
Subsidiaries to amend, any of its Constitutive Documents in a manner which would
impair the rights or interests of any Agent or any Lender Party.

(i) Accounting Changes. Make or permit, or permit any of its Subsidiaries to
make or permit, any change in (i) accounting policies or reporting practices,
except as required by generally accepted accounting principles or applicable
law, or (ii) Fiscal Year.

(j) Prepayments, Etc., of Debt. Prepay, redeem, purchase, defease or otherwise
satisfy prior to the scheduled maturity thereof in any manner, or make any
payment in violation of any subordination terms of, any Debt, except (i) the
prepayment of the Advances in accordance with the terms of this Agreement,
(ii) regularly scheduled or required repayments or redemptions of Surviving
Debt, (iii) repayment or replacement of the Bridge Facility or then-outstanding
Debt Securities with the Debt Securities, (iv) prepayment of the Debt Securities
required pursuant to any redemption provisions resulting from the failure of the
Asset Transfer to occur by a specified date, (v) repayment or prepayment of
intercompany debt permitted to exist under Section 5.02(b)(ii)(A), (C) or (D)
and (vi) repayment or prepayment of intercompany debt permitted to exist under
Section 5.02(b)(ii)(B) provided that such Debt under this clause (vi) must be
expressly subordinated to the prior payment in full in cash of all Obligations
under the Loan Documents; or amend, modify or change in any manner any term or
condition of any Surviving Debt or the Notes Indenture in any manner materially
adverse to the Lenders, or permit any of its Subsidiaries to do any of the
foregoing.

(k) Amendment, Etc., of Related Documents. Cancel or terminate any Related
Document or consent to or accept any cancellation or termination thereof (other
than in accordance with their terms), amend, modify or change in any manner any
term or condition of any Related Document or give any consent, waiver or
approval thereunder, waive any default under or any breach of any term or
condition of any Related Document, agree in any manner to any other amendment,
modification or change of any term or condition of any Related Document or take
any other action in connection with any Related Document that would impair the
value of the interest or rights of any Loan Party thereunder or that would
impair the rights or interests of any Agent or any Lender Party, or permit any
of its Subsidiaries to do any of the foregoing.

(l) Negative Pledge. Enter into or suffer to exist, or permit any of its
Subsidiaries to enter into or suffer to exist, any agreement prohibiting or
conditioning the creation or assumption of any Lien upon any of its property or
assets except (i) in favor of the Secured Parties; (ii) in connection with any
of the Bridge Facility; the Debt Securities; or the Existing Notes (which in
each case shall expressly permit Liens granted under the Loan Documents); (iii)
any Capitalized Lease permitted by Section 5.02(b)(iii)(C) solely to the extent
that such Capitalized Lease prohibits a Lien on the property subject thereto,
(iv) restrictions consisting of customary non-assignment provisions that are
entered into in the ordinary course of business consistent with prior practice
to the extent that such provisions restrict the transfer or assignment of such
contract and (v) restrictions under any purchase money financing permitted by
Section 5.02(b)(iii)(B) solely to the extent that such purchase money financing
prohibits a Lien on the property subject thereto.

(m) Partnerships, Etc. Become a general partner in any general or limited
partnership or joint venture, or permit any of its Subsidiaries to do so, other
than (i) to the extent permitted by Section 5.02(f)(vii) and (x), (ii)
partnerships or joint ventures where all the partners or members, as applicable,
are either Loan Parties or non-Loan Parties but not a combination of both and
(iii) WYNCO and the Foshan partnership which is part of the Acquired Business.

(n) Speculative Transactions. Engage, or permit any of its Subsidiaries to
engage, in any transaction involving commodity options or futures contracts or
any similar speculative transactions.

(o) Capital Expenditures. Make, or permit any of its Subsidiaries to make, any
Capital Expenditures that would cause the aggregate of all such Capital
Expenditures made by any Loan Party or any of its Subsidiaries in any period set
forth below to exceed the amount set forth below for such period (it being
understood that such amounts set forth below do not include amounts expended for
acquisitions permitted under Section 5.02(f)):



Fiscal Year Ending In

Amount

2001

$145,000,000

2002

$130,000,000

2003

$105,000,000

2004

$100,000,000

2005

$100,000,000

2006

$100,000,000

2007

$100,000,000

2008

$100,000,000





provided

, however that (A) if, for any Fiscal Year set forth above, the amount specified
above for such Fiscal Year exceeds the aggregate amount of Capital Expenditures
made by Holdings and its Subsidiaries during such Fiscal Year (the amount of
such excess being the "Excess Amount"), Holdings and its Subsidiaries shall be
entitled to make additional Capital Expenditures in the immediately succeeding
Fiscal Year in an amount (such amount being referred to herein as the "Carryover
Amount") equal to the lesser of (i) the Excess Amount and (ii) 25% of the amount
specified above for such immediately preceding Fiscal Year and (B) any amounts
expended in respect of the acquisition of project registration files or
intellectual property made in each case in connection with the PST Project, up
to an aggregate amount expended after the Closing Date not in excess of
$45,000,000, will not be included in the amounts specified above for such Fiscal
Year.



(p) Formation of Subsidiaries. Organize or invest, or permit any Subsidiary to
organize or invest, in any new Subsidiary except as permitted under Section
5.02(f)(i), (vi) and (vii).

(q) Payment Restrictions Affecting Subsidiaries. Directly or indirectly, enter
into or suffer to exist, or permit any of its Subsidiaries to enter into or
suffer to exist, any agreement or arrangement limiting the ability of any of its
Subsidiaries to declare or pay dividends or other distributions in respect of
its Equity Interests or repay or prepay any Debt owed to, make loans or advances
to, or otherwise transfer assets to or invest in, any Loan Party or any of its
Subsidiaries (whether through a covenant restricting dividends, loans, asset
transfers or investments, a financial covenant or otherwise), except (i) the
Existing Notes, (ii) the Exchange Notes, (iii) the Debt Securities, (iv) the
Loan Documents, (v) any agreement or instrument evidencing Surviving Debt, (vi)
any agreement in effect at the time such Subsidiary becomes a Subsidiary of a
Loan Party, so long as such agreement was not entered into solely in
contemplation of such Person becoming a Subsidiary of a Loan Party, (viii) any
Capitalized Lease permitted by Section 5.02(b)(iii)(C) solely to the extent that
such Capitalized Lease prohibits a Lien on the property subject thereto, (ix)
restrictions consisting of customary non-assignment provisions that are entered
into in the ordinary course of business consistent with prior practice to the
extent that such provisions restrict the transfer or assignment of such contract
and (x) restrictions under any purchase money financing permitted by Section
5.02(b)(iii)(B) solely to the extent that such purchase money financing
prohibits a Lien on the property subject thereto.

(r) Ownership Change. Take, or permit any of its Subsidiaries to take, any
action that would result in an "ownership change" (as defined in Section 382 of
the Internal Revenue Code) with respect to any Loan Party or any of its
Subsidiaries except to the extent otherwise permitted under Section 5.02(e) or
the application of the "separate return limitation year" or "consolidated return
change of ownership" limitations under the Federal income tax consolidated
return regulations with respect to any Loan Party or any of its Subsidiaries.

(s) Designation of Senior Debt. Take, or permit any of its Subsidiaries to take,
any action that would or might result in any Debt (other than each Loan Party's
obligations under the Loan Documents) becoming "Designated Senior Debt" (or
similar term describing Debt under which a default may have the effect of
blocking payments in respect of the Debt Securities) as that term may be defined
from time to time in the Notes Indenture, and Holdings will not, and will not
permit any of its Subsidiaries to, amend, supplement or modify (or agree to
amend, supplement or modify) the definition of "Designated Senior Debt" (or
similar term, as aforesaid) in the Notes Indenture as in effect from time to
time.

(t) Sale and Leaseback Transactions. Directly or indirectly, enter into or
suffer to exist, or permit any of its Subsidiaries to enter into or suffer to
exist, any agreement or arrangement with any Person whereby it shall sell or
transfer any property, real or personal, or mixed, used or useful in its
business, whether now owned or hereafter acquired, and thereafter rent or lease
such property or other property for substantially the same purpose or purposes
as the property being transferred; provided that any sales of assets which were
purchased to accommodate or facilitate a leasing arrangement with respect to
such assets shall be permitted so long as the leasing arrangement is commenced
within 180 days of the purchase of such assets.

Reporting Requirements

. So long as any Advance or any other Payment Obligation of any Loan Party under
any Loan Document has not been Fully Paid, any Letter of Credit shall be
outstanding or any Lender Party shall have any Commitment hereunder, each Loan
Party will furnish to the Agents and the Lender Parties:

(a) Default Notice. As soon as possible and in any event within two Business
Days after the occurrence of each Default or any event, development or
occurrence reasonably likely to have a Material Adverse Effect continuing on the
date of such statement, a statement of such Loan Party executed by a Responsible
Officer of that Loan Party setting forth details of such Default and the action
that such Loan Party has taken and proposes to take with respect thereto.

(b) Annual Financials. As soon as available and in any event within 90 days
after the end of each Fiscal Year, a copy of the annual audit report for such
year for Holdings and its Subsidiaries, including therein a Consolidated and
consolidating balance sheet of Holdings and its Subsidiaries as of the end of
such Fiscal Year and a Consolidated and consolidating statement of income and a
Consolidated and consolidating statement of cash flows of Holdings and its
Subsidiaries for such Fiscal Year, in each case accompanied by an opinion
acceptable to the Administrative Agent of PricewaterhouseCoopers LLP or other
independent public accountants of recognized standing acceptable to the Required
Lenders, together with (i) a certificate of such accounting firm to the Lender
Parties stating that in the course of the regular audit of the business of
Holdings and its Subsidiaries, which audit was conducted by such accounting firm
in accordance with generally accepted auditing standards, such accounting firm
has obtained no knowledge that a Default has occurred and is continuing, or if,
in the opinion of such accounting firm, a Default has occurred and is
continuing, a statement as to the nature thereof, (ii) a schedule in form
reasonably satisfactory to the Administrative Agent of the computations used by
such accountants in determining, as of the end of such Fiscal Year, compliance
with the covenants contained in Section 5.04, provided that in the event of any
change in generally accepted accounting principles used in the preparation of
such financial statements, each Loan Party shall also provide, if necessary for
the determination of compliance with Section 5.04, a statement of reconciliation
conforming such financial statements to GAAP and (iii) a Compliance Certificate
of Holdings executed by a Responsible Officer.

(c) Quarterly Financials. As soon as available and in any event within 45 days
after the end of each of the first three Fiscal Quarters of each Fiscal Year,
a Consolidated and consolidating balance sheet of Holdings and its Subsidiaries
as of the end of such quarter and a Consolidated and consolidating statement of
income and a Consolidated and consolidating statement of cash flows of Holdings
and its Subsidiaries for the period commencing at the end of the previous fiscal
quarter and ending with the end of such fiscal quarter and a Consolidated and
consolidating statement of income and a Consolidated and consolidating statement
of cash flows of Holdings and its Subsidiaries for the period commencing at the
end of the previous Fiscal Year and ending with the end of such Fiscal Quarter,
setting forth in each case in comparative form the corresponding figures for the
corresponding date or period of the preceding Fiscal Year, all in reasonable
detail and duly certified (subject to the absence of footnotes and normal
year-end audit adjustments) on behalf of Holdings by the Chief Financial Officer
of Holdings as having been prepared in accordance with generally accepted
accounting principles together with (i) a Compliance Certificate of a
Responsible Officer and (ii) a schedule in form satisfactory to the
Administrative Agent of the computations used by each Loan Party in determining
compliance with the covenants contained in Section 5.04, provided that in the
event of any change in generally accepted accounting principles used in the
preparation of such financial statements from GAAP, Holdings shall also provide,
if necessary for the determination of compliance with Section 5.04, a statement
of reconciliation conforming such financial statements to GAAP.

(d) Annual Forecasts. As soon as available and in any event no later than the
end of each Fiscal Year, forecasts prepared by management of Holdings, in form
satisfactory to the Administrative Agent, of Consolidated balance sheets, income
statements and cash flow statements of Holdings and its Subsidiaries on a
quarterly basis for the Fiscal Year following such Fiscal Year and on an annual
basis for each of three Fiscal Years thereafter.

(e) Litigation. Promptly after the commencement thereof, notice of all actions,
suits, investigations, litigation and proceedings before any Governmental
Authority or arbitrator, affecting any Loan Party or any of its Subsidiaries of
the type described in Section 4.01(f), and promptly after the occurrence
thereof, notice of any material adverse change in the status or the financial
effect on any Loan Party or any of its Subsidiaries of the Disclosed Litigation
from that described on Schedule 4.01(f) hereto.

(f) Securities Reports. Promptly after the sending or filing thereof, copies of
all proxy statements, financial statements and reports that any Loan Party or
any of its Subsidiaries sends to its stockholders, and copies of all regular,
periodic and special reports, and all registration statements, that any Loan
Party or any of its Subsidiaries files with the Securities and Exchange
Commission or any governmental authority that may be substituted therefor, or
with any national securities exchange.

(g) Creditor Reports. Promptly after the furnishing thereof, copies of any
statement or report furnished to any holder of Debt securities of any Loan Party
or of any of its Subsidiaries pursuant to the terms of any indenture, loan or
credit or similar agreement and not otherwise required to be furnished to the
Lender Parties pursuant to any other clause of this Section 5.03.

(h) Agreement Notices. Promptly upon receipt thereof, copies of all notices,
requests and other documents received by any Loan Party or any of its
Subsidiaries under or pursuant to any Related Document or indenture, loan or
credit or similar agreement regarding or related to any breach or default by any
party thereto or any other event that could materially impair the value of the
interests or the rights of any Loan Party or otherwise have a Material Adverse
Effect, and promptly upon execution thereof, notice of any amendment,
modification or waiver of any provision of any Related Document or indenture,
loan or credit or similar agreement and, upon request by the Administrative
Agent, copies of any such amendment, modification or waiver, and from time to
time such other information and reports regarding the Related Documents and
indentures and loan and credit and similar agreements as the Administrative
Agent may reasonably request.

(i) Revenue Agent Reports. Within 10 days after receipt, copies of all Revenue
Agent Reports (Internal Revenue Service Form 886), or other written proposals of
the Internal Revenue Service, that propose, determine or otherwise set forth
positive adjustments to the Federal income tax liability of the affiliated group
(within the meaning of Section 1504(a)(1) of the Internal Revenue Code) of which
any Loan Party is a member aggregating $1,000,000 or more.

(j) Tax Certificates. Promptly, and in any event within five Business Days after
the due date (with extensions) for filing the final Federal income tax return in
respect of each taxable year, a certificate (a "Tax Certificate"), signed by a
Responsible Officer of Holdings, stating that the common parent of the
affiliated group (within the meaning of Section 1504(a)(1) of the Internal
Revenue Code) of which Holdings is a member has paid to the Internal Revenue
Service or other taxing authority, the full amount that Holdings has determined
in good faith such affiliated group is required to pay in respect of Federal
income tax for such year and that Holdings has received any amounts payable to
them, and have not paid amounts in respect of taxes (Federal, state, local or
foreign) in excess of the amount that Holdings has determined in good faith they
are required to pay, under the Tax Agreement in respect of such taxable year.

(k) ERISA. (i)  ERISA Events and ERISA Reports. (A) Promptly and in any event
within 10 Business Days after any Loan Party knows or has reason to know that
any ERISA Event has occurred, a statement of the Chief Financial Officer of
Holdings describing such ERISA Event and the action, if any, that such Loan
Party has taken and proposes to take with respect thereto and (B) on the date
any records, documents or other information must be furnished to the PBGC with
respect to any Plan pursuant to Section 4010 of ERISA, a copy of such records,
documents and information.

(ii) Plan Terminations. Promptly and in any event within 10 Business Days after
receipt thereof by any Loan Party, copies of each notice from the PBGC stating
its intention to terminate any Plan or to have a trustee appointed to administer
any Plan.

(iii) Plan Annual Reports. Promptly and in any event within 10 Business Days
after the filing thereof with the Internal Revenue Service, copies of each
Schedule B (Actuarial Information) to the annual report (Form 5500 Series) with
respect to each Plan.

(iv) Multiemployer Plan Notices. Promptly and in any event within 10 Business
Days after receipt thereof by any Loan Party or any ERISA Affiliate from the
sponsor of a Multiemployer Plan, copies of each notice concerning (A) the
imposition of Withdrawal Liability by any such Multiemployer Plan, (B) the
reorganization or termination, within the meaning of Title IV of ERISA, of any
such Multiemployer Plan or (C) the amount of liability incurred, or that may be
incurred, by such Loan Party or any ERISA Affiliate in connection with any event
described in clause (A) or (B).

(l) Environmental Conditions. Promptly after the occurrence (of which Holdings
or any of its Subsidiaries had knowledge of, or should have had knowledge of) or
assertion thereof, notice of any Environmental Action against or of any
noncompliance by any Loan Party or any of its Subsidiaries with any
Environmental Law or Environmental Permit that could (i) reasonably be expected
to have a Material Adverse Effect or (ii) cause any property described in the
Mortgages to be subject to any material restrictions on ownership, occupancy,
use or transferability under any Environmental Law.

(m) Real Property. As soon as available and in any event within 60 days after
the end of each Fiscal Year, a report supplementing Schedules 4.01(w) and
4.01(x) hereto, including an identification of all owned and leased real
property disposed of by any Loan Party or any of its Subsidiaries during such
Fiscal Year, a list and description (including the street address, county or
other relevant jurisdiction, state, record owner, book value thereof and, in the
case of leases of property, lessor, lessee, expiration date and annual rental
cost thereof) of all real property acquired or leased during such Fiscal Year
and a description of such other changes in the information included in such
Schedules as may be necessary for such Schedules to be accurate and complete.

(n) Insurance. As soon as available and in any event within 60 days after the
end of each Fiscal Year, a report summarizing the insurance coverage (specifying
type, amount and carrier) in effect for each Loan Party and its Subsidiaries and
containing such additional information as any Agent, or any Lender Party through
the Administrative Agent, may reasonably specify.

(o) Certain Events. As soon as available and in any event (A) within 5 Business
Days after the industrial revenue bonds issued with respect to the respective
properties located in Baltimore, Maryland and Lincolnton, North Carolina have
been paid in full and (B) within 5 Business Days after normal business
operations have resumed at the plant owned by Alpharma Animal Health Company
located in Lowell, Arkansas.

(p) Other Information. Such other information respecting the business, condition
(financial or otherwise), operations, performance, properties or prospects of
any Loan Party or any of its Subsidiaries as any Agent, or any Lender Party
through the Administrative Agent, may from time to time reasonably request.

Financial Covenants

. So long as any Advance or any other Obligation of any Loan Party under any
Loan Document has not been Fully Paid, any Letter of Credit shall be outstanding
or any Lender Party shall have any Commitment hereunder, Holdings and its
Subsidiaries will:

(a) Total Leverage Ratio. Maintain at the end of each Fiscal Quarter of Holdings
a Total Leverage Ratio of not more than the amount set forth below for each
period set forth below:

Measurement Period

Ratio

December 31, 2001 to September 30, 2002

December 31, 2002 to September 30, 2003

December 31, 2003 to September 30, 2004

December 31, 2004 and thereafter

5.25:1.0

4.50:1.0

3.75:1.0

3.50:1.0

(b) Senior Leverage Ratio. Maintain at the end of each Fiscal Quarter of
Holdings a Senior Leverage Ratio of not more than the amount set forth below for
each period set forth below:

Measurement Period

Ratio

December 31, 2001 to September 30, 2002

December 31, 2002 to September 30, 2003

December 31, 2003 to September 30, 2004

December 31, 2004 and thereafter

3.25:1.0

2.75:1.0

2.25:1.0

2.00:1.0

(c) Fixed Charge Coverage Ratio. Maintain at the end of each Fiscal Quarter of
Holdings (commencing December 31, 2001) a Fixed Charge Coverage Ratio of not
less than 1.75:1.0.

(d) Interest Coverage Ratio. Maintain at the end of each Fiscal Quarter of
Holdings an Interest Coverage Ratio of not less than the amount set forth below
for each Measurement Period set forth below:

Measurement Period

Ratio

December 31, 2001 to September 30, 2002

December 31, 2002 to September 30, 2003

December 31, 2003 and thereafter

2.50:1.0

3.00:1.0

3.50:1.0

(e) Net Worth. Maintain at the end of each Fiscal Quarter of Holdings
(commencing December 31, 2001) an excess of Consolidated total assets over
Consolidated total liabilities, in each case, of Holdings and its Subsidiaries
of not less than the amount equal to the sum of (i) 80% of Consolidated net
worth of Holdings and its Subsidiaries as of the Closing Date (as determined by
the Administrative Agent in accordance with GAAP on the basis of the financial
statements then available to it) plus (ii) 80% of Consolidated Net Income (with
no deductions for net losses) since the Closing Date plus (iii) the fair market
value (as determined as of the date of such sale or issuance) of all Equity
Interests issued or sold by Holdings after the Closing Date.



EVENTS OF DEFAULT

Events of Default

. If any of the following events ("Events of Default") shall occur and be
continuing:

(a) (i) any Borrower shall fail to pay any principal of any Advance when the
same shall become due and payable, whether by scheduled maturity or at a date
fixed for prepayment or by acceleration, demand or otherwise, or (ii) any
Borrower shall fail to pay any interest on any Advance or any fee owing under or
in respect of this Agreement, or any Loan Party shall fail to make any other
payment under or in respect of any Loan Document, whether by scheduled maturity
or at a date fixed for payment or prepayment or by acceleration, demand or
otherwise, in each case under this clause (ii) within 3 Business Days after the
same becomes due and payable; or

(b) any representation or warranty made by any Loan Party (or any of its
officers) under or in connection with any Loan Document shall prove to have been
incorrect in any material respect when made or deemed made; or

(c) (i) any Loan Party shall fail to perform or observe any term, covenant or
agreement contained in Section 2.14, 5.01(e), 5.01(f), 5.01(p), 5.01(q),
5.01(r), 5.02, 5.03 or 5.04, (ii) any of the Guarantors shall fail to perform or
observe any term, covenant or agreement contained in Section 1 of the Guaranties
or (iii) any of the Loan Parties shall fail to perform or observe any term,
covenant or agreement contained in Section 6 of the Security Agreement; or

(d) any Loan Party shall fail to perform or observe any term, covenant or
agreement contained in any of the Loan Documents on its part to be performed or
observed that is not otherwise referred to in this Section 6.01 if such failure
shall remain unremedied for at least 30 days after the earlier of the date on
which (i) a Responsible Officer of any of the Loan Parties first becomes aware
of such failure and (ii) written notice thereof shall have been given to
Holdings by the Administrative Agent or any of the Lenders Parties; or

(e) (i) any Loan Party or any of its Subsidiaries shall fail to pay any
principal of, premium or interest on, or any other amount payable in respect of,
one or more items of Debt of the Loan Parties and their Subsidiaries (excluding
Debt outstanding hereunder) that is outstanding in an aggregate principal amount
(or, in the case of any Hedge Agreement, that has an Agreement Value) of at
least $5,000,000 when the same becomes due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), and such
failure shall continue after the applicable grace period, if any, specified in
the agreements or instruments relating to all such Debt; or (ii) any other event
shall occur or condition shall exist under the agreements or instruments
relating to one or more items of Debt of the Loan Parties and their Subsidiaries
(excluding Debt outstanding hereunder) that is outstanding (or under which one
or more Persons have a commitment to extend credit) in an aggregate principal
amount (or, in the case of any Hedge Agreement, that has an Agreement Value) of
at least $5,000,000, and such other event or condition shall continue after the
applicable grace period, if any, specified in all such agreements or
instruments, if the effect of such event or condition is to accelerate, or to
permit the acceleration of, the maturity of such Debt or otherwise to cause, or
to permit the holder thereof to cause, such Debt to mature; or (iii) one or more
items of Debt of the Loan Parties and their Subsidiaries (excluding Debt
outstanding hereunder) that is outstanding (or under which one or more Persons
have a commitment to extend credit) in an aggregate principal amount (or, in the
case of any Hedge Agreement, that has an Agreement Value) of at least $5,000,000
shall be declared to be due and payable or required to be prepaid or redeemed
(other than by a regularly scheduled or required prepayment or redemption),
purchased or defeased, or an offer to prepay, redeem, purchase or defease such
Debt shall be required to be made, in each case prior to the stated maturity
thereof; or

(f) any Loan Party or any of its Subsidiaries (other than Immaterial
Subsidiaries) shall generally not pay its debts as such debts become due, or
shall admit in writing its inability to pay its debts generally, or shall make a
general assignment for the benefit of creditors; or any proceeding shall be
instituted by or against any Loan Party or any of its Subsidiaries (other than
Immaterial Subsidiaries) seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee, or other
similar official for it or for any substantial part of its property and, in the
case of any such proceeding instituted against it (but not instituted by it)
that is being diligently contested by it in good faith, either such proceeding
shall remain undismissed or unstayed for a period of at least 60 days or any of
the actions sought in such proceeding (including, without limitation, the entry
of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or any substantial part of its
property) shall occur; or any event or action analogous to or having a
substantially similar effect to any of the events or actions set forth above in
this Section 6.01(f) (other than a solvent reorganization) shall occur under the
Requirements of Law of any jurisdiction applicable to any Loan Party or any of
such Subsidiaries; or any Loan Party or any of such Subsidiaries shall take any
corporate, partnership, limited liability company or other similar action to
authorize any of the actions set forth above in this Section 6.01(f); or

(g) one or more judgments or orders for the payment of money in excess of
$5,000,000 in the aggregate shall be rendered against one or more of the Loan
Parties and their Subsidiaries and shall remain unsatisfied and either
(i) enforcement proceedings shall have been commenced by any creditor upon any
such judgment or order or (ii) there shall be any period of at least 30 days
during which a stay of enforcement of any such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect; provided, however, that any
such judgment or order shall not give rise to an Event of Default under this
Section 6.01(g) if and for so long as (A) the amount of such judgment or order
is covered by a valid and binding policy of insurance between the defendant and
the insurer, which shall be rated at least "A" by A.M. Best Company (or, with
respect to insurance provided by non-U.S. insurers, having a comparable credit
rating, as determined by the Administrative Agent), covering full payment
thereof and (B) such insurer has been notified, and has not disputed (which term
shall not include such insurer's standard reservation of rights provision) the
claim made for payment, of the amount of such judgment or order; or

(h) one or more nonmonetary judgments or orders (including, without limitation,
writs or warrants of attachment, garnishment, execution, distraint or similar
process) shall be rendered against any Loan Party or any of its Subsidiaries
that, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect, and there shall be any period of at least 30
days during which a stay of enforcement of any such judgment or order, by reason
of a pending appeal or otherwise, shall not be in effect; or

(i) any provision of any Loan Document after delivery thereof pursuant to
Section 3.01 or 5.01(j) shall for any reason (other than pursuant to the terms
thereof) cease to be valid and binding on or enforceable against any Loan Party
intended to be a party thereto, or any such Loan Party shall so state in
writing; or

(j) any Collateral Document after delivery thereof pursuant to Section 3.01 or
5.01(j) shall for any reason (other than pursuant to the terms thereof) cease to
create a valid and perfected first priority lien on and security interest in the
Collateral purported to be covered thereby (subject to the liens permitted by
Section 5.02(a)); or

(k) any ERISA Event shall have occurred with respect to a Plan and the sum
(determined as of the date of occurrence of such ERISA Event) of the
Insufficiency of such Plan and the Insufficiency of any and all other Plans with
respect to which an ERISA Event shall have occurred and then exist (or the
liability of the Loan Parties and the ERISA Affiliates related to such ERISA
Event) exceeds $5,000,000; or

(l) any Loan Party or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that it has incurred Withdrawal Liability to
such Multiemployer Plan in an amount that, when aggregated with all other
amounts required to be paid to Multiemployer Plans by the Loan Parties and the
ERISA Affiliates as Withdrawal Liability (determined as of the date of such
notification), exceeds $5,000,000 or requires payments exceeding $1,000,000 per
annum; or

(m) any Loan Party or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or is being terminated, within the meaning of Title IV of ERISA,
and as a result of such reorganization or termination the aggregate annual
contributions of the Loan Parties and the ERISA Affiliates to all Multiemployer
Plans that are then in reorganization or being terminated have been or will be
increased over the amounts contributed to such Multiemployer Plans for the plan
years of such Multiemployer Plans immediately preceding the plan year in which
such reorganization or termination occurs by an amount exceeding $5,000,000; or

(n) a Change of Control shall occur; or

(o) if on or prior to the date that the Asset Transfer has occurred (and the
Debt Securities have not been issued and sold by such date), the Bridge Facility
(and all related documents) has not been executed and delivered by the Company
and the Loan Parties party thereto;

then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by notice to Holdings, declare
the Commitments of each Lender Party and the obligation of each Lender Party to
make Advances (other than Letter of Credit Advances by the Issuing Bank or a
Lender pursuant to Section 2.03(c) and Swing Line Advances by a Lender pursuant
to Section 2.02(b)) and of the Issuing Bank to issue Letters of Credit to be
terminated, whereupon the same shall forthwith terminate, and (ii) shall at the
request, or may with the consent, of the Required Lenders, (A) by notice to
Holdings, declare the Notes, all interest thereon and all other amounts payable
under this Agreement and the other Loan Documents to be forthwith due and
payable, whereupon the Notes, all such interest and all such amounts shall
become and be forthwith due and payable, without presentment, demand, protest or
further notice of any kind, all of which are hereby expressly waived by each
Loan Party and (B) by notice to each party required under the terms of any
agreement in support of which a Standby Letter of Credit is issued, request that
all Obligations under such agreement be declared to be due and payable;
provided, however, that in the event of an actual or deemed entry of an order
for relief with respect to any Guarantor or any Borrower under the Federal
Bankruptcy Code, (1)  the Commitments of each Lender Party and the obligation of
each Lender Party to make Advances (other than Letter of Credit Advances by the
Issuing Bank or a Lender pursuant to Section 2.03(c) and Swing Line Advances by
a Lender pursuant to Section 2.02(b)) and of the Issuing Bank to issue Letters
of Credit shall automatically be terminated and (2) the Notes, all such interest
and all such amounts shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by each Borrower.

Actions in Respect of the Letters of Credit upon Default

. If any Event of Default shall have occurred and be continuing, the
Administrative Agent may, or shall at the request of the Required Lenders,
irrespective of whether it is taking any of the actions described in
Section 6.01 or otherwise, make demand upon the Company to, and forthwith upon
such demand the Company will, pay to the Administrative Agent on behalf of the
Lender Parties in same day funds at the Administrative Agent's office designated
in such demand, for deposit in the L/C Cash Collateral Account, an amount equal
to the aggregate Available Amount of all Letters of Credit then outstanding. If
at any time the Administrative Agent reasonably determines that any funds held
in the L/C Cash Collateral Account are subject to any right or claim of any
Person other than the Administrative Agent and the Secured Parties or that the
total amount of such funds is less than the aggregate Available Amount of all
Letters of Credit, the Company will, forthwith upon demand by the Administrative
Agent, pay to the Administrative Agent, as additional funds to be deposited and
held in the L/C Cash Collateral Account, an amount equal to the excess of
(a) such aggregate Available Amount over (b) the total amount of funds, if any,
then held in the L/C Cash Collateral Account that the Administrative Agent
reasonably determines to be free and clear of any such right and claim. Upon the
drawing of any Letter of Credit for which funds are on deposit in the L/C Cash
Collateral Account, such funds shall be applied, to the extent permitted under
applicable law, to reimburse the Issuing Bank or the Lenders, as applicable.



THE AGENTS

Appointment, Powers and Immunity

. (a) Each Lender Party (in its capacity as a Lender, the Swing Line Bank (if
applicable), the Issuing Bank (if applicable) and on behalf of itself and its
Affiliates as potential Hedge Banks) hereby appoints and authorizes the
Administrative Agent to act as its agent under this Agreement and the other Loan
Documents with such powers and discretion as are specifically delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto,
including, without limitation, the power to approve a Designated Capital Markets
Transaction, subject to and in accordance with clause (d) below. The
Administrative Agent (which term as used in this sentence and in Section 7.05(a)
and the first sentence of Section 7.06 shall include its affiliates and its own
and its affiliates' officers, directors, employees, and agents): (i) shall not
have any duties or responsibilities except those expressly set forth in this
Agreement and shall not be a trustee or fiduciary for any Lender Party; (ii)
shall not be responsible to the Lender Parties for any recital, statement,
representation, or warranty (whether written or oral) made in or in connection
with any Loan Document or any certificate or other document referred to or
provided for in, or received by any of them under, any Loan Document, or for the
value, validity, effectiveness, genuineness, enforceability, or sufficiency of,
or the perfection or priority of any lien or security interest created or
purported to be created under or in connection with, any Loan Document, or any
other document referred to or provided for therein or for any failure by any
Loan Party or any other Person to perform any of its obligations thereunder;
(iii) shall not be responsible for or have any duty to ascertain, inquire into,
or verify the performance or observance of any covenants or agreements by any
Loan Party or the satisfaction of any condition or to inspect the property
(including the books and records) of any Loan Party or any of its Subsidiaries
or Affiliates; (iv) shall not be required to initiate or conduct any litigation
or collection proceedings under any Loan Document; and (v) shall not be
responsible for any action taken or omitted to be taken by it or any of its
directors, officers, agents or employees under or in connection with any Loan
Document, except for its or their own gross negligence or willful misconduct.

(b) The Administrative Agent shall also act as the "collateral agent" under the
Loan Documents, and each of the Lender Parties (in its capacities as a Lender,
the Swing Line Bank (if applicable), the Issuing Bank (if applicable) and a
potential Hedge Bank) hereby appoints and authorizes the Administrative Agent to
act as the agent of such Lender Party for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Loan Parties to
secure any of the Secured Obligations, together with such powers and discretion
as are reasonably incidental thereto. For the purposes of holding or enforcing
Collateral located in a jurisdiction other than the United States, the
Administrative Agent may from time to time in its discretion appoint any of the
other Lender Parties or any of the affiliates of a Lender Party to act as its
co-agent or sub-agent or its attorney-in-fact for any purpose, including for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents or of exercising any rights and
remedies thereunder at the direction of the Administrative Agent, and the
Administrative Agent shall not be responsible for the negligence or misconduct
of any such co-agents, sub-agents or attorneys-in-fact selected by it with
reasonable care. In this connection, the Administrative Agent, as "collateral
agent", and such co-agents, sub-agents and attorneys-in-fact shall be entitled
to the benefits of all provisions of this Article VII (including, without
limitation, Section 7.05, as though such co-agents, sub-agents and
attorneys-in-fact were the "collateral agent" under the Loan Documents) as if
set forth in full herein with respect thereto.

(c) Neither the Lead Arranger, the Syndication Agent nor the Co-Documentation
Agents shall have any powers or discretion under this Agreement or any of the
other Loan Documents other than those bestowed upon it as a co-agent or
sub-agent from time to time by the Administrative Agent pursuant to subsection
(b) of this Section 7.01, and each of the Lender Parties hereby acknowledges
that (i) it has not relied on the Lead Arranger, the Syndication Agent or the
Co-Documentation Agents in deciding whether to enter into this Agreement or in
taking or not taking any action under the Agreement and (ii) neither the Lead
Arranger, the Syndication Agent nor the Co-Documentation Agents shall have any
liability under this Agreement or any of the other Loan Documents.

(d) A Designated Capital Markets Transaction may be approved by the
Administrative Agent. Such approval will be given with respect to a Designated
Capital Markets Transaction which meets the Specified Parameters, unless the
Administrative Agent determines in its discretion that any such Debt could
reasonably be expected to have a Material Adverse Effect. If the Administrative
Agent makes such a determination, or in the case where a proposed Designated
Capital Markets Transaction does not otherwise, in the judgment of the
Administrative Agent, meet the Specified Parameters, the Administrative Agent
will deliver all material documentation with respect to such proposed facility
to all of the Lender Parties, and such proposed new facility will in such case
be subject to approval of the Required Lenders.

Reliance by Agent

. The Administrative Agent shall be entitled to rely upon any certification,
notice, instrument, writing, or other communication (including, without
limitation, any thereof by telephone or telecopy) believed by it to be genuine
and correct and to have been signed, sent or made by or on behalf of the proper
Person or Persons, and upon advice and statements of legal counsel (including
counsel for any Loan Party), independent accountants, and other experts selected
by the Administrative Agent. The Administrative Agent may deem and treat the
payee of any Note as the holder thereof for all purposes hereof unless and until
the Administrative Agent receives and accepts an Assignment and Acceptance
executed in accordance with Section 8.07. As to any matters not expressly
provided for by this Agreement, the Administrative Agent shall not be required
to exercise any discretion or take any action, but shall be required to act or
to refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Required Lenders, and such
instructions shall be binding on all of the Lender Parties; provided, however,
that the Administrative Agent shall not be required to take any action that
exposes the Administrative Agent to personal liability or that is contrary to
any Loan Document or applicable Requirements of Law or unless it shall first be
indemnified to its satisfaction by the Lender Parties against any and all
liability and expense which may be incurred by it by reason of taking any such
action.

Defaults

. The Administrative Agent shall not be deemed to have knowledge or notice of
the occurrence of a Default or Event of Default unless the Administrative Agent
has received written notice from a Lender Party or a Borrower specifying such
Default or Event of Default and stating that such notice is a "Notice of
Default". In the event that the Administrative Agent receives such a notice of
the occurrence of a Default or Event of Default, the Administrative Agent shall
give prompt notice thereof to the Lender Parties. The Administrative Agent shall
(subject to Section 7.02) take such action with respect to such Default or Event
of Default as shall reasonably be directed by the Required Lenders; provided
that, unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interest of the Lender
Parties.

Bank of America, BAS, Fleet, DnB, UBN and Affiliates

. With respect to its Commitments, the Advances made by it and the Note or Notes
issued to it, each of Bank of America (and any successor acting as the
Administrative Agent), Fleet, DnB and UBN in its capacity as a Lender Party
hereunder shall have the same rights and powers under the Loan Documents as any
other Lender Party and may exercise the same as though it were not acting as the
Administrative Agent or an Issuing Bank (with respect to Bank of America), the
Syndication Agent (with respect to Fleet) or Co-Documentation Agents (with
respect to DnB and UBN); and the term "Lender Party" or "Lender Parties" shall,
unless otherwise expressly indicated, include each of Bank of America, Fleet,
DnB and UBN in its individual capacity. Bank of America (and any successor
acting as the Administrative Agent), BAS, Fleet, DnB and UBN and their
respective affiliates may (without having to account therefor to any Lender
Party) accept deposits from, lend money to, make investments in, provide
services to, and generally engage in any kind of lending, trust, or other
business with any Loan Party or any of its Subsidiaries or Affiliates as if it
were not acting as an Agent or an Issuing Bank, and Bank of America (and any
successor acting as the Administrative Agent), BAS, Fleet, DnB and UBN and their
respective affiliates may accept fees and other consideration from any Loan
Party or any of its Subsidiaries or Affiliates, or any Person that may do
business with or own securities of any Loan Party or any such Subsidiary or
Affiliate, for services in connection with this Agreement or otherwise without
having to account for the same to the Lender Parties. Neither Bank of America
(and any successor acting as the Administrative Agent), Fleet, DnB nor UBN shall
have any duty to disclose any information obtained or received by it or any of
its Affiliates relating to Holdings or any of its Subsidiaries to the extent
such information was obtained or received in any capacity other than as an
Agent.

Indemnification

. (a) The Lenders severally agree to indemnify each Agent and each of their
affiliates and their respective officers, directors, employees, agents, advisors
and trustees (each, an "Indemnified Party") (to the extent not promptly
reimbursed under Section 8.04, but without limiting the obligations of any Loan
Party under such Section) in accordance with each such Lender's Pro-Rata Share,
for any and all claims, damages, losses, liabilities and expenses (including,
without limitation, reasonable fees and expenses of counsel) that may be
incurred by or asserted or awarded against any Indemnified Party, in each case
arising out of or in connection with or by reason of (including, without
limitation, in connection with any investigation, litigation or proceeding or
preparation of a defense in connection therewith) any Loan Document or the
transactions contemplated thereby or any action taken or omitted by any
Indemnified Party under any Loan Document (collectively, the "Indemnified
Costs"); provided that no Lender shall be liable for any of the foregoing to the
extent they arise from the gross negligence or willful misconduct of the Person
to be indemnified. In the case of any claim, investigation, litigation or
proceeding for which indemnity under this Section 7.05(a) applies, such
indemnity shall apply whether or not such claim, investigation, litigation or
proceeding is brought by any Indemnified Party, any of the Lender Parties or a
third party. Without limitation of the foregoing, each Lender severally agrees
to reimburse each Indemnified Party promptly upon demand for its Pro Rata Share
of any costs or expenses payable by any Loan Party under Section 8.04, to the
extent that such Indemnified Party is not promptly reimbursed for such costs and
expenses (including, without limitation, fees and expenses of counsel) by that
Loan Party. In the case of any investigation, litigation or proceeding giving
rise to any Indemnified Costs, this Section 7.05 applies whether any such
investigation, litigation or proceeding is brought by any Lender Party or any
other Person. The failure of any Lender Party to reimburse any Indemnified Party
promptly upon demand for its Pro Rata Share of any amount required to be paid by
the Lender Party to such Indemnified Party as provided herein shall not relieve
any other Lender Party of its obligation hereunder to reimburse such Indemnified
Party for its Pro Rata Share of such amount, but no Lender Party shall be
responsible for the failure of any other Lender Party to reimburse any
Indemnified Party for such other Lender Party's Pro Rata Share of such amount.
Without prejudice to the survival of any other agreement of any Lender Party
hereunder, the agreement and obligations of each Lender contained in this
Section 7.05(a) shall survive the payment in full of principal, interest and all
other amounts payable hereunder and under the other Loan Documents.

(b) The Lenders having a Revolving Credit Commitment severally agree to
indemnify the Issuing Bank (to the extent not promptly reimbursed under Section
8.04, but without limiting the obligations of any Loan Party under such Section)
for such Lender's Pro Rata Share of any and all claims, damages, losses,
liabilities and expenses (including, without limitation, reasonable fees and
expenses of counsel) that may be incurred by or asserted or awarded against the
Issuing Bank, in each case arising out of or in connection with or by reason of
(including, without limitation, in connection with any investigation, litigation
or proceeding or preparation of a defense in connection therewith) any Loan
Document; provided, however, that no such Lender shall be liable for any portion
of such claims, damages, losses, liabilities and expenses resulting from the
Issuing Bank's gross negligence or willful misconduct. In the case of any claim,
investigation, litigation or proceeding for which indemnity under this Section
7.05(b) applies, such indemnity shall apply whether or not such claim,
investigation, litigation or proceeding is brought by the Issuing Bank, any of
the other Lender Parties or a third party. Without limitation of the foregoing,
each Lender having a Revolving Credit Commitment severally agrees to reimburse
the Issuing Bank promptly upon demand for its Pro Rata Share of any costs and
expenses (including, without limitation, fees and expenses of counsel) payable
by any Loan Party under Section 8.04, to the extent that the Issuing Bank is not
promptly reimbursed for such costs and expenses by such Loan Party. The failure
of any Lender having a Revolving Credit Commitment to reimburse the Issuing Bank
promptly upon demand for its Pro Rata Share of any amount required to be paid by
the Lenders having a Revolving Credit Commitment to the Issuing Bank as provided
herein shall not relieve any other such Lender of its obligation hereunder to
reimburse the Issuing Bank for its Pro Rata Share of such amount, but no such
Lender shall be responsible for the failure of any other Lender to reimburse the
Issuing Bank for such other Lender's Pro Rata Share of such amount. Without
prejudice to the survival of any other agreement of any Lender hereunder, the
agreement and obligations of each Lender contained in this Section 7.05(b) shall
survive the payment in full of principal, interest and all other amounts payable
hereunder and under the other Loan Documents.

Non-Reliance on Agent and Other Lender Parties

. Each Lender Party agrees that it has, independently and without reliance on
any Agent or any other Lender Party, and based on such documents and information
as it has deemed appropriate, made its own credit analysis of the Loan Parties
and their Subsidiaries and decision to enter into this Agreement and that it
will, independently and without reliance upon any Agent or any other Lender
Party, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own analysis and decisions in taking or not
taking action under the Loan Documents. Except for notices, reports, and other
documents and information expressly required to be furnished to the Lender
Parties by the Administrative Agent hereunder, the Administrative Agent shall
not have any duty or responsibility to provide any Lender Party with any credit
or other information concerning the affairs, financial condition, or business of
any Loan Party or any of its Subsidiaries or Affiliates that may come into the
possession of the Administrative Agent or any of its affiliates.

Resignation of Administrative Agent

. The Administrative Agent may resign at any time by giving notice thereof to
the Lender Parties and Holdings. Upon any such resignation, the Required Lenders
shall have the right (with, so long as no Default has occurred and is
continuing, the prior consent of Holdings, such consent not to be unreasonably
withheld or delayed) to appoint a successor Administrative Agent. If no
successor Agent shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent's giving of notice of resignation, then the retiring Administrative Agent
may, on behalf of the Lender Parties (with, so long as no Default has occurred
and is continuing, the prior consent of Holdings, such consent not to be
unreasonably withheld or delayed), appoint a successor Administrative Agent
which shall be a commercial bank organized under the laws of the United States
of America or of any state thereof and having combined capital and surplus of at
least $100,000,000. If within 45 days after written notice is given of the
retiring Administrative Agent's resignation under this Section 7.07 no successor
Administrative Agent shall have been appointed and shall have accepted such
appointment, then on such 45th day (a) the retiring Administrative Agent's
resignation shall become effective, (b) the retiring Administrative Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
and (c) the Required Lenders shall thereafter perform all duties and obligations
of the retiring Administrative Agent under the Loan Documents until such time,
if any, as the Required Lenders appoint a successor Administrative Agent as
provided above in this Section 7.07. Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor and upon the execution and filing
or recording of such financing statements, or amendments thereto, and such
amendments or supplements to the Mortgages, and such other instruments or
notices, as may be necessary or desirable, or as the Required Lenders may
request, in order to continue the perfection of the Liens granted or purported
to be granted by the Collateral Documents, such successor Administrative Agent
shall thereupon succeed to and become vested with all the rights, powers,
discretion, privileges, and duties of the retiring Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations under
the Loan Documents. After any retiring Agent's resignation hereunder as
Administrative Agent, the provisions of this Article VII shall continue in
effect for its benefit in respect of any actions taken or omitted to be taken by
it while it was acting as Administrative Agent.



MISCELLANEOUS

Amendments, Etc

. No amendment or waiver of any provision of this Agreement, the Notes or any
other Loan Document, nor consent to any departure by any of the Loan Parties
therefrom, shall in any event be effective unless the same shall be in writing
and signed (or, in the case of the Collateral Documents, consented to) by the
Required Lenders (and, to the extent that any of the rights or obligations of
any of the Loan Parties is being changed, Holdings), and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no amendment, waiver or consent
shall, unless in writing and signed by all of the Lender Parties (other than any
Lender Party that is, at such time, a Defaulting Lender, and, to the extent that
any of the rights or obligations of any of the Loan Parties is being changed,
Holdings), do any of the following at any time: (i) waive any of the conditions
specified in Section 3.01 or, in the case of the Initial Extension of Credit,
Section 3.02; (ii) change the number of Lenders or the percentage of the
Commitments or the aggregate outstanding principal amount of Advances or the
aggregate Available Amount of outstanding Letters of Credit that, in each case,
shall be required for the Lender Parties or any of them to take any action
hereunder or thereunder; (iii) release all or substantially all of the value of
the guarantees of the Guarantors under the Guaranties; (iv) release all or
substantially all of the Collateral in any transaction or series of related
transactions; (v) amend Section 2.13 or this Section 8.01; (vi) increase the
Commitments or the Pro Rata Shares of the Lenders (other than the Incremental
Commitments); (vii) reduce the principal of, or stated rate of interest on, the
Notes or any fees or other amounts stated to be payable hereunder; or
(viii) postpone any date scheduled for any payment of principal of, or interest
on, the Notes pursuant to Section 2.04 or 2.07 (including the Conversion Date,
if applicable) or any date fixed for any payment of fees hereunder or any
Guaranteed Obligations payable under the Guaranties; provided, further, that no
amendment, waiver or consent shall, unless in writing and signed by the
Requisite Class Lenders of each affected Facility (and, to the extent that any
of the rights or obligations of any of the Loan Parties is being changed,
Holdings), change the order of application of any reduction in Commitments or
any prepayment of Advances from that set forth in the applicable provisions of
Sections 2.05 and 2.06, as applicable; provided further that no amendment,
waiver or consent shall, unless in writing and signed by the Swing Line Bank or
the Issuing Bank, as the case may be, in addition to the Lenders required above
to take such action, and Holdings, affect the rights or obligations of the Swing
Line Bank or of the Issuing Bank, as the case may be, under this Agreement; and
provided further that no amendment, waiver or consent shall, unless in writing
and signed by the Administrative Agent in addition to the Lenders required above
to take such action (and, to the extent that any of the rights or obligations of
any of the Loan Parties is being changed, Holdings), affect the rights or duties
of the Administrative Agent under this Agreement and the other Loan Documents.
Notwithstanding any of the foregoing provisions of this Section 8.01, none of
the defined terms set forth in Section 1.01 shall be amended, supplemented or
otherwise modified in any manner that would change the meaning, purpose or
effect of this Section 8.01 or any section referred to herein unless such
amendment, supplement or modification is agreed to in writing by the number and
percentage of Lenders (and the Swing Line Bank, the Issuing Bank and the
Administrative Agent, if applicable) otherwise required to amend such section
under the terms of this Section 8.01.

Notices, Etc

. All notices and other communications provided for hereunder shall be in
writing (including telecopy communication) and mailed, telecopied, or delivered,
if to any Borrower, at the address at c/o Alpharma Inc., One Executive Drive,
Fort Lee, New Jersey, 07024, Attention: Chief Financial Officer, with a copy to
each of the Treasurer and the Chief Legal Officer; if to any Initial Lender, the
Swing Line Bank or the Initial Issuing Bank, at its Base Rate Lending Office
specified opposite its name on Schedule I hereto; if to any other Lender Party,
at its Base Rate Lending Office specified in the Assignment and Acceptance
pursuant to which it became a Lender Party; and if to the Administrative Agent
or Collateral Agent, with respect to (i) financial statements, compliance
certificates, any notices with respect to Collateral, and notices other than
borrowing repayments to: Bank of America, N.A., 1455 Market Street, 5th Floor,
CA5-704-05-19, San Francisco, California 94801, Attn: Aamir Saleem, Telephone:
415-436-2769; Telecopy: 415-503-5089; and (ii) borrowing notices, repayments and
other operational matters to: Bank of America, N.A., Independence Center, 15th
Floor, NC1-001-15-04, 101 North Tryon Street, Charlotte, North Carolina 28255,
Attn: Elizabeth Garver, Telephone: 704-386-8451; Telecopy: 704-409-0004; or, as
to any party, at such other address as shall be designated by such party in a
written notice to the other parties. All such notices and other communications
shall, when mailed or telecopied or be effective when deposited in the mails or
transmitted by telecopier, respectively, except that notices and communications
to any Agent pursuant to Article II, III or VII shall not be effective until
received by such Agent. Delivery by telecopier of an executed counterpart of a
signature page to any amendment or waiver of any provision of this Agreement or
the Notes or of any Exhibit hereto to be executed and delivered hereunder shall
be effective as delivery of an original executed counterpart thereof.

No Waiver; Remedies

. No failure on the part of any Lender Party or any Agent to exercise, and no
delay in exercising, any right hereunder or under any Note or any other Loan
Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right preclude any other or further exercise thereof or the
exercise of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

Costs and Expenses

. (a) Each Loan Party agrees, jointly and severally, to pay on demand (i) all
reasonable costs and expenses of each Agent in connection with the syndication,
preparation, execution, delivery, administration, modification and amendment of,
or any consent or waiver under, the Loan Documents and the other documents to be
delivered thereunder (including, without limitation, (A) all due diligence,
collateral review, syndication, transportation, computer, duplication,
appraisal, audit, insurance, consultant, search, filing and recording fees and
expenses and (B) the reasonable fees and expenses of external counsel for each
Agent with respect thereto, with respect to advising such Agent as to its rights
and responsibilities, or the perfection, protection or preservation of rights or
interests, under the Loan Documents, with respect to negotiations with any Loan
Party or with other creditors of any Loan Party or any of its Subsidiaries
arising out of any Default or any events or circumstances that may give rise to
a Default and with respect to presenting claims in or otherwise participating in
or monitoring any bankruptcy, insolvency or other similar proceeding involving
creditors' rights generally and any proceeding ancillary thereto) and (ii) all
costs and expenses of each Agent and each Lender Party in connection with the
enforcement of and preservation of rights under the Loan Documents and the other
documents to be delivered thereunder, whether in any action, suit or litigation,
or any bankruptcy, insolvency or other similar proceeding affecting creditors'
rights generally, or any consensual "workout", restructuring or similar
arrangement (including, without limitation, the reasonable fees and expenses of
counsel (including the cost of internal counsel) for the Administrative Agent
and each Lender Party with respect thereto).

(b) Each Loan Party agrees, jointly and severally, to indemnify, defend and save
and hold harmless each Agent, each Lender Party and each of their affiliates and
their respective officers, directors, employees, agents, advisors and trustees
(each, an "Indemnified Party") from and against, and shall pay on demand, any
and all claims, damages, losses, liabilities and expenses (including, without
limitation, reasonable fees and expenses of counsel) that may be incurred by or
asserted or awarded against any Indemnified Party, in each case arising out of
or in connection with or by reason of (including, without limitation, in
connection with any investigation, litigation or proceeding or preparation of a
defense in connection therewith) (i) the Facilities, the actual or proposed use
of the proceeds of the Advances or the Letters of Credit, the Loan Documents,
the Related Documents or any of the transactions contemplated thereby,
including, without limitation, any acquisition or proposed acquisition
(including, without limitation, the Transaction) by Holdings or the Company or
(ii) the actual or alleged presence of Hazardous Materials on any property of
any Loan Party or any of its Subsidiaries or any Environmental Action relating
in any way to any Loan Party or any of its Subsidiaries, except to the extent
such claim, damage, loss, liability or expense is found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from such Indemnified Party's gross negligence or willful misconduct. In the
case of an investigation, litigation or other proceeding to which the indemnity
in this Section 8.04(b) applies, such indemnity shall be effective whether or
not such investigation, litigation or proceeding is brought by any Loan Party,
its directors, shareholders or creditors or an Indemnified Party or any other
Person, whether or not any Indemnified Party is otherwise a party thereto and
whether or not the Transaction is consummated. Each Loan Party also agrees not
to assert any claim against any Agent, any Lender Party or any of their
Affiliates, or any of their respective officers, directors, employees, agents
and advisors, on any theory of liability, for special, indirect, consequential
or punitive damages arising out of or otherwise relating to the Facilities, the
actual or proposed use of the proceeds of the Advances or the Letters of Credit,
the Loan Documents, the Related Documents or any of the transactions
contemplated thereby.

(c) If any payment of principal of, or Conversion of, any Eurodollar Rate
Advance is made by any Borrower to or for the account of a Lender Party other
than on the last day of the Interest Period for such Advance, as a result of a
payment or Conversion pursuant to Section 2.06, 2.09(b)(i) or 2.10(d),
acceleration of the maturity of the Notes pursuant to Section 6.01 or for any
other reason, or by an Eligible Assignee to a Lender Party other than on the
last day of the Interest Period for such Advance upon an assignment of rights
and obligations under this Agreement pursuant to Section 8.07 as a result of a
demand by the Company pursuant to Section 8.07(a), or if any Borrower fails to
make any payment or prepayment of an Advance for which a notice of prepayment
has been given or that is otherwise required to be made, whether pursuant to
Section 2.04, 2.06 or 6.01 or otherwise, such Borrower shall, upon demand by
such Lender Party (with a copy of such demand to the Administrative Agent), pay
to the Administrative Agent for the account of such Lender Party any amounts
required to compensate such Lender Party for any additional losses, costs or
expenses that it may reasonably incur as a result of such payment or Conversion
or such failure to pay or prepay, as the case may be, including, without
limitation, any loss, cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by any Lender Party to fund or
maintain such Advance.

(d) If any Loan Party fails to pay when due any costs, expenses or other amounts
payable by it under any Loan Document, including, without limitation, fees and
expenses of counsel and indemnities, such amount may be paid on behalf of such
Loan Party by the Administrative Agent or any Lender Party, in its sole
discretion.

(e) Without prejudice to the survival of any other agreement of any Loan Party
hereunder or under any other Loan Document, the agreements and obligations of
each Borrower contained in Sections 2.10 and 2.12 and this Section 8.04 shall
survive the payment in full of principal, interest and all other amounts payable
hereunder and under any of the other Loan Documents.

Right of Set-off

. Upon the occurrence and during the continuance of any Event of Default, each
Agent and each Lender Party and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and otherwise apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other indebtedness at
any time owing by such Agent, such Lender Party or such Affiliate to or for the
credit or the account of any Borrower against any and all of the Obligations of
any Borrower now or hereafter existing under the Loan Documents, irrespective of
whether such Agent or such Lender Party shall have made any demand under this
Agreement or such Note or Notes and although such Obligations may be unmatured.
Each Agent and each Lender Party agrees promptly to notify any affected Borrower
after any such setoff and application; provided, however, that the failure to
give such notice shall not affect the validity of such setoff and application.
The rights of each Agent and each Lender Party and their respective Affiliates
under this Section are in addition to other rights and remedies (including,
without limitation, other rights of setoff) that such Agent, such Lender Party
and their respective Affiliates may have.

Binding Effect

. This Agreement shall become effective when it shall have been executed by each
Borrower and each Agent and the Administrative Agent shall have been notified by
each Initial Lender, the Swing Line Bank and the Initial Issuing Bank that such
Initial Lender, the Swing Line Bank or the Initial Issuing Bank has executed it
and thereafter shall be binding upon and inure to the benefit of each Borrower,
each Agent and each Lender Party and their respective successors and assigns,
except that no Borrower shall have the right to assign its rights hereunder or
any interest herein without the prior written consent of all of the Lender
Parties.

Assignments and Participations

. (a) Each Lender may and, so long as no Default shall have occurred and be
continuing, if demanded by the Company (following a demand by such Lender
pursuant to Section 2.10 or 2.12) upon at least five Business Days' notice to
such Lender and the Administrative Agent, will assign to one or more Eligible
Assignees all or a portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its Commitment or
Commitments, the Advances owing to it and the Note or Notes held by it);
provided, however, that (i) each such assignment shall be of a uniform, and not
a varying, percentage of all rights and obligations under and in respect of any
or all of the Facilities, (ii) except in the case of an assignment to a Person
that, immediately prior to such assignment, was a Lender, an Affiliate of any
Lender or an Approved Fund of any Lender or an assignment of all of a Lender's
rights and obligations under this Agreement, the aggregate amount of the
Commitments being assigned to such Eligible Assignee pursuant to such assignment
(determined as of the date of the Assignment and Acceptance with respect to such
assignment) shall in no event be less than $1,000,000 (or such lesser amount as
shall be approved by the Administrative Agent and, so long as no Default shall
have occurred and be continuing at the time of effectiveness of such assignment,
Holdings) under each Facility, (iii) each such assignment shall be to an
Eligible Assignee, (iv) each such assignment made as a result of a demand by the
Company pursuant to this Section 8.07(a) shall be arranged by the Company after
consultation with the Administrative Agent and shall be either an assignment of
all of the rights and obligations of the assigning Lender under this Agreement
or an assignment of a portion of such rights and obligations made concurrently
with another such assignment or other such assignments that together cover all
of the rights and obligations of the assigning Lender under this Agreement,
(v) no Lender shall be obligated to make any such assignment as a result of a
demand by the Company pursuant to this Section 8.07(a) unless and until such
Lender shall have received one or more payments from either the Company or one
or more Eligible Assignees in an aggregate amount at least equal to the
aggregate outstanding principal amount of the Advances owing to such Lender,
together with accrued interest thereon to the date of payment of such principal
amount and all other amounts then payable to such Lender under this Agreement,
(vi) no such assignments shall be permitted without the consent of the
Administrative Agent until the Administrative Agent shall have notified the
Lender Parties that syndication of the Commitments hereunder has been completed
and (vii) the parties to each such assignment shall execute and deliver to the
Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance, together with any Note or Notes held by the assigning
Lender subject to such assignment and a processing and recordation fee of
$3,500; provided, however, that for each such assignment made as a result of a
demand by the Company pursuant to this Section 8.07(a), the Company shall pay to
the Administrative Agent the applicable processing and recordation fee;
provided, further, that no such processing and recordation fee shall be payable
in the case of an assigning Lender which is already a Lender, an Affiliate of
such Lender or an Approved Fund of any Lender and in the case of contemporaneous
assignments by a Lender to more than one fund managed or advised by the same
investment advisor (which funds are not then Lenders hereunder), only a single
$3,500 fee shall be payable for all such assignments by such Lender to such
funds).

(b) Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in such Assignment and Acceptance, (i) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender or Issuing Bank, as the
case may be, hereunder and (ii) the Lender or Issuing Bank assignor thereunder
shall, to the extent that rights and obligations hereunder have been assigned by
it pursuant to such Assignment and Acceptance, relinquish its rights (other than
its rights under Sections 2.10, 2.12 and 8.04 to the extent any claim thereunder
relates to an event arising prior to such assignment) and be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the remaining portion of an assigning Lender's or
Issuing Bank's rights and obligations under this Agreement, such Lender or
Issuing Bank shall cease to be a party hereto). If the assignee is not
incorporated under the laws of the United States of America or a state thereof,
it shall deliver to Holdings and the Administrative Agent certification as to
exemption from deduction or withholding of Taxes in accordance with
Section 2.12.

(c) By executing and delivering an Assignment and Acceptance, each Lender Party
assignor thereunder and each assignee thereunder confirm to and agree with each
other and the other parties thereto and hereto as follows: (i) other than as
provided in such Assignment and Acceptance, such assigning Lender Party makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with any Loan
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of, or the perfection or priority of any lien or security
interest created or purported to be created under or in connection with, any
Loan Document or any other instrument or document furnished pursuant thereto;
(ii) such assigning Lender Party makes no representation or warranty and assumes
no responsibility with respect to the financial condition of any Loan Party or
the performance or observance by any Loan Party of any of its obligations under
any Loan Document or any other instrument or document furnished pursuant
thereto; (iii) such assignee confirms that it has received a copy of this
Agreement, together with copies of such documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
such Assignment and Acceptance; (iv) such assignee will, independently and
without reliance upon any Agent, such assigning Lender Party or any other Lender
Party and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement; (v) such assignee confirms that it is an Eligible
Assignee; (vi) such assignee appoints and authorizes each Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
the Loan Documents as are delegated to such Agent by the terms hereof and
thereof, together with such powers and discretion as are reasonably incidental
thereto; and (vii) such assignee agrees that it will perform in accordance with
their terms all of the obligations that by the terms of this Agreement are
required to be performed by it as a Lender or Issuing Bank, as the case may be.

(d) The Administrative Agent shall maintain at its address referred to in
Section 8.02 a copy of each Assignment and Acceptance delivered to and accepted
by it and a register for the recordation of the names and addresses of the
Lender Parties and the Commitment under each Facility of, and principal amount
of the Advances owing under each Facility to, each Lender Party from time to
time (the "Register"). The entries in the Register shall be conclusive and
binding for all purposes, absent manifest error, and the Borrowers, the Agents
and the Lender Parties shall treat each Person whose name is recorded in the
Register as a Lender Party hereunder for all purposes of this Agreement. The
Register shall be available for inspection by the Company or any Agent or any
Lender Party at any reasonable time and from time to time upon reasonable prior
notice.

(e) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender Party and an assignee, together with any Note or Notes subject to such
assignment, the Administrative Agent shall, if such Assignment and Acceptance
has been completed and is in substantially the form of Exhibit C hereto,
(i) accept such Assignment and Acceptance, (ii) record the information contained
therein in the Register and (iii) give prompt notice thereof to Holdings and
each other Agent. In the case of any assignment by a Lender, promptly after its
receipt of such notice, each Borrower, at its own expense, shall execute and
deliver to the Administrative Agent in exchange for the surrendered Note or
Notes a new Note to the order of such Eligible Assignee in an amount equal to
the Commitment assumed by it under each Facility pursuant to such Assignment and
Acceptance and, if any assigning Lender has retained a Commitment hereunder
under such Facility, a new Note to the order of such assigning Lender in an
amount equal to the Commitment retained by it hereunder. Such new Note or Notes
shall be in an aggregate principal amount equal to the aggregate principal
amount of such surrendered Note or Notes, shall be dated the effective date of
such Assignment and Acceptance and shall otherwise be in substantially the form
of Exhibit A-1 or A-2 hereto, as the case may be.

(f) The Issuing Bank may assign to an Eligible Assignee all of its rights and
obligations under the undrawn portion of its Letter of Credit Commitment at any
time; provided, however, that (i) except in the case of an assignment to a
Person that immediately prior to such assignment was an Issuing Bank or an
assignment of all of an Issuing Bank's rights and obligations under this
Agreement, the amount of the Letter of Credit Commitment of the assigning
Issuing Bank being assigned pursuant to each such assignment (determined as of
the date of the Assignment and Acceptance with respect to such assignment) shall
in no event be less than $1,000,000 and shall be in an integral multiple of
$1,000,000 in excess thereof, (ii) each such assignment shall be to an Eligible
Assignee and (iii) the parties to each such assignment shall execute and deliver
to the Administrative Agent, for its acceptance and recording in the Register,
an Assignment and Acceptance, together with a processing and recordation fee of
$3,500.

(g) Each Lender Party may, without notice to or consent of Holdings or the
Administrative Agent, sell participations to one or more Persons (other than any
Loan Party or any of its Affiliates) in or to all or a portion of its rights,
obligations or rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitments, the Advances owing to it and
the Note or Notes (if any) held by it); provided, however, that (i) such Lender
Party's obligations under this Agreement (including, without limitation, its
Commitments) shall remain unchanged, (ii) such Lender Party shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) such Lender Party shall remain the holder of any such Note for all
purposes of this Agreement, (iv) the Borrowers, the Agents and the other Lender
Parties shall continue to deal solely and directly with such Lender Party in
connection with such Lender Party's rights and obligations under this Agreement,
(v) the participant shall be entitled to the benefit of the yield protection
provisions contained in Sections 2.10, 2.12 (but only to the extent such Lender
Party would have been entitled to the benefit of such provisions in the absence
of such participation) and 8.04(c) and the right of set-off contained in
Section 8.05, (vi) no participant under any such participation shall have any
right to approve any amendment or waiver of any provision of any Loan Document,
or any consent to any departure by any Loan Party therefrom, except to the
extent that such amendment, waiver or consent would reduce the principal of, or
stated rate of interest on, the Notes or any fees or other amounts payable
hereunder, in each case to the extent subject to such participation, postpone
any date scheduled for any payment of principal of, or interest on, the Notes
pursuant to Section 2.04 or 2.07 or any date fixed for any payment of fees
hereunder or any Guaranteed Obligations payable under the Guaranties, in each
case to the extent subject to such participation, or release all or
substantially all of the Collateral and (vii) in the case where such Lender
Party is organized under the laws of a jurisdiction other than the United
States, such Lender Party shall comply with any certification requirements
relating to intermediaries that are applicable under the Internal Revenue Code
in order to obtain a reduction in or exemption from withholding on payments made
by a Borrower to such Lender Party.

(h) Any Lender Party may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 8.07, disclose to
the assignee or participant or proposed assignee or participant any information
relating to Holdings or any of its Subsidiaries furnished to such Lender Party
by or on behalf of Holdings or any of its Subsidiaries; provided, however, that,
prior to any such disclosure, the assignee or participant or proposed assignee
or participant shall agree to preserve the confidentiality of any Confidential
Information received by it from such Lender Party.

(i) Notwithstanding any other provision set forth in this Agreement, any Lender
Party may at any time create a security interest in all or any portion of its
rights under this Agreement (including, without limitation, the Advances owing
to it and the Note or Notes held by it) in favor of any Federal Reserve Bank in
accordance with Regulation A of the Board of Governors of the Federal Reserve
System and any Operating Circular issued by such Federal Reserve Bank. No such
assignment shall release the assigning Lender from its obligations hereunder.

(j) Notwithstanding anything to the contrary contained herein, any Lender that
is a fund that invests in bank loans may, without notice to or consent of
Holdings or the Administrative Agent, assign or pledge all or any portion of the
Advances owing to it and the Note or Notes held by it to any holder of, the
trustee for or other representative of holders of obligations owed, or
securities issued, by such fund as security for such obligations or securities,
provided that unless and until such trustee actually becomes a Lender in
compliance with the other provisions of this Section 8.07, (i) no such pledge
shall release the pledging Lender from any of its obligations under the Loan
Documents and (ii) such trustee shall not be entitled to exercise any of the
rights of a Lender under the Loan Documents even though such trustee may have
acquired ownership rights with respect to the pledged interest through
foreclosure or otherwise.

(k) Notwithstanding anything to the contrary contained herein, any Lender Party
(a "Granting Lender") may grant to a special purpose funding vehicle identified
as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrowers (an "SPC") the option to provide all or
any part of any Advance that such Granting Lender would otherwise be obligated
to make pursuant to this Agreement, provided that (i) nothing herein shall
constitute a commitment by any SPC to fund any Advance, and (ii) if an SPC
elects not to exercise such option or otherwise fails to make all or any part of
such Advance, the Granting Lender shall be obligated to make such Advance
pursuant to the terms hereof. The making of an Advance by an SPC hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Advance were made by such Granting Lender. Each party hereto hereby agrees
that (i) no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement for which a Lender Party would be liable, (ii) no SPC (or
any person receiving a payment through such SPC) shall be entitled to the
benefits of Sections 2.10 and 2.12 (or any other increased costs protection
provision) and (iii) the Granting Lender shall for all purposes, including,
without limitation, the approval of any amendment or waiver of any provision of
any Loan Document, remain the Lender Party of record hereunder. In furtherance
of the foregoing, each party hereto hereby agrees (which agreement shall survive
the termination of this Agreement) that, prior to the date that is one year and
one day after the payment in full of all outstanding commercial paper or other
senior Debt of any SPC, it will not institute against, or join any other person
in instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency, or liquidation proceeding under the laws of the United States or any
State thereof. Notwithstanding anything to the contrary contained in this
Agreement, any SPC may (i) with notice to, but without prior consent of, the
Borrowers and the Administrative Agent and with the payment of a processing fee
of $500, assign all or any portion of its interest in any Advance to the
Granting Lender and (ii) disclose on a confidential basis any non-public
information relating to its funding of Advances to any rating agency, commercial
paper dealer or provider of any surety or guarantee or credit or liquidity
enhancement to such SPC. This subsection (k) may not be amended without the
prior written consent of each Granting Lender, all or any part of whose Advances
are being funded by the SPC at the time of such amendment.

Execution in Counterparts

. This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement. Delivery by telecopier of an executed counterpart of a
signature page to this Agreement shall be effective as delivery of an original
executed counterpart of this Agreement.

No Liability of the Issuing Bank

. Each Borrower assumes all risks of the acts or omissions of any beneficiary or
transferee of any Letter of Credit with respect to its use of such Letter of
Credit. Neither the Issuing Bank nor any of its officers or directors shall be
liable or responsible for: (a) the use that may be made of any Letter of Credit
or any acts or omissions of any beneficiary or transferee in connection
therewith; (b) the validity, sufficiency or genuineness of documents, or of any
endorsement thereon, even if such documents should prove to be in any or all
respects invalid, insufficient, fraudulent or forged; (c) payment by the Issuing
Bank against presentation of documents that do not comply with the terms of a
Letter of Credit, including failure of any documents to bear any reference or
adequate reference to the Letter of Credit; or (d) any other circumstances
whatsoever in making or failing to make payment under any Letter of Credit,
except that the relevant Borrower shall have a claim against the Issuing Bank,
and the Issuing Bank shall be liable to such Borrower, to the extent of any
direct, but not consequential, damages suffered by that Borrower that such
Borrower proves were caused by (i) the Issuing Bank's willful misconduct or
gross negligence as determined in a final, non-appealable judgment by a court of
competent jurisdiction in determining whether documents presented under any
Letter of Credit comply with the terms of the Letter of Credit or (ii) the
Issuing Bank's willful failure to make lawful payment under a Letter of Credit
after the presentation to it of a draft and certificates strictly complying with
the terms and conditions of the Letter of Credit. In furtherance and not in
limitation of the foregoing, the Issuing Bank may accept documents that appear
on their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary.

Confidentiality

. Neither any Agent nor any Lender Party shall disclose any Confidential
Information to any Person without the consent of the Borrowers, other than
(a) to such Agent's or such Lender Party's Affiliates and their officers,
directors, employees, agents and advisors (including accountants), to other
Lender Parties and to actual or prospective Eligible Assignees and participants,
and then only on a confidential basis, (b) as required by any law, rule or
regulation or judicial process, (c) as requested or required by any state,
Federal or foreign authority or examiner (including the National Association of
Insurance Commissioners or any similar organization or quasi-regulatory
authority) regulating such Lender Party, (d) to any nationally recognized rating
agency that requires access to information about a Lender's investment portfolio
in connection with ratings issued with respect to such Lender, (e) in connection
with any litigation or proceeding to which such Agent or such Lender Party or
any of its Affiliates may be a party, (f) in connection with the exercise of any
remedy under this Agreement or any other Loan Document, (g) to any direct or
indirect contractual counterparty in any swap, hedge or similar agreement (or to
any such contractual counterparty's professional advisor), so long as such
contractual counterparty (or such professional advisor) agrees to be bound by
the provisions of this Section 8.10 or (h) as provided in Section 8.07(h).

Release of Collateral

. Upon the sale, lease, transfer or other disposition of any Loan Party or any
item of Collateral of any Loan Party in each case in accordance with the terms
of the Loan Documents, the Collateral Agent will, at the Company's expense,
execute and deliver to such Loan Party such documents as such Loan Party may
reasonably request to evidence the release of such item of Collateral from the
assignment and security interest granted under the Collateral Documents in
accordance with the terms of the Loan Documents.

Jurisdiction, Etc

. (a)  Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of any
New York State court or Federal court of the United States of America sitting in
New York City, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or any of the other Loan
Documents to which it is a party, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in any such New York State court or, to the fullest extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that any party
may otherwise have to bring any action or proceeding relating to this Agreement
or any of the other Loan Documents in the courts of any jurisdiction.

(b) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any of the other Loan Documents
to which it is a party in any New York State or Federal court. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

Governing Law

. This Agreement and the Notes shall be governed by, and construed in accordance
with, the laws of the State of New York.

Waiver of Jury Trial

. Each of Holdings and the Borrowers, the Agents and the Lender Parties
irrevocably waives all right to trial by jury in any action, proceeding or
counterclaim (whether based on contract, tort or otherwise) arising out of or
relating to any of the Loan Documents, the Advances, the Letters of Credit or
the actions of any Agent or any Lender Party in the negotiation, administration,
performance or enforcement thereof.

Integration

.  This Agreement, together with all Exhibits and Schedules hereto, and the other Loan Documents represent the entire agreement of the Lender Parties, the Agents and the Loan Parties with respect to the subject matter hereof and thereof, and there are no promises, undertakings, representations or warranties by any Lender Party, any Agent or any Loan Party relative to subject matter hereof or thereof not expressly set forth or referred to herein or in the other Exhibits, Schedules or Loan Documents.




Interest Rate Limitation



. Notwithstanding anything herein or in the Notes to the contrary, if any time
the applicable interest rate, together with all fees and charges that are
treated as interest under applicable law (collectively, the "Charges"), as
provided for herein or in any other document executed in connection herewith, or
otherwise contracted for, charged, received, taken or reserved by any Lender
Party, shall exceed the maximum lawful rate (the "Maximum Rate") that may be
contracted for, charged, taken, received or reserved by such Lender Party in
accordance with applicable law, the rate of interest payable hereunder or under
the Note held by such Lender Party, together with all Charges payable to such
Lender Party, shall be limited to the Maximum Rate.

[remainder of this page intentionally left blank]

IN WITNESS WHEREOF,

the parties hereto have caused this Agreement to be executed by their respective
officers thereunto duly authorized, as of the date first above written.



ALPHARMA OPERATING CORPORATION

By: /s/ Albert N. Marchio, II
Title: Vice President

ALPHARMA USPD INC.

By: /s/ Albert N. Marchio, II
Title: Vice President

ALPHARMA INC.

By: /s/ Albert N. Marchio, II
Title: Vice President

 

Agents

BANK OF AMERICA, N.A., as Administrative Agent

By: /s/ Joseph L. Corah

Title: Principal

BANC OF AMERICA SECURITIES LLC, as Lead Arranger and Book Manager

By: /s/ Geoffrey E. Ellis

Title: Vice President

FLEET NATIONAL BANK, as Syndication Agent

By: /s/ G. Stolzenthaler

Title: Managing Director

DEN NORSKE BANK ASA, as Co-Documentation Agent

By: /s/ Henrich Asland

Title: Senior Vice President

By: /s/ Philip F. Kurpiewski

Title: First Vice President

UNION BANK OF NORWAY, as Co-Documentation Agent

By: /s/ Sven Hove

Title: General Manager

Initial Lenders

BANK OF AMERICA, N.A., as Initial Lender,
Initial Issuing Bank and Swing Line Bank

By: /s/ Joseph L. Corah

Title: Principal

FLEET NATIONAL BANK, as Lender

By: /s/ Ginger Stonzenhaler

Title: Managing Director

UNION BANK OF NORWAY, as Lender

By: /s/ Sven Hove

Title: General Manager

DEN NORSKE BANK ASA, as Lender

By: /s/ Henrik Asland

Title: Senior Vice President

By: /s/ Philip F. Kurpiewski

Title: First Vice President

CITICORP USA, INC., as Lender

By: /s/ Leland Richards

Title: Vice President

CIBC INC., as Lender

By: /s/ Terence Moore

Title: Executive Director

LANDESBANK SCHLESWIG-HOLSTEIN
GIROZENTRALE, COPENHAGEN BRANCH as Lender

By: /s/ Steffen E. Andersen

Title: Senior Vice President

By: /s/ Finn Bergmann
Title: Vice President

KZH CNC LLC, as Lender

By: /s/ Susan Lee

Title: Authorized Agent

KZH CYPRESSTREE-1 LLC, as Lender

By: /s/ Susan Lee

Title: Authorized Agent

KZH ING-1 LLC, as Lender

By: /s/ Susan Lee

Title: Authorized Agent

KZH ING-2 LLC, as Lender

By: /s/ Susan Lee

Title: Authorized Agent

KZH ING-3 LLC, as Lender

By: /s/ Susan Lee

Title: Authorized Agent

KZH RIVERSIDE LLC, as Lender

By: /s/ Susan Lee

Title: Authorized Agent

KZH SHOSHONE LLC, as Lender

By: /s/ Susan Lee

Title: Authorized Agent

KZH SOLEIL LLC, as Lender

By: /s/ Susan Lee

Title: Authorized Agent

 

 

KZH SOLEIL-2 LLC, as Lender

By: /s/ Susan Lee

Title: Authorized Agent

SAWGRASS TRADING LLC, as Lender

By: /s/ Ann E. Morris

Title: Assistant Vice President

SCUDDER FLOATING RATE FUND, as Lender

By: /s/ Kenneth Weber

Title: Senior Vice President

STEIN ROE FLOATING RATE LIMITED
LIABILITY COMPANY, as Lender

By: /s/ Brian W. Good

Title: Senior Vice President

SUNAMERICA LIFE INSURANCE
COMPANY, as Lender

By: /s/ John G. Lapham III

Title: Authorized Agent

THE TRAVELERS INSURANCE COMPANY,
as Lender

By: /s/ Matthew J. McInerny

Title: Assistant Investment Officer

TRAVELERS CORPORATE LOAN FUND,
INC., as Lender

By: Travelers Asset Management International Company, LLC

By: /s/ Matthew J. McInerny

Title: Assistant Investment Officer

BNP PARIBAS, as Lender

By: /s/ Duane Helkowski

Title: Director

By: /s/ Shayn March

Title: Vice President

BNP PARIBAS OSLO BRANCH, as Lender

By: /s/ Mikkel Andreas Vogt

Title: General Manager - Corporate

COOPERATIEVE CENTRALE RAIFFEISEN-
BOERENLEENBANK B.A.,
"RABOBANK INTERNATIONAL", NEW
YORK BRANCH, as Lender

By: /s/ J. David Thomas

Title: Vice President

By: /s/ Barbara A. Hyland

Title: Managing Director

IKB CAPITAL CORPORATION, as Lender

By: /s/ David Snyder

Title: President

NATIONAL CITY BANK, as Lender

By: /s/ Phillip R. Duryea

Title: Vice President

GALAXY CLO 1999-1, LTD., as Lender

By: SAI Investment Adviser, Inc.
its Collateral Manager

By: /s/ John G. Lapham, III

Title: Authorized Agent

KZH STERLING LLC, as Lender

By: /s/ Susan Lee

Title: Authorized Agent

LIBERTY-STEIN ROE ADVISOR FLOATING
RATE ADVANTAGE FUND, as Lender

By: Stein Roe & Farnham Incorporated, as Advisor

By: /s/ Brian W. Good

Title: Sr. Vice President & Portfolio Manager

METROPOLITAN LIFE INSURANCE
COMPANY, as Lender

By: /s/ James R. Dingler

Title: Director

MORGAN STANLEY PRIME INCOME
TRUST, as Lender

By: /s/ Sheila A. Finnerty

Title: Executive Director

OPPENHEIMER SENIOR FLOATING
RATE FUND, as Lender

By: /s/ Lisa Chaffee

Title: Manager

PROTECTIVE LIFE INSURANCE
COMPANY, as Lender

By: /s/ Diane S. Griswold

Title: Assistant Vice President

RIVIERA FUNDING LLC, as Lender

By: /s/ Ann E. Morris

Title: Assistant Vice President

 

 

SCHEDULE I

COMMITMENTS AND APPLICABLE LENDING OFFICES



Commitments

Name of Initial Lender Party

Term A

Commitment

Term B
Commitment

Revolving
Credit

Commitment

Operational Letter of Credit Commitment

Tender Offer L/C Commitment

Bank of America, N.A.

$27,631,578.93

$302,400,000.00

$47,368,421.07

$25,000,000.00

$260,000,000.00

Fleet National Bank

$22,105,263.16

$10,000,000.00

$37,894,736.84





Union Bank of Norway

$27,631,578.95



$47,368,421.05





Den norske Bank ASA

$27,631,578.95

$15,000,000.00

$47,368,421.05





Citicorp, USA, Inc.

$16,578,947.37



$28,421,052.63





CIBC Inc.

$12,894,736.84



$22,105,263.16





Landesbank Schleswig-Holstein Girozentrale

$12,894,736.84



$22,105,263.16





BNP Paribas

$5,000,000.00

$5,000,000.00

$2,500,000.00





BNP Paribas - Oslo Branch

$6,052,631.58



$16,447,368.42





Cooperatieve Centrale Raiffeisen-Boerenleenbank B.A. "Rabobank International",
New York Branch

$9,210,526.32



$15,789,473.68





IKB Capital Corporation

$3,684,210.53

$5,000,000.00

$6,315,789.47





National City Bank

$3,684,210.53

$5,000,000.00

$6,315,789.47





Galaxy CLO



$1,500,000.00







KZH CNC LLC



$4,000,000.00







KZH CypressTree-1 LLC



$3,000,000.00







KZH ING-1 LLC



$1,000,000.00







KZH ING-2 LLC



$4,000,000.00







KZH ING-3 LLC



$1,000,000.00







KZH Riverside LLC



$4,000,000.00







KZH Shoshone LLC



$2,500,000.00







KZH Soleil LLC



$1,500,000.00







KZH Soleil-2 LLC



$1,500,000.00







KZH Sterling LLC



$2,000,000.00







Liberty-Stein Roe Advisor Floating Rate Advantage Fund



$3,500,000.00







Metropolitan Life Insurance Company



$15,000,000.00







Morgan Stanley Prime Income-Trust



$5,000,000.00







Oppenheimer Senior Floating Rate Fund



$2,500,000.00







Protective Life Insurance Company



$6,000,000.00







Riviera Funding LLC



$5,000,000.00







Sawgrass Trading LLC



$2,000,000.00







Scudder Floating Rate Fund



$2,000,000.00







Stein Roe Floating Rate Limited Liability Company



$5,000,000.00







SunAmerica Life Insurance Company



$4,500,000.00







The Travelers Insurance Comapany



$4,600,000.00







Travelers Corporate Loan Fund Inc.



$1,500,000.00







Total

$175,000,000.00

$425,000,000.00

$300,000,000.00

$25,000,000.00

$260,000,000.00

 

 

SCHEDULE I

COMMITMENTS AND APPLICABLE LENDING OFFICES



Applicable Lending Offices

Name of Initial Lender Party

Domestic Lending Office

Euro Lending Office

Credit Contact

Bank of America, N.A.

Bank of America, N.A.

Independence Center

15th Floor

NC1-001-15-04

101 North Tryon Street

Charlotte, North Carolina 28255

NC1-001-15-04
101 N. Tryon Street
Charlotte, North Caroline 28255
Elizabeth S. Garver
Tel: (704) 386 8451
Fax: (704) 409 0004

1455 Market Street
San Francisco, CA 94801
Attn: Aamir Saleem, Additional Administrative Contact (for financial statements,
compliance certificates, and notices other than borrowing, repayment, etc.)
CA5-704-05-19
Tel: (415) 436-2769
Fax: (415) 503-5089



Bank of America, N.A.

Independence Center

15th Floor

NC1-001-15-04

101 North Tryon Street

Charlotte, North Carolina 28255

Bank of America, N.A.

Independence Center

15th Floor
NC-007-17-11

101 North Tryon Street

Charlotte, North Carolina 28255-0001

Attention: Joseph Corah
Tel: (704) 386-5976
Fax: (704) 388-6002


Fleet National Bank

Fleet National Bank
301 Carnegie Center
Princeton, NJ 08543

Fleet National Bank
301 Carnegie Center
Princeton, NJ 08543

Fleet National Bank
301 Carnegie Center
Princeton, NJ 08543
Attn: Walter Trotman
Tel: (609) 987-3249
Fax: (609) 987-3341

Union Bank of Norway

Union Bank of Norway
Loan Administration
PO Box 1172 Sentrum
0107 Oslo, Norway
Tel: + 4722319929
Fax: + 4722318643

Union Bank of Norway
Loan Administration
PO Box 1172 Sentrum
0107 Oslo, Norway
Tel: + 4722319929
Fax: + 4722318643

Union Bank of Norway
PO Box 1172 Sentrum
0107 Oslo, Norway
Attn: Sven Hove/Thomas Tangen
Tel: + 4722318668/18649
Fax: + 4722319022

Den norske Bank ASA

Den norske Bank ASA
New York Branch
200 Park Avenue
Floor 31
New York, NY 10166-0396
Attn: Theresa Rosu
Tel: (212) 681-3845
Fax: (212) 681-4123

Den norske Bank ASA
New York Branch
200 Park Avenue
Floor 31
New York, NY 10166-0396
Attn: Theresa Rosu
Tel: (212) 681-3845
Fax: (212) 681-4123

Den norske Bank ASA
Stranden 21

N-0021 Oslo
Norway
Attn: Lars Ellegard, Vice President
Tel: + 47 22 48 11 61
Fax: + 47 22 48 29 87

Citicorp USA, Inc.

Citicorp USA, Inc.
Two Penns Way, Suite 200

New Castle, DE 19720
Attn: Mehment Durgun
Tel: (302) 894-6009
Fax: (302) 894-6120

Citicorp USA, Inc.
Two Penns Way, Suite 200

New Castle, DE 19720
Attn: Mehment Durgun
Tel: (302) 894-6009
Fax: (302) 894-6120

Citicorp USA, Inc.
390 Greenwich Street
New York, NY 10013
Attn: Allen Fisher
Tel: (212) 723-6708
Fax: (212) 723-8544

CIBC Inc.

CIBC INC.
Two Paces West
2727 Paces Perry Road
Suite 1200
Atlanta, GA 30339

Attn: Kathryn McGovern
Tel: (770) 319-4821
Fax: (770) 319-4955

CIBC INC.
Two Paces West
2727 Paces Perry Road
Suite 1200
Atlanta, GA 30339

Attn: Kathryn McGovern
Tel: (770) 319-4821
Fax: (770) 319-4955

CIBC INC.
425 Lexington Avenue

8th floor

New York, NY 10017

Attn: Terence Moore
Tel: (212) 856-3528
Fax: (212) 856-3761

Landesbank Schleswig-Holstein Girozentrale

Landesbank Schleswig-Holstein Girozentrale
39-41 Kalvebod Brygge
DK 1560 Copenhagen V, Denmark
Attn: Loan Administration Department
Tel: + 45 33 44 99 00 x9920
Telex: 27228 kila dk
Fax: + 45 33 44 99 99

Landesbank Schleswig-Holstein Girozentrale
39-41 Kalvebod Brygge
DK 1560 Copenhagen V, Denmark
Attn: Loan Administration Department
Tel: + 45 33 44 99 00, x9902
Telex: 27228 kila dk
Fax: + 45 33 44 99 99

Landesbank Schleswig-Holstein Girozentrale
39-41 Kalvebod Brygge
DK 1560 Copenhagen V, Denmark
Attn: Finn Bergmann
Tel: + 45 33 44 99 00
Telex: 27228 kila dk
Fax: + 45 33 44 99 99

BNP Paribas

BNP Paribas
787 Seventh Avenue
New York, NY 10019

BNP Paribas
787 Seventh Avenue
New York, NY 10019

BNP Paribas
787 Seventh Avenue
New York, NY 10019
Attn: Shayn March
Tel: (212) 841-3938
Fax: (212) 841-3049

BNP Paribas - Oslo Branch

BNP Paribas - Oslo Branch
Postbox 106 Sentrum
0102 Oslo, Norway

BNP Paribas
787 Seventh Avenue
New York, NY 10019

BNP Paribas - Oslo Branch
Postbox 106 Sentrum
0102 Oslo, Norway
Attn: Rolf Vikan
Tel: + 47 22 82 95 35
Fax: + 47 22 41 08 44

Cooperatieve Centrale Raiffeisen-Boerenleenbank B.A. "Rabobank International",
New York Branch

Cooperatieve Centrale Raiffeisen-Boerenleenbank B.A. "Rabobank International",
New York Branch
245 Park Avenue
New York, NY 10167
Attn: Luz Alcantara
10 Exchange Place, 10th Floor
Jersey City, NJ 07302
Tel: (201) 499-5322
Fax: (201) 499-5326

Cooperatieve Centrale Raiffeisen-Boerenleenbank B.A. "Rabobank International",
New York Branch
245 Park Avenue
New York, NY 10167
Attn: Luz Alcantara
10 Exchange Place, 10th Floor
Jersey City, NJ 07302
Tel: (201) 499-5322
Fax: (201) 499-5326

Cooperatieve Centrale Raiffeisen-Boerenleenbank B.A. "Rabobank International",
New York Branch
13355 Noel Rd, #1000
Dallas, TX 75240
Attn: J. David Thomas, Vice President
Tel: (972) 419-5266
Fax: (972) 419-6315

IKB Capital Corporation

IKB Capital Corporation
555 Madison Avenue
24th Floor
New York, NY 10022
Attn: Wolfgang Boeker/ April Greves
Tel: (212) 485-3600
Fax: (212) 644-9470

IKB Capital Corporation
555 Madison Avenue
24th Floor
New York, NY 10022
Attn: Wolfgang Boeker/ April Greves
Tel: (212) 485-3600
Fax: (212) 644-9470

IKB Capital Corporation
125 West 55th St.
New York, NY 10019
Attn: Thomas Bleher
Tel: (212) 485-3633
Fax: (212) 583-8833

National City Bank

National City Bank
1900 East Ninth Street
Cleveland, OH 44114
Attn: Vernon Johnson
Tel: (216) 488-7099
Fax: (211) 488-7110

National City Bank
1900 East Ninth Street
Cleveland, OH 44114
Attn: Vernon Johnson
Tel: (216) 488-7099
Fax: (211) 488-7110

National City Bank
1900 East Ninth Street
Cleveland, OH 44114
Mail Locator: 2077
Attn: Phillip R. Duryea, Vice President
Tel: (216) 222-3629
Fax: (216) 222-0003

Galaxy CLO 1999-1, Ltd.

SAI Investment Adviser, Inc.
1 SunAmerica Center, 34th Floor
Century City
Los Angeles, CA 90067-6022
Attn: Andrew Meissner
Tel: (310) 772-6467
Fax: (310) 772-6078

SAI Investment Adviser, Inc.
1 SunAmerica Center, 34th Floor
Century City
Los Angeles, CA 90067-6022
Attn: Andrew Meissner
Tel: (310) 772-6467
Fax: (310) 772-6078

SAI Investment Adviser, Inc.
1 SunAmerica Center, 34th Floor
Century City
Los Angeles, CA 90067-6022
Attn: Mimi Goldstein
Tel: (310) 772-6562
Fax: (310) 772-6078

KZH CNC LLC

KZH CNC LLC
c/o The Chase Manhattan Bank
140 East 45th Street, 11th Floor
New York, NY 10017
Attn: Virginia Conway
Tel: (212) 622-9353
Fax: (212) 622-0123

KZH CNC LLC
c/o The Chase Manhattan Bank
140 East 45th Street, 11th Floor
New York, NY 10017
Attn: Virginia Conway
Tel: (212) 622-9353
Fax: (212) 622-0123

KZH CNC LLC
c/o The Chase Manhattan Bank
140 East 45th Street, 11th Floor
New York, NY 10017
Attn: Virginia Conway
Tel: (212) 622-9353
Fax: (212) 622-0123

KZH CypressTree-1 LLC

KZH Cypress Tree-1 LLC
c/o The Chase Manhattan Bank
140 East 45th Street, 11th Floor
New York, NY 10017
Attn: Virginia Conway
Tel: (212) 622-9353
Fax: (212) 622-0123

KZH Cypress Tree-1 LLC
c/o The Chase Manhattan Bank
140 East 45th Street, 11th Floor
New York, NY 10017
Attn: Virginia Conway
Tel: (212) 622-9353
Fax: (212) 622-0123

KZH Cypress Tree-1 LLC
c/o The Chase Manhattan Bank
140 East 45th Street, 11th Floor
New York, NY 10017
Attn: Virginia Conway
Tel: (212) 622-9353
Fax: (212) 622-0123

KZH ING-1 LLC

KZH ING-1 LLC
c/o The Chase Manhattan Bank
140 East 45th Street, 11th Floor
New York, NY 10017
Attn: Virginia Conway
Tel: (212) 622-9353
Fax: (212) 622-0123

KZH ING-1 LLC
c/o The Chase Manhattan Bank
140 East 45th Street, 11th Floor
New York, NY 10017
Attn: Virginia Conway
Tel: (212) 622-9353
Fax: (212) 622-0123

ING Capital Advisors LLC
333 S. Grand Ave., Suite 4100
Los Angeles, CA 90071
Attn: Karen Morgan
Tel: (213) 621-3773
Fax: (213) 621-3795

KZH ING-2 LLC

KZH ING-2 LLC
c/o The Chase Manhattan Bank
140 East 45th Street, 11th Floor
New York, NY 10017
Attn: Virginia Conway
Tel: (212) 622-9353
Fax: (212) 622-0123

KZH ING-2 LLC
c/o The Chase Manhattan Bank
140 East 45th Street, 11th Floor
New York, NY 10017
Attn: Virginia Conway
Tel: (212) 622-9353
Fax: (212) 622-0123

ING Capital Advisors LLC
333 S. Grand Ave., Suite 4100
Los Angeles, CA 90071
Attn: Karen Morgan
Tel: (213) 621-3773
Fax: (213) 621-3795

KZH ING-3 LLC

KZH ING-3 LLC
c/o The Chase Manhattan Bank
140 East 45th Street, 11th Floor
New York, NY 10017
Attn: Virginia Conway
Tel: (212) 622-9353
Fax: (212) 622-0123

KZH ING-3 LLC
c/o The Chase Manhattan Bank
140 East 45th Street, 11th Floor
New York, NY 10017
Attn: Virginia Conway
Tel: (212) 622-9353
Fax: (212) 622-0123

ING Capital Advisors LLC
333 S. Grand Ave., Suite 4100
Los Angeles, CA 90071
Attn: Karen Morgan
Tel: (213) 621-3773
Fax: (213) 621-3795

KZH RiversideLLC

KZH Riverside LLC
c/o The Chase Manhattan Bank
450 West 33rd Street, 15th Floor
New York, NY 10001
Attn: Virginia Conway
Tel: (212) 622-9353
Fax: (212) 622-0123

KZH Riverside LLC
c/o The Chase Manhattan Bank
450 West 33rd Street, 15th Floor
New York, NY 10001
Attn: Virginia Conway
Tel: (212) 622-9353
Fax: (212) 622-0123

KZH Riverside LLC
c/o The Chase Manhattan Bank
450 West 33rd Street, 15th Floor
New York, NY 10001
Attn: Virginia Conway
Tel: (212) 622-9353
Fax: (212) 622-0123

KZH Soleil LLC

KZH Soleil LLC
c/o The Chase Manhattan Bank
450 West 33rd Street, 15th Floor
New York, NY 10001
Attn: Virginia Conway
Tel: (212) 622-9353
Fax: (212) 622-0123

KZH Soleil LLC
c/o The Chase Manhattan Bank
450 West 33rd Street, 15th Floor
New York, NY 10001
Attn: Virginia Conway
Tel: (212) 622-9353
Fax: (212) 622-0123

SAI Investment Adviser, Inc.
1 SunAmerica Center, 34th Floor
Century City
Los Angeles, CA 90067-6022
Attn: Mimi Goldstein
Tel: (310) 772-6562
Fax: (310) 772-6078

KZH Soleil-2 LLC

KZH Soleil-2 LLC
c/o The Chase Manhattan Bank
450 West 33rd Street, 15th Floor
New York, NY 10001
Attn: Virginia Conway
Tel: (212) 622-9353
Fax: (212) 622-0123

KZH Soleil-2 LLC
c/o The Chase Manhattan Bank
450 West 33rd Street, 15th Floor
New York, NY 10001
Attn: Virginia Conway
Tel: (212) 622-9353
Fax: (212) 622-0123

SAI Investment Adviser, Inc.
1 SunAmerica Center, 34th Floor
Century City
Los Angeles, CA 90067-6022
Attn: Mimi Goldstein
Tel: (310) 772-6562
Fax: (310) 772-6078

KZH Sterling LLC

KZH Sterling LLC
c/o The Chase Manhattan Bank
140 East 45th Street, 11th Floor
New York, NY 10017
Attn: Virginia Conway
Tel: (212) 622-9353
Fax: (212) 622-0123

KZH Sterling LLC
c/o The Chase Manhattan Bank
140 East 45th Street, 11th Floor
New York, NY 10017
Attn: Virginia Conway
Tel: (212) 622-9353
Fax: (212) 622-0123

KZH Sterling LLC
c/o The Chase Manhattan Bank
140 East 45th Street, 11th Floor
New York, NY 10017
Attn: Virginia Conway
Tel: (212) 622-9353
Fax: (212) 622-0123

Liberty-Stein Roe Advisor Floating Rate Advantage Fund

Stein, Roe & Farnham Incorporated
One South Wacker Drive, 33rd FL
Chicago, IL 60606-4685
Attn: Rhondda Colembarte
Tel: (312) 368-5618
Fax: (312) 368-3607

Stein, Roe & Farnham Incorporated
One South Wacker Drive, 33rd FL
Chicago, IL 60606-4685
Attn: Rhondda Colembarte
Tel: (312) 368-5618
Fax: (312) 368-3607

Stein, Roe & Farnham Incorporated
One South Wacker Drive, 33rd FL
Chicago, IL 60606-4685
Attn: Jeff Kovanda
Tel: (312) 368-8104
Fax: (312) 368-5607

Metropolitan Life Insurance Company

MetLife
4100 Boy Scout Boulevard
Tampa, FL 33607
Attn: Neil Fredricks
Tel: (813) 801-2455
Fax: (813) 801-2515

MetLife
4100 Boy Scout Boulevard
Tampa, FL 33607
Attn: Neil Fredricks
Tel: (813) 801-2455
Fax: (813) 801-2515

MetLife
334 Madison Avenue
Convent Station, NJ 07961
Attn: Rick Richert
Tel: (973) 254-3207
Fax: (973) 254-3032

Morgan Stanley Prime Income-Trust

Morgan Stanley Prime Income Trust
c/o Morgan Stanley Investment Management
1221 Avenue of the Americas, 22nd Floor
New York, NY 10020
Attn: Jinny Kim
Tel: (212) 762-4758
Fax: (212) 762-7428

Morgan Stanley Prime Income Trust
c/o Morgan Stanley Investment Management
1221 Avenue of the Americas, 22nd Floor
New York, NY 10020
Attn: Jinny Kim
Tel: (212) 762-4758
Fax: (212) 762-7428

Morgan Stanley Prime Income Trust
c/o Morgan Stanley Investment Management
1221 Avenue of the Americas, 22nd Floor
New York, NY 10020
Attn: Jinny Kim
Tel: (212) 762-4758
Fax: (212) 762-7428

Oppenheimer Senior Floating Rate Fund

BNY Asset Solutions, LLC
500 E. Las Colinas Blvd.
Suite 1300
Irving, TX 75039
Attn: Dyan Westfall/ Steve Jerard
Tel: (972) 401-8588/8600
Fax: (303) 645-0820

BNY Asset Solutions, LLC
500 E. Las Colinas Blvd.
Suite 1300
Irving, TX 75039
Attn: Dyan Westfall/ Steve Jerard
Tel: (972) 401-8588/8600
Fax: (303) 645-0820

OppenheimerFunds, Inc.
6803 South Tuscon Way
Englewood, CO 80112-3924
Attn: Myk Pleet
Tel: (303) 768-2260
Fax: (303) 645-0933

Protective Life Insurance Company

Protective Life Insurance Company
2801 Highway 280 South
Birmingham, AL 35223
Attn: Dodie LeCren
Tel: (205) 868-3615
Fax: (205) 868-3642

Protective Life Insurance Company
2801 Highway 280 South
Birmingham, AL 35223
Attn: Dodie LeCren
Tel: (205) 868-3615
Fax: (205) 868-3642

Protective Life Insurance Company
2801 Highway 280 South
Birmingham, AL 35223
Attn: Diane Griswold, AVP, Investments
Tel: (205) 868-4427
Fax: (205) 868-3642

Riviera Funding LLC

Bank of America, N.A.
101 N. Tryon Street
NC1-001-15-01
Charlotte, NC 28273
Attn: Sarah Harder
Tel: (704) 386-4538
Fax: (704) 409-0171

Bank of America, N.A.
101 N. Tryon Street
NC1-001-15-01
Charlotte, NC 28273
Attn: Sarah Harder
Tel: (704) 386-4538
Fax: (704) 409-0171

Bank of America Securities LLC
100 North Tryon Street
NC1-007-06-07
Charlotte, NC 28255
Attn: Annabet Morris/ Diana Mushill
Tel: (704) 387-1939/9951
Fax: (704) 388-0648

Sawgrass Trading LLC

Bank of America, N.A.
101 N. Tryon Street
NC1-001-15-01
Charlotte, NC 28273
Attn: Farrah Brown
Tel: (704) 386-9417
Fax: (704) 386-6453

Bank of America, N.A.
101 N. Tryon Street
NC1-001-15-01
Charlotte, NC 28273
Attn: Farrah Brown
Tel: (704) 386-9417
Fax: (704) 386-6453

Bank of America Securities LLC
100 North Tryon Street
NC1-007-06-07
Charlotte, NC 28255
Attn: Annabet Morrs/ Dianan Mushill
Tel: (704) 387-1939
Fax: (704) 388-0648

Scudder Floating Rate Fund

Scudder Floating Rate Fund
Zurich Scudder Investments, Inc.
Two International Place, 14th Floor
Boston, MA 02110
Attn: Kelly Babson
Tony Borges
Tel: (617) 295-2426/2520
Fax: (617) 295-4059

Scudder Floating Rate Fund
Zurich Scudder Investments, Inc.
Two International Place, 14th Floor
Boston, MA 02110
Attn: Kelly Babson
Tony Borges
Tel: (617) 295-2426/2520
Fax: (617) 295-4059

Scudder Floating Rate Fund
Zurich Scudder Investments, Inc.
Two International Place, 14th Floor
Boston, MA 02110
Attn: Suzzane Smore
Tel: (617) 295-3225
Fax: (617) 443-2104

Stein Roe Floating Rate Limited Liability Company

Stein, Roe & Fanaham Incorporated
One South Wacker Drive, 33rd FL
Chicago, IL 60606-4685
Attn: Rhondda Colembarte
Tel: (312) 368-5618
Fax: (312) 368-3607

Stein, Roe & Farnham Incorporated
One South Wacker Drive, 33rd FL
Chicago, IL 60606-4685
Attn: Rhondda Colembarte
Tel: (312) 368-5618
Fax: (312) 368-3607

Stein, Roe & Farnham Incorporated
One South Wacker Drive, 33rd FL
Chicago, IL 60606-4685
Attn: Jeff Kovanda
Tel: (312) 368-8104
Fax: (312) 368-5607

SunAmerica Life Insurance Company

SunAmerica Investments
1 SunAmerica Center
Los Angeles, CA 90067-6022
Attn: Lisa Moore, 34th Floor
Tel: (310) 772-6525
Fax: (310) 772-6078

SunAmerica Investments
1 SunAmerica Center
Los Angeles, CA 90067-6022
Attn: Lisa Moore, 34th Floor
Tel: (310) 772-6525
Fax: (310) 772-6078

SunAmerica Investments
1 SunAmerica Center
Los Angeles, CA 90067-6022
Attn: Tom Brandt, 34th Floor
Tel: (310) 772-6125
Fax: (310) 772-6078

The Travelers Insurance Comapany

The Travelers Ins. Co. c/o Citigroup Investments, Inc.
242 Trumbull Street
P.O. Box 150449, 5th Floor
Hartford, CT 06115-0449
Attn: James A. DeLuca
Tel: (860) 954-3834
Fax: (860) 277-7941

The Travelers Ins. Co. c/o Citigroup Investments, Inc.
242 Trumbull Street
P.O. Box 150449, 5th Floor
Hartford, CT 06115-0449
Attn: James A. DeLuca
Tel: (860) 954-3834
Fax: (860) 277-7941

The Travelers Ins. Co. c/o Citigroup Investments, Inc.
242 Trumbull Street
P.O. Box 150449, 5th Floor
Hartford, CT 06115-0449
Attn: Matt McInerny
Tel: (860) 954-5145
Fax: (860) 954-3730

Travelers Corporate Loan Fund Inc.

Travelers Corporate Loan Fund c/o Citigroup Investments, Inc.
242 Trumbull Street
P.O. Box 150449, 5th Floor
Hartford, CT 06115-0449
Attn: James A. DeLuca
Tel: (860) 954-3834
Fax: (860) 277-7941

Travelers Corporate Loan Fund c/o Citigroup Investments, Inc.
242 Trumbull Street
P.O. Box 150449, 5th Floor
Hartford, CT 06115-0449
Attn: James A. DeLuca
Tel: (860) 954-3834
Fax: (860) 277-7941

Travelers Corporate Loan Fund c/o Citigroup Investments, Inc.
242 Trumbull Street
P.O. Box 150449, 5th Floor
Hartford, CT 06115-0449
Attn: Matt McInerny
Tel: (860) 954-5145
Fax: (860) 954-3730



CONFORMED COPY

$900,000,000



CREDIT AGREEMENT

Dated as of October 5, 2001

Among

ALPHARMA OPERATING CORPORATION

AND CERTAIN U.S. SUBSIDIARIES

as

Borrowers



and

ALPHARMA INC.

as Holdings



and

BANK OF AMERICA, N.A.,

as

an Initial Lender, Initial Issuing Bank and Swing Line Bank



and

THE BANKS, FINANCIAL INSTITUTIONS, AND OTHER LENDERS PARTY HERETO,

as

Lenders



and

BANK OF AMERICA, N.A.,

as

Administrative Agent and as Collateral Agent



and

FLEET NATIONAL BANK,

as

Syndication Agent



and

DEN NORSKE BANK and UNION BANK OF NORWAY,

as

Co-Documentation Agents



and

BANC OF AMERICA SECURITIES LLC

as

Sole Lead Arranger and Sole Book Manager



TABLE OF CONTENTS

Section

Page



ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01. Certain Defined Terms *

SECTION 1.02. Computation of Time Periods; Other Definitional Provisions

*

SECTION 1.03. Accounting Terms

*



SECTION 1.04. Currency Equivalents Generally

*



ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES
AND THE LETTERS OF CREDIT

SECTION 2.01. The Advances and the Letters of Credit; Subsidiary Borrowers

*



SECTION 2.02. Making the Advances

*



SECTION 2.03. Issuance of and Drawings and Reimbursement Under Letters of Credit

*



SECTION 2.04. Repayment of Advances

*



SECTION 2.05. Termination or Reduction of the Commitments

*



SECTION 2.06. Prepayments

*



SECTION 2.07. Interest

*



SECTION 2.08. Fees

*



SECTION 2.09. Conversion of Advances

*



SECTION 2.10. Increased Costs, Etc

*



SECTION 2.11. Payments and Computations

*



SECTION 2.12. Taxes

*



SECTION 2.13. Sharing of Payments, Etc

*



SECTION 2.14. Use of Proceeds

*



SECTION 2.15. Defaulting Lenders

*



SECTION 2.16. Evidence of Debt

*



SECTION 2.17. Incremental Facilities and Commitments

*



ARTICLE III

CONDITIONS OF LENDING AND
ISSUANCES OF LETTERS OF CREDIT

SECTION 3.01. Conditions Precedent to Initial Extension of Credit

*



SECTION 3.02. Conditions Precedent to Each Borrowing and Issuance and Renewal

*



SECTION 3.03. Determinations Under Section 3.01

*



ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01. Representations and Warranties of Holdings and the Borrowers

*



ARTICLE V

COVENANTS OF THE BORROWERS AND HOLDINGS

SECTION 5.01. Affirmative Covenants

*



SECTION 5.02. Negative Covenants

*



SECTION 5.03. Reporting Requirements

*



SECTION 5.04. Financial Covenants

*



ARTICLE VI

EVENTS OF DEFAULT

SECTION 6.01. Events of Default

*



SECTION 6.02. Actions in Respect of the Letters of Credit upon Default

*



ARTICLE VII

THE AGENTS

SECTION 7.01. Appointment, Powers and Immunity

*



SECTION 7.02. Reliance by Agent

*



SECTION 7.03. Defaults

*



SECTION 7.04. Bank of America, BAS, Fleet, DnB, UBN and Affiliates

*



SECTION 7.05. Indemnification

*



SECTION 7.06. Non-Reliance on Agent and Other Lender Parties

*



SECTION 7.07. Resignation of Administrative Agent

*



ARTICLE VIII

MISCELLANEOUS

SECTION 8.01. Amendments, Etc

*



SECTION 8.02. Notices, Etc

*



SECTION 8.03. No Waiver; Remedies

*



SECTION 8.04. Costs and Expenses

*



SECTION 8.05. Right of Set-off

*



SECTION 8.06. Binding Effect

*



SECTION 8.07. Assignments and Participations

*



SECTION 8.08. Execution in Counterparts

*



SECTION 8.09. No Liability of the Issuing Bank

*



SECTION 8.10. Confidentiality

*



SECTION 8.11. Release of Collateral

*



SECTION 8.12. Jurisdiction, Etc

*



SECTION 8.13. Governing Law

*



SECTION 8.14. Waiver of Jury Trial

*



SECTION 8.15. Integration

*



SECTION 8.16. Interest Rate Limitation

*







 

 

SCHEDULES



Schedule I - Commitments and Applicable Lending Offices

EXHIBITS

Exhibit A-1 - Form of Term Note

Exhibit A-2 - Form of Revolving Credit Note

Exhibit B-1 - Form of Notice of Borrowing

Exhibit B-2 - Form of Notice of Conversion

Exhibit C - Form of Assignment and Acceptance

Exhibit D - Form of Security Agreement

Exhibit E-1 - Form of Subsidiary Guaranty

Exhibit E-2 - Form of Parent Guaranty

Exhibit F - Form of Mortgage

Exhibit G - Form of Intellectual Property Security Agreement

Exhibit H - Form of Solvency Certificate

Exhibit I-1 - Form of Opinion of Borrowers' Counsel

Exhibit I-2 - Form of Opinion of Chief Legal Officer

Exhibit J - Form of Tender Offer L/C

Exhibit K - Form of Compliance Certificate

Exhibit L - Form of Subsidiary Borrowing Agreement

Exhibit M - Form of Australia Security Agreement

Exhibit N - Form of Bermuda Security Agreement

Exhibit O - Form of Barbados Stock Pledge